
 
PURCHASE AND SALE AGREEMENT
between
KANAM GRUND KAPITALANLAGEGESELLSCHAFT MBH,
a German limited liability company,
for the benefit of KanAm US-grundinvest Fonds, a German open-end real estate
fund sponsored by KanAm Grund Kapitalanlagegesellschaft mbH
AS SELLER


and


HINES GLOBAL REIT 50 SOUTH SIXTH LLC,
a Delaware limited liability company,
AS PURCHASER






Dated as of September 24, 2010





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 
ARTICLE I
  DEFINITIONS 
 

 
Section 1.1.
Defined Terms 
 

 
ARTICLE II
  PURCHASE AND SALE 
 

 
Section 2.1.
Agreement of Purchase and Sale 
 

 
Section 2.2.
Property Defined 
 

 
Section 2.3.
Purchase Price 
 

 
Section 2.4.
Payment of the Purchase Price 
 

 
Section 2.5.
Deposit of Earnest Money 
 

 
Section 2.6.
Independent Consideration 
 

 
Section 2.7.
Escrow Agent 
 

 
ARTICLE III
  TITLE AND SURVEY 
 

 
Section 3.1.
Title Inspection 
 

 
Section 3.2.
Title Examination 
 

 
Section 3.3.
Permitted Exceptions 
 

 
Section 3.4.
Conveyance of Title 
 

 
Section 3.5.
Pre-Closing “Gap” Title Defects 
 

 
ARTICLE IV
  REVIEW OF PROPERTY 
 

 
Section 4.2.
Right of Inspection 
 

 
Section 4.3.
Environmental Reports 
 

 
Section 4.4.
Tenant Estoppels 
 

 
Section 4.5.
SNDAS 
 

 
ARTICLE V
  CLOSING
 
 

 
Section 5.1.
Time and Place 
 

 
Section 5.2.
Seller’s Obligations at Closing 
 

 
Section 5.3.
Purchaser’s Obligations at Closing 
 

 
Section 5.4.
Credits and Prorations 
 

 
Section 5.5.
Transaction Taxes and Closing Costs 
 

 
Section 5.6.
Conditions Precedent to the Obligations of the Purchaser 
 

 
Section 5.7.
Conditions Precedent to the Obligations of the Seller 
 

 
Section 5.8.
Failure of Condition 
 

 
ARTICLE VI
  REPRESENTATIONS, WARRANTIES AND COVENANTS 
 

 
Section 6.1.
Representations and Warranties of Seller 
 

 
Section 6.2.
Knowledge Defined 
 

 
Section 6.3.
Survival of Seller’s Representations and Warranties; Basket; Cap 
 

 
Section 6.4.
Covenants of Seller 
 

 
Section 6.5.
Representations and Warranties of Purchaser 
 

 
Section 6.6.
Survival of Purchaser’s Representations and Warranties 
 

 
ARTICLE VII
  DEFAULT
 
 

 
Section 7.1.
Default by Purchaser 
 

 
Section 7.2.
Default by Seller 
 

 
Section 7.3.
Recoverable Damages 
 

 
ARTICLE VIII
  RISK OF LOSS 
 

 
Section 8.1.
Minor Damage 
 

 
Section 8.2.
Major Damage 
 

 
Section 8.3.
Definition of “Major” Loss or Damage 
 

 
ARTICLE IX
COMMISSIONS 
 

 
Section 9.1.
Brokerage Commissions 
 

 
ARTICLE X
  DISCLAIMERS AND WAIVERS 
 

 
Section 10.1.
NO RELIANCE ON DOCUMENTS 
 

 
Section 10.2.
AS-IS SALE; DISCLAIMERS 
 

 
Section 10.3.
SURVIVAL OF DISCLAIMERS 
 

 
ARTICLE XI
  MISCELLANEOUS 
 

 
Section 11.1.
Confidentiality 
 

 
Section 11.2.
Public Disclosure 
 

 
Section 11.3.
Assignment 
 

 
Section 11.4.
Notices 
 

 
Section 11.5.
Modifications 
 

 
Section 11.6.
Entire Agreement 
 

 
Section 11.7.
Further Assurances 
 

 
Section 11.8.
Counterparts 
 

 
Section 11.9.
Facsimile or E-Mail Signatures 
 

 
Section 11.10.
Severability 
 

 
Section 11.11.
Applicable Law 
 

 
Section 11.12.
No Third-Party Beneficiary 
 

 
Section 11.13.
Captions 
 

 
Section 11.14.
Construction 
 

 
Section 11.15.
Recordation 
 

 
Section 11.16.
Attorneys’ Fees 
 

 
Section 11.17.
Computation of Time Periods 
 

 
Section 11.18.
No Waiver; Cumulative Remedies 
 

 
Section 11.19.
Exculpation of Seller and Related Parties 
 

 
Section 11.20.
Discharge of Obligations 
 

 
Section 11.21.
Reliability of Information 
 

 
Section 11.22.
Purchaser Certificate and Release 
 

 
Section 11.23.
Cooperation with Purchaser’s Auditors and SEC Filing Requirements 
 






 
 

--------------------------------------------------------------------------------

 



Exhibits


Exhibit A                                -           Description of Land
Exhibit B                                -           Title Commitment
Exhibit C                                -         List of Operating Agreements
Exhibit D                                -          List of Deliveries
Exhibit E                                -          List of Environmental
Reports
Exhibit F
 
-
Schedule of Outstanding Brokerage Commissions, Tenant Allowances and Other
Tenant Inducements

Exhibit G                                -          Form of Deed
Exhibit H                                -         Format of Closing Statement
Exhibit I                                -           Form of Bill of Sale
Exhibit J                                -           Form of Assignment of
Leases
Exhibit K                                -           Form of Assignment of
Contracts
Exhibit L                                -           Form of Tenant Notice
Letter
Exhibit M                                -           Seller’s Disclosures
Exhibit N                                -           Schedule of Tenant
Delinquencies
Exhibit O                                -           Schedule of Leases
Exhibit P                                -           Schedule of Commission
Agreements
Exhibit Q                                -           Form of Withholding Escrow
Agreement
Exhibit R                                -           Form of Owner’s Affidavit
Exhibit S                                -           Intentionally Deleted
Exhibit T-1                                -           Form of Required Tenant
Estoppel for Dorsey
Exhibit T-2                                -           Form of Required Tenant
Estoppel for Deloitte
Exhibit T-3                                -           Form of Required Tenant
Estoppel for Tenants other than MajorTenants
Exhibit U                                -           Forms of PE20 And PE20A
Certificate Of Real Estate Value AndCertificate Of Real Estate Value
Supplemental Schedule
Exhibit V                                -           Insurance Schedule
Exhibit W                                -           Pending Renewals/Expansions
Exhibit X                                -           List of Security Deposits
Exhibit Y                                -           Certificate and Release
Exhibit Z                                -           Forms of Representation
Letters



 
 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT is made as of the 24th day of September, 2010
(the “Effective Date”), by and between KANAM GRUND KAPITALANLAGEGESELLSCHAFT
MBH, a German limited liability company, for the benefit of KanAm US-grundinvest
Fonds, a German open-end real estate fund sponsored by KanAm Grund
Kapitalanlagegesellschaft mbH (“Seller”) and HINES GLOBAL REIT 50 SOUTH SIXTH
LLC, a Delaware limited liability company (“Purchaser”).
 
 
ARTICLE
I                                                                                
 
 
 
DEFINITIONS
 
SECTION 1.1. Defined Terms.  The capitalized terms used herein will have the
following meanings.
 
“Agreement” shall mean this Purchase and Sale Agreement, together with the
exhibits and schedules attached hereto, as the same may be amended, restated,
supplemented or otherwise modified.
 
“As Is” means, as and where the Property presently exists as of the Effective
Date, including, without limitation, all faults, defects, claims, liens, and
other conditions of every kind or description with respect to (a) physical and
environmental condition of the Property, including defects seen and unseen and
conditions natural and artificial, (b) the Permitted Exceptions, (c) the
Operating Agreements, (d) the financial operation and condition of the Property,
(e) compliance with all laws, ordinances, rules and regulations to which the
Property is subject, (f) all claims, demands, actions or causes of action that
relate in any way to the property or the ownership and operation thereof,
whether known or unknown, and (g) all other matters related in any way to the
ownership and operation of the Property, whether known or unknown.
 
“Assignment of Contracts” shall have the meaning assigned thereto in Section
5.2(d).
 
“Assignment of Leases” shall have the meaning assigned thereto in Section
5.2(c).
 
“Basket” shall have the meaning assigned thereto in Section 6.3.
 
“Bill of Sale” shall have the meaning assigned thereto in Section 5.2(b).
 
“Broker” shall have the meaning assigned thereto in Section 5.5.
 
“Cap” shall have the meaning assigned thereto in Section 6.3.
 
“CERCLA” shall have the meaning assigned thereto in Section 6.1(i).
 
“Certificate and Release” shall have the meaning assigned thereto in Section
11.22.
 
“Certificate Tax Amount” shall have the meaning assigned thereto in Section
6.4(c).
 
“Closing” shall have the meaning assigned thereto in Section 5.1.
 
“Closing Date” shall have the meaning assigned thereto in Section 5.1.
 
“Closing Statement” shall have the meaning assigned thereto in Section 5.2(l).
 
“Commission Agreements” shall have the meaning assigned thereto in Section 6.1.
 
“Confidential Documents” shall have the meaning assigned thereto in Section
4.2(d).
 
“Declaration” shall have the meaning assigned thereto in Section 5.2(n).
 
“Declaration Release” shall have the meaning assigned thereto in Section 5.2(n).
 
“Deed” shall have the meaning assigned thereto in Section 5.2(a).
 
“Deliveries” shall have the meaning assigned thereto in Section 4.1.
 
“Deloitte” shall mean Deloitte & Touche USA LLP, a Delaware limited liability
partnership.
 
“Deposit” shall have the meaning assigned thereto in Section 2.5.
 
“Designated Representatives” shall have the meaning assigned thereto in Section
6.2.
 
“Dorsey” shall mean Dorsey & Whitney LLP, a Minnesota limited liability
partnership.
 
“Dorsey Allowance” shall have the meaning assigned thereto in Section
5.4(b)(iii).
 
“Effective Date” shall have the meaning assigned thereto in the Preamble to this
Agreement.
 
“Environmental Laws” shall have the meaning assigned thereto in Section 6.1(i).
 
“Escrow Agent” shall have the meaning assigned thereto in Section 2.5.
 
“Escrowed Funds” shall have the meaning assigned thereto in Section 6.4(c).
 
“Expired Lease Memoranda” shall have the meaning assigned thereto in Section
3.3(a).
 
“Final Tax Liability” shall have the meaning assigned thereto in Section 6.4(c).
 
“Financial Institution” shall have the meaning assigned thereto in Section
6.1(l)(ii).
 
“FIRPTA Certificate” shall have the meaning assigned thereto in Section 6.4(c).
 
“Improvements” shall have the meaning assigned thereto in Section 2.1(b).
 
“Independent Contract Consideration” shall have the meaning assigned thereto in
Section 2.6.
 
“Intangibles” shall have the meaning assigned thereto in Section 2.1(e).
 
“Issuing Bank” shall mean the issuer of the Letter of Credit.


“Land” shall have the meaning assigned thereto in Section 2.1(a).
 
“Leases” shall have the meaning assigned thereto in Section 2.1(d).
 
“Letter of Credit” shall mean a clean, irrevocable, unconditional letter of
credit, issued by (and drawable upon) a financial institution acceptable to
Seller in its reasonable discretion and otherwise on a form reasonably approved
by Seller and Escrow Agent; the Letter of Credit shall have an expiration date
no earlier than December 31, 2010, name the Escrow Agent as beneficiary, be in
the face amount of $25,000,000.00, and otherwise be reasonably satisfactory to
Seller in all respects.  The Issuing Bank, if directed by Escrow Agent, shall
pay the proceeds of a drawing under the Letter of Credit to the Escrow Agent
upon presentation of the Letter of Credit and a sight draft stating that Escrow
Agent is entitled to draw upon the Letter of Credit in accordance with the terms
of this Agreement.  Escrow Agent shall hold and dispose of the proceeds of a
drawing in accordance with this Agreement.
 
“Major Tenants” shall mean Dorsey and Deloitte.
 
“Minnesota Real Estate Taxes” shall have the meaning assigned thereto in Section
5.4(b)(ii).
 
“Monetary Objections” shall have the meaning assigned thereto in Section 3.2.
 
“Mortgages” have the meaning assigned thereto in Section 3.2.
 
“OFAC” shall have the meaning assigned thereto in Section 6.1(l)(i).
 
“Operating Agreements” shall have the meaning assigned thereto in Section
2.1(e).
 
“Pending Renewals/Expansions” shall mean the Proposed Lease Transactions for
renewals or expansions of existing Leases pending as of the Effective Date, the
material terms of which are set forth on Exhibit W attached hereto and made a
part hereof.
 
“Permitted Exceptions” shall have the meaning assigned thereto in Section 3.3.
 
“Person” shall have the meaning assigned thereto in Section 6.1(l)(i).
 
“Personal Property” shall have the meaning assigned thereto in Section 2.1(c).
 
“Property” shall have the meaning assigned thereto in Section 2.2.
 
“Purchase Price” shall have the meaning assigned thereto in Section 2.3.
 
“Purchaser” shall have the meaning assigned thereto in the Preamble to this
Agreement.
 
“Purchaser Party” shall have the meaning assigned thereto in Section 6.5(c)(ii).
 
“RCRA” shall have the meaning assigned thereto in Section 6.1(i).
 
“Real Property” shall have the meaning assigned thereto in Section 2.2.
 
“Relevant Period” shall have the meaning assigned thereto in Section 11.23.
 
“Rents” shall have the meaning assigned thereto in Section 2.1(d).
 
“Required Tenant Estoppels” shall have the meaning assigned thereto in Section
4.4.
 
“SARA” shall have the meaning assigned thereto in Section 6.1(i).
 
“Security Deposits” shall have the meaning assigned thereto in Section 2.1(d).
 
“Seller” shall have the meaning assigned thereto in the Preamble to this
Agreement.
 
“Seller Party” shall have the meaning assigned thereto in Section 6.1(l)(ii).
 
“Seller’s Leasing Agreements” shall mean (i) that certain Leasing Management
Agreement dated October 12, 2005, by and between Seller and Hines Interests
Limited Partnership, a Delaware limited partnership (in such capacity, “Hines”),
as amended by that certain Reinstatement of and First Amendment to Leasing
Management Agreement dated November 10, 2009, but effective October 12, 2009,
and (ii) that certain Leasing Agreement dated November 17, 2005, by and between
Seller and Welsh Companies, LLC, a Delaware limited liability company (“Welsh”),
as amended by that certain First Amendment to Leasing Agreement dated February
__, 2007.
 
“Seller’s Property Management Agreement” shall mean that certain Management
Agreement dated October 12, 2005, by and between Seller and Hines Interests
Limited Partnership, a Delaware limited partnership (in such capacity,
“Manager”), as amended by that certain Reinstatement of and First Amendment to
Management Agreement dated November 10, 2009, but effective October 12, 2009.
 
“Seller’s Undertakings” shall have the meaning assigned thereto in Section
11.19.
 
“Specially Designated Nationals and Blocked Persons” shall have the meaning
assigned thereto in Section 6.1(l)(i)
 
“Survey” shall have the meaning assigned thereto in Section 3.1.
 
“Survival Period” shall have the meaning assigned thereto in Section 6.3.
 
“Tenant Estoppels” shall have the meaning assigned thereto in Section 4.4.
 
“Tenant Inducement Costs” shall have the meaning assigned thereto in Section
5.4(b)(iii).
 
“Tenant Notice” shall have the meaning assigned thereto in Section 5.2(e).
 
“Title Commitment” shall have the meaning assigned thereto in Section 3.1.
 
“Title Company” shall have the meaning assigned thereto in Section 3.4.
 
“Title Policy” shall have the meaning assigned thereto in Section 3.4.
 
“U.S. Person” shall have the meaning assigned thereto in Section 6.1(l)(i).
 
“Withholding Escrow Agent” shall have the meaning assigned thereto in Section
6.4(c).
 
“Withholding Escrow Agreement” shall have the meaning assigned thereto in
Section 6.4(c).
 


 
 
ARTICLE
II                                                                                
 
 
PURCHASE AND SALE
 
SECTION 2.1. Agreement of Purchase and Sale.  Subject to the terms and
conditions hereinafter set forth, Seller agrees to sell and convey to Purchaser,
and Purchaser agrees to purchase from Seller, the following:
 
(a) that certain parcel of land situated in the City of Minneapolis in the State
of Minnesota, more particularly described in Exhibit A attached hereto and made
a part hereof, together with all rights and appurtenances pertaining to such
property, including any right, title and interest of Seller in and to adjacent
streets, alleys, sky bridges, easements and rights-of-way (including, without
limitation, sky bridge or sky way easements), and all minerals, oil and gas,
development rights, air rights and water rights (the property described in this
clause (a) of this Section 2.1 being herein referred to collectively as the
“Land”);
 
(b) the buildings, structures, fixtures, support systems, surface parking lots,
parking streets and garages, sky bridges and other improvements affixed to or
located on the Land, if any, excluding fixtures owned by tenants under Leases
(the property described in this clause (b) of this Section 2.1 being herein
referred to collectively as the “Improvements”);
 
(c) any and all of Seller’s right, title and interest in and to all tangible
personal property located upon the Land or within the Improvements, including,
without limitation, any and all appliances, machines, apparatus, furniture
(including furniture and equipment located in the management office), artwork,
planters, canopies, carpeting, draperies and curtains, tools and supplies,
inventories, equipment and other items of personal property owned by Seller
(excluding cash, other than the Security Deposits, and any software other than
software necessary to operate the Improvements), located on and used exclusively
in connection with the operation of the Land and the Improvements (the property
described in this clause (c) of this Section 2.1 being herein referred to
collectively as the “Personal Property”);
 
(d) any and all of Seller’s right, title and interest in and to the leases,
licenses and occupancy agreements covering all or any portion of the Land and
Improvements and any guarantees relating thereto, to the extent they are in
effect on the date of the Closing (as such term is defined in Section 5.1
hereof) listed and described in Exhibit O attached hereto and made a part hereof
(the property described in this clause (d) of this Section 2.1 being herein
referred to collectively as the “Leases”), together with all sums due and
payable thereunder, including, without limitation, base rent, operating expense
and tax recoverables and percentage rent (collectively, the “Rents”) and any and
all security deposits relating to the leases (collectively, the “Security
Deposits”); and
 
(e) any and all of Seller’s right, title and interest in and to (i) all
assignable contracts and agreements (collectively, the “Operating Agreements”)
listed and described on Exhibit C attached hereto and made a part hereof,
relating to the upkeep, repair, maintenance or operation of the Land,
Improvements or Personal Property which shall extend beyond the Closing Date,
including specifically, without limitation, all assignable equipment leases,
(ii) all assignable existing warranties and guaranties (express or implied)
issued to or held by Seller in connection with the Improvements or the Personal
Property, (iii) all assignable existing permits, consents, licenses, approvals
and authorizations issued by any governmental authority in connection with the
Property, certificates of occupancy, dedications, subdivision maps or plats,
land sale registrations, property reports, environmental impact statements and
entitlements issued, approved or granted to or for the benefit of Seller or
Seller’s predecessors in interest by applicable governmental authorities or
otherwise in effect and which relate to the Property, and including (without
limitation) all assignable development rights, if any, and other intangible
rights, titles, interests, privileges and appurtenances owned by Seller or
Seller’s predecessors-in-interest as owner of the Property and in any way
related to or used in connection with the Property, (iii) all assignable trade
names, logos, marks, trademarks, service marks, symbols and items of
identification relative to the Property which are owned by Seller, (iv) all
assignable licenses, consents, easements, rights of way and approvals required
to make use of utilities and to ensure vehicular and pedestrian ingress and
egress to the Property, (v) all assignable plans, drawings, specifications,
surveys, engineering reports, and other technical descriptions, if any, relating
to the Property in Seller’s possession, and (vi) all other items of intangible
personal property owned by Seller that relate in any way to the ownership, use,
leasing, maintenance, service or operation of the Property, to the extent owned
by Seller and assignable (the property described in this clause (e) of this
Section 2.1 being herein referred to collectively as the “Intangibles”).
 
SECTION 2.2. Property Defined.  The Land and the Improvements are hereinafter
sometimes referred to collectively as the “Real Property.” The Land, the
Improvements, the Personal Property, the Leases, and the Intangibles are
hereinafter sometimes referred to collectively as the “Property.”
 
SECTION 2.3. Purchase Price.  Seller agrees to sell and Purchaser agrees to
purchase the Property for the amount of ONE HUNDRED EIGHTY MILLION DOLLARS
($180,000,000.00) (the “Purchase Price”).
 
SECTION 2.4. Payment of the Purchase Price.  The Purchase Price, as increased or
decreased by prorations and adjustments as herein provided, shall be payable in
full at the escrow-style Closing in cash by wire transfer by Escrow Agent of
immediately available funds to a bank account designated by Seller in writing to
Purchaser prior to the Closing with funds to be received in such account no
later than 2:00 p.m. Eastern Standard Time.
 
SECTION 2.5. Deposit of Earnest Money.  On or before the third (3rd) business
day after the Effective Date hereof, Purchaser shall deposit with Fidelity
National Title Insurance Company (in such capacity, the “Escrow Agent”), having
its office at 200 Galleria Parkway, Suite 2060, Atlanta, Georgia 30339,
Attention: Amy Risser, the sum of TWENTY-FIVE MILLION DOLLARS ($25,000,000.00)
(the “Deposit”), either in good funds, by federal wire transfer or in the form
of a Letter of Credit.  The Escrow Agent shall hold the Deposit in an
interest-bearing account reasonably acceptable to Seller and Purchaser, in
accordance with the terms and conditions of this Agreement.  All interest on
such sum shall be deemed income of Purchaser until disbursement, and Purchaser
shall be responsible for the payment of all costs and fees imposed on the
Deposit account.  The Deposit shall be distributed in accordance with the terms
of this Agreement and any and all interest accrued against the Deposit shall be
disbursed to the payee of the Deposit.  The failure of Purchaser to timely
deliver the Deposit hereunder shall be a material default, and shall entitle
Seller, at Seller’s sole option, to terminate this Agreement immediately.
 
SECTION 2.6. Independent Consideration.  Seller and Purchaser acknowledge and
agree that One Hundred Dollars ($100.00) of the Deposit shall be paid to Seller
if this Agreement is terminated for any reason (the “Independent Contract
Consideration”), in addition to any other rights Seller may have
hereunder.  Moreover, Seller and Purchaser acknowledge and agree that the
Independent Contract Consideration has been bargained for and agreed to as
additional consideration for Seller’s execution and delivery of this
Agreement.  At Closing, the Independent Contract Consideration shall be applied
to the Purchase Price.
 
SECTION 2.7. Escrow Agent.
 
(a) Escrow Agent shall hold and dispose of the Deposit (including the proceeds
of any drawing under a Letter of Credit) in accordance with the terms of this
Agreement.  Seller and Purchaser agree that the duties of the Escrow Agent
hereunder are purely ministerial in nature and shall be expressly limited to the
safekeeping and disposition of the Deposit in accordance with this
Agreement.  Escrow Agent shall incur no liability in connection with the
safekeeping or disposition of the Deposit for any reason other than Escrow
Agent’s willful misconduct or gross negligence.  In the event that Escrow Agent
shall be in doubt as to its duties or obligations with regard to the Deposit, or
in the event that Escrow Agent receives conflicting instructions from Purchaser
and Seller with respect to the Deposit, Escrow Agent shall not be required to
disburse the Deposit and may, at its option, continue to hold the Deposit, until
both Purchaser and Seller agree as to its disposition, or until a final judgment
is entered by a court of competent jurisdiction directing its disposition, or
Escrow Agent may interplead the Deposit in accordance with the laws of the State
of Minnesota.
 
(b) Escrow Agent shall not be responsible for any interest on the Deposit except
as is actually earned, or for the loss of any interest resulting from the
withdrawal of the Deposit prior to the date interest is posted thereon.
 
(c) Escrow Agent shall execute this Agreement solely for the purpose of being
bound by the provisions of Sections 2.5, 2.7, 6.4(c), 7.1, and 7.2 hereof.
 
 
ARTICLE III
 
 
TITLE AND SURVEY
 
SECTION 3.1. Title Inspection.  Purchaser acknowledges that, prior to the
Effective Date hereof, Purchaser was given the opportunity to review (a) a
current title insurance commitment (the “Title Commitment”) on the Real
Property, accompanied by copies of all documents referred to in the report,
which Title Commitment is attached hereto as Exhibit B; and (b) the most recent
survey of the Real Property prepared by a licensed surveyor or engineer hired by
Seller to be furnished by Seller to Purchaser pursuant to Section 4.1 hereof
(the “Survey”).  Subject to Sections 3.2, 3.3, 3.4, and 3.5 hereof, Purchaser
hereby accepts the Title Commitment and Survey and all title exceptions set
forth therein and waives any and all objections to title with respect to the
Real Property existing as of the Effective Date.
 
SECTION 3.2. Title Examination.  All matters affecting title to the Property as
of the Effective Date that are set forth in the Title Commitment or shown on the
Survey will constitute Permitted Exceptions (as defined below) approved by
Purchaser for all purposes of this Agreement, except as hereinafter
provided.  Purchaser acknowledges and agrees that Seller will have no obligation
or duty whatsoever to cure any title exceptions or defects affecting the
Property that exist of record as of the Effective Date except for Monetary
Objections and the Declaration referenced in Section 5.2(n) below, which Seller
shall cure (or insure, bond or endorse over) in accordance with Section
3.3(a).  For purposes of this Agreement, “Monetary Objections” shall mean (w)
any mortgage, deed to secure debt, deed of trust, security interest or similar
security instrument entered into by Seller encumbering all or any part of the
Property (the “Mortgages”), (x) any mechanic’s, materialman’s or similar lien
arising by, through and under Seller or any agent, representative or affiliate
of Seller (unless resulting from any act or omission of Purchaser or any of its
agents, contractors, representatives or employees or any tenant of the
Property), (y) the lien of ad valorem real or personal property taxes,
assessments and governmental charges affecting all or any portion of the
Property which are delinquent, (z) any judgment of record against Seller in a
county or other applicable jurisdiction in which the Property is located that
has or could have a material adverse effect on Seller’s title to the Property
and (aa) matters intentionally added in violation of Section 6.4(a)(ii) hereof.
 
SECTION 3.3. Permitted Exceptions.  The Property shall be conveyed subject to
the following matters, which are hereinafter referred to as the “Permitted
Exceptions”:
 
(a) those matters identified in Schedule B-2 to the Title Commitment furnished
to Purchaser by Seller pursuant to Section 3.1 hereof (other than standard
permitted exceptions shown in Schedule B-2 thereto and Schedule B-2 Exceptions
18, 19 and 20 (the “Expired Lease Memoranda”)) and/or filed in the public real
estate records as of the effective date of the Title Commitment; provided,
however, Seller will, at or prior to Closing (i) pay in full all Mortgages
identified in the Title Commitment, (ii) cure (or insure, bond or endorse over)
all other Monetary Objections and (iii) cause the Declaration referenced in
Section 5.2(n) below to be released;
 
(b) the rights of tenants under the Leases;
 
(c) the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the Closing Date, subject to adjustment as herein provided;
 
(d) local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property; and
 
(e) items shown on the Survey.
 
SECTION 3.4. Conveyance of Title.  At Closing, Seller shall convey and transfer
to Purchaser fee simple title to the Land and Improvements, by execution and
delivery of the Deed (as defined in Section 5.2(a) hereof).  Evidence of
delivery of such title shall be the issuance by Fidelity National Title
Insurance Company (the “Title Company”), of an ALTA Owner’s Policy of Title
Insurance (the “Title Policy”) covering the Real Property pursuant to the Title
Commitment in the full amount of the Purchase Price, subject only to the
Permitted Exceptions; provided, however, that the issuance of any endorsements
set forth in the Title Commitment or requested by Purchaser shall not be
required to evidence delivery of such title.
 
SECTION 3.5. Pre-Closing “Gap” Title Defects.  Purchaser may, at or prior to
Closing, notify Seller in writing of any objections to title first raised by the
Title Company or the surveyor between the effective date of the Title Commitment
and the Closing Date that have or could have a material and adverse effect on
title to the Property.  Purchaser must notify Seller of any such objections
within two (2) business days of Purchaser’s learning of the matters and, in any
event, not later than Closing, and Seller shall have the right, but not the
obligation (except as to Monetary Objections), to cure such objections.  Within
five (5) business days after receipt of Purchaser’s notice of objections, Seller
shall notify Purchaser in writing whether Seller elects to cure such
objections.  If Seller elects to cure any such matters, the original scheduled
date for Closing may, at Seller’s sole option, be extended by a reasonable
additional time to effect such cure, but in no event shall the extension exceed
fifteen (15) days after the original scheduled date for Closing.  If Seller
elects not to cure any objections specified in Purchaser’s notice (other than
the Monetary Objections), or if Seller is unable to effect a cure prior to the
Closing (or any date to which the Closing has been adjourned), Purchaser shall
have the following options: (a) to accept a conveyance of the Property subject
to the Permitted Exceptions, specifically including any matter objected to by
Purchaser which Seller is unwilling or unable to cure (or insure, bond or
endorse over, as appropriate) other than the Monetary Objections, and without
reduction of the Purchase Price; or (b) to terminate this Agreement by sending
written notice thereof to Seller, and upon delivery of such notice of
termination, this Agreement shall terminate and the Deposit shall be returned to
Purchaser, and thereafter neither party hereto shall have any further rights,
obligations or liabilities hereunder except to the extent that any right,
obligation or liability set forth herein expressly survives termination of this
Agreement.  If Seller notifies Purchaser that Seller does not intend to attempt
to cure any such title objection (other than the Monetary Objections), or if,
having commenced attempts to cure any objection, Seller later notifies Purchaser
that Seller shall be unable to effect a cure thereof (other than the Monetary
Objections), Purchaser shall, within two (2) business days after such notice has
been given, notify Seller in writing whether Purchaser shall elect to accept the
conveyance under clause (a) or to terminate this Agreement under clause (b).
 
 
ARTICLE IV
 
 
REVIEW OF PROPERTY
 
SECTION 4.1. Deliveries.  Purchaser acknowledges that, prior to the Effective
Date hereof, Seller has made available to Purchaser (via electronic data room,
at the Property or otherwise) all of the information with respect to the
Property listed in Exhibit D attached hereto and made a part hereof (the
“Deliveries”), and that Purchaser has had an opportunity to review said
Deliveries and waives any and all objections it might have to all such
Deliveries.  Seller shall cooperate in good faith with Purchaser to provide
other reasonably requested documentation with respect to the Property, to the
extent in Seller’s possession or reasonably available to Seller, but in all
events at no cost to Seller; provided, however, in no event shall (i) Seller be
required to deliver any of the Confidential Documents more particularly
described in Section 4.2 hereof, or (ii) Purchaser have any right to terminate
this Agreement as a result of any such requested documentation delivered after
the Effective Date except as set forth in Section 5.2(f) or Section 5.8 of this
Agreement.
 
SECTION 4.2. Right of Inspection.
 
(a) As used in this Agreement, the term “Inspections” means entry on the
Property to conduct further due diligence and inspect, examine and test the
Property subject to the limitations set forth in this Section 4.2.
 
(b) From and after the Effective Date and until the earlier to occur of
termination of this Agreement or Closing, Purchaser and its agents,
representatives, contractors and consultants (collectively the “Purchaser
Parties”) shall, upon reasonable prior notice to Seller (which notice may be
telephonic), have the right to enter upon the Property during regular business
hours for the purpose of conducting such further Inspections as Purchaser may
reasonably require and which are reasonably approved by Seller so long as they
are conducted so as not to interfere unreasonably with the use of the Property
by Seller or its tenants or with the management of the Property by Manager;
provided that Seller shall have the opportunity to have one of its
representatives accompany Purchaser Parties on each such entry and at any tenant
interview to which Seller consents.  Any and all Inspections shall be done at
Purchaser’s sole cost and expense.  No Inspections shall be invasive in any
respect (unless Purchaser obtains Seller’s prior written consent, which Seller
may grant or withhold in its sole discretion), and in any event, the Inspections
shall be conducted in accordance with standards customarily employed in the
industry and in compliance with all governmental laws, rules and
regulations.  Following each such entry by any of the Purchaser Parties with
respect to the Inspections, Purchaser shall promptly restore, or cause to be
restored, the Property substantially to its original condition as existed prior
to any such Inspections.  Purchaser shall not contact any tenants of the
Property without obtaining Seller’s prior written consent and shall not disrupt
Seller’s or Seller’s tenants’ activities on the Property.  At Seller’s option,
Purchaser will furnish to Seller copies of any reports received by Purchaser
relating to any Inspections of the Property.  Seller shall reasonably cooperate
with Purchaser in its Inspections, but shall not be obligated to incur any
liability or expense in connection therewith.  Purchaser shall have no right to
terminate this Agreement as a result of any further Inspections occurring after
the Effective Date.
 
(c) Purchaser agrees to protect, indemnify, defend and hold Seller harmless from
and against any claim for liabilities, losses, costs, expenses (including
reasonable attorneys’ fees), damages or injuries arising out of or resulting
from the inspection of the Property by Purchaser or the Purchaser Parties, and
notwithstanding anything to the contrary in this Agreement, such obligation to
indemnify and hold harmless Seller shall survive Closing or any termination of
this Agreement.  In order further to protect Seller from any such losses, costs,
expenses, damages or injuries, Purchaser agrees that it will deliver to Seller
and will cause each of the Purchaser Parties to deliver to Seller, prior to
their respective entry, a certificate of liability insurance, showing Seller,
Manager and Seller’s investment advisor as additional insureds and complying
with the coverage and policy provisions specified on the insurance schedule
attached hereto as Exhibit V.
 
(d) Purchaser acknowledges that prior to the Effective Date Purchaser has been
given the opportunity to make a physical inspection of the Property, including
an inspection of the environmental condition thereof, and to examine the
Deliveries and other documents and files concerning the leasing, maintenance,
operation and financial performance of the Property, including without
limitation, copies of Seller’s environmental reports with respect to the
Property, but excluding Seller’s partnership and company records, internal
memoranda, financial projections, budgets, appraisals, accounting and income tax
records and similar proprietary, confidential or privileged information
(collectively, the “Confidential Documents”) and to conduct such non-invasive
physical engineering and other studies and tests on or of the Property as
Purchaser deemed appropriate in its sole discretion.
 
SECTION 4.3. Environmental Reports.  PURCHASER HEREBY ACKNOWLEDGES THAT SELLER
HAS DELIVERED TO PURCHASER, AS PART OF THE DELIVERIES DESCRIBED IN SECTION 4.1,
COPIES OF THE ENVIRONMENTAL REPORTS LISTED ON EXHIBIT E ATTACHED HERETO.  ANY
ENVIRONMENTAL REPORTS DELIVERED OR TO BE DELIVERED BY SELLER OR ITS AGENTS OR
CONSULTANTS TO PURCHASER ARE BEING MADE AVAILABLE SOLELY AS AN ACCOMMODATION TO
PURCHASER AND MAY NOT BE RELIED UPON BY PURCHASER IN CONNECTION WITH THE
PURCHASE OF THE PROPERTY, EXCEPT FOR ANY REPORT THAT IS EXPRESSLY CERTIFIED TO
PURCHASER BY THE CONSULTANT THROUGH AN EXECUTED RELIANCE LETTER.  PURCHASER
AGREES THAT SELLER SHALL HAVE NO LIABILITY OR OBLIGATION WHATSOEVER FOR ANY
INACCURACY IN OR OMISSION FROM ANY ENVIRONMENTAL REPORT.  PURCHASER HAS
CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, ITS OWN INVESTIGATION OF THE
ENVIRONMENTAL CONDITION OF THE PROPERTY TO THE EXTENT PURCHASER DEEMS SUCH AN
INVESTIGATION TO BE NECESSARY OR APPROPRIATE.
 
SECTION 4.4. Tenant Estoppels.
 
(a) After the Effective Date, Seller shall promptly deliver to all of the
tenants at the Property a new estoppel for execution certified to Purchaser and
generically to its lenders (collectively, the “Tenant Estoppels”).  The forms of
Tenant Estoppels shall be in either the form required under the relevant Lease
or in the form attached hereto as Exhibit T-3 (which Purchaser hereby approves),
with such changes as are reasonably approved by Purchaser.  Seller shall deliver
to Purchaser copies of all executed Tenant Estoppels received after the
Effective Date.
 
(b) Each such Tenant Estoppel shall be deemed satisfactory if executed by the
tenant in substantially the form as submitted or in substantially the form
required by such tenant’s Lease dated no more than forty-five (45) days before
Closing, without identifying any uncured defaults of the landlord thereunder,
any economic deviation or other material deviation from the information
contained on the form submitted, any modification or addition that is materially
adverse to Purchaser, any default under the affected Lease, any condition which
with notice and the passage of time would constitute a default under the
affected Lease, or a material adverse discrepancy between the information set
forth in this Agreement or the Deliveries, including the Leases; provided,
however, that the following two exceptions shall apply.  First, any estoppel
disclosing a default shall nonetheless satisfy the requirements of this Section
4.4 if Seller agrees to cure such default prior to Closing in a manner
reasonably satisfactory to Purchaser.  Second, any estoppel from Dorsey or Wells
Fargo Bank, N.A. disclosing an operating expense reconciliation audit or any
issue related thereto shall nonetheless satisfy the requirement of this Section
4.4, subject to the following:
 
(i) Purchaser acknowledges that Seller has delivered to Purchaser as part of the
Deliveries relevant correspondence received or sent by Seller or its Manager
with respect to certain operating expense reconciliation audits by Dorsey and
Wells Fargo Bank, N.A. under their respective Leases and Purchaser has discussed
these operating expense reconciliation audits with Manager;
 
(ii) Manager is related to the Purchaser and served as the Manager of the
Property during the period of Seller’s ownership of the Property;
 
(iii) any issue identified by Dorsey or Wells Fargo Bank, N.A. relating to such
operating expense reconciliation audits and described in the respective Tenant
Estoppel or otherwise shall not affect the acceptance and approval of such
Tenant Estoppel by Purchaser hereunder or otherwise constitute a failure of a
Purchaser’s condition or give Purchaser the right to terminate this Agreement
(notwithstanding anything in this Agreement to the contrary);
 
(iv) Seller, Purchaser and Manager believe, and Seller and Manager have
asserted, that no adjustments or payments are due Dorsey or Wells Fargo Bank,
N.A. resulting from such operating expense reconciliations audits, with the
response of Seller and Manager outlined in the letters which are part of the
Deliveries;
 
(v) Purchaser will cause Manager to cooperate with Seller after the Closing,
without payment of any additional fee by Seller to Manager, in connection with
such operating expense reconciliation audits and the resolution thereof;
 
(vi) Seller shall be responsible and liable for the continued processing and
resolution of such operating expense reconciliation audits for the periods
covered thereby and will keep Purchaser informed of the status thereof;
 
(vii) Seller shall pay all costs and expenses incurred in connection with such
operating expense reconciliation audits and pay to the respective tenant (Dorsey
or Wells Fargo Bank, N.A., as the case may be) the amount, if any, determined or
agreed by Seller to be due to such respective tenant in connection with such
operating expense reconciliation audit for the period covered thereby; and
 
(viii) the provisions of this Section 4.4(b)(i)-(viii) shall survive the Closing
indefinitely and not be subject to the limitations in Sections 6.3 and 11.19
hereof, and any payment or liability of Seller under this Section
4.4(b)(i)-(viii) hereof shall not be subject to or reduce the Cap described in
Sections 6.3 and 11.19 hereof (notwithstanding the provisions of Sections 6.3
and 11.19 hereof to the contrary).
 
(c) Seller will make diligent efforts to obtain a Tenant Estoppel from all
tenants; provided, however, Seller shall only be required, as a condition to
Purchaser’s obligation to close the transaction contemplated hereunder, to
deliver on or before Closing Tenant Estoppels for the Major Tenants and such
other tenants that, together with the Major Tenants, lease seventy-five percent
(75%) of the Improvements (the “Required Tenant Estoppels”) on or before
Closing in substantially the forms attached hereto as Exhibit T-1 and T-2 as to
the Major Tenants (which Purchaser hereby approves) and Exhibit T-3 as to the
other tenants or in substantially the forms required by the Leases for the Major
Tenants and such other tenants and satisfying the requirements of this Section
4.4.  In the event that Seller fails to deliver on or before Closing the
Required Tenant Estoppels, then Purchaser’s sole and exclusive remedy with
respect to such failure will be to terminate this Agreement, in which case the
Deposit will be refunded in full to Purchaser and thereupon this Agreement will
be null and void and of no further force and effect whatsoever and neither party
shall thereafter have any further rights or obligations under this Agreement,
except for any indemnity obligations of either party pursuant to this Agreement
or any other provision which expressly survives the termination of this
Agreement.
 
SECTION 4.5. SNDAS.  Seller will deliver to the tenants and cooperate reasonably
with Purchaser (at no cost or expense to Seller) to obtain subordination,
non-disturbance, and attainment agreements in the form and from the tenants
requested by Purchaser; provided, however, that obtaining such agreements shall
not be a condition to Purchaser’s obligation to close.
 
 
ARTICLE V
 
 
CLOSING
 
SECTION 5.1. Time and Place.  The consummation of the transaction contemplated
hereby (the “Closing”) shall be held at the offices of Escrow Agent on November
4, 2010, or such earlier date as the parties shall mutually agree (the “Closing
Date”).  At the Closing, Seller and Purchaser shall perform their respective
obligations set forth in Section 5.2 and Section 5.3 hereof and elsewhere in
this Agreement, the performance of which shall be concurrent conditions;
provided that the Deed shall not be recorded until Seller receives confirmation
that the Escrow Agent has authority to transfer the full amount of the Purchase
Price, adjusted by prorations as set forth herein, to Seller upon receipt of
Seller’s instruction to record the Deed.  The Closing shall be consummated
through an escrow administered by Escrow Agent so that it will not be necessary
for any party to attend, and the Purchase Price and all documents shall be
deposited with the Escrow Agent as escrowee.
 
SECTION 5.2. Seller’s Obligations at Closing.  At Closing, Seller shall:
 
(a) execute and deliver to Purchaser a duly executed limited warranty deed (the
“Deed”), in the form attached hereto as Exhibit G, conveying the Land and
Improvements, subject only to the Permitted Exceptions; the warranty of title in
the Deed will be only as to claims made by, through or under Seller and not
otherwise;
 
(b) execute and deliver to Purchaser a duly executed bill of sale (the “Bill of
Sale”) conveying the Personal Property without warranty of title or use and
without warranty, express or implied, as to merchantability and fitness for any
purpose and in the form attached hereto as Exhibit I;
 
(c) assign to Purchaser, and Purchaser shall assume, the landlord/lessor
interest in and to the Leases, Rents and Security Deposits, and any and all
obligations to pay leasing commissions and finder’s fees with respect to the
Leases and amendments, renewals and expansions thereof, only to the extent
provided in Section 5.4(b)(iii) hereof, by duly executed assignment and
assumption agreement (the “Assignment of Leases”) in the form attached hereto as
Exhibit J, pursuant to which Purchaser shall indemnify Seller and hold Seller
harmless from and against any and all claims pertaining thereto arising from and
after the Closing, including without limitation, claims made by tenants with
respect to tenants’ Security Deposits to the extent paid, credited or assigned
to Purchaser;
 
(d) to the extent assignable, assign to Purchaser, and Purchaser shall assume
Seller’s interest in the Operating Agreements and the other Intangibles by duly
executed assignment and assumption agreement (the “Assignment of Contracts”) in
the form attached hereto as Exhibit K pursuant to which Purchaser shall
indemnify Seller and hold Seller harmless from and against any and all claims
pertaining thereto arising from and after the Closing; provided, however, if any
such Operating Agreements are terminable, Seller shall, upon Purchaser’s
direction prior to the Closing, deliver a notice of termination on the Closing
Date, provided Purchaser shall be responsible for any termination or similar fee
payable in connection with such termination;
 
(e) join with Purchaser to execute a notice (the “Tenant Notice”) in the form
attached hereto as Exhibit L) that Purchaser shall send to each tenant under
each of the Leases promptly after the Closing, informing such tenant of the sale
of the Property and of the assignment to Purchaser of Seller’s interest in, and
obligations under, the Leases (including, if applicable, any Security Deposits),
and directing that all Rent and other sums payable after the Closing under each
such Lease be paid as set forth in the notice;
 
(f) deliver to Purchaser an executed certificate of Seller, dated as of the
Closing and executed on behalf of Seller by a duly authorized officer thereof,
certifying that the representations and warranties of Seller contained in
Section 6.1 are true, complete and correct in all material respects as of the
Closing, or, in the event that any representation or warranty of Seller set
forth in Section 6.1 hereof needs to be modified due to changes since the
Effective Date, deliver to Purchaser such a certificate, identifying any
representation or warranty which is not, or no longer is, true and correct and
explaining the state of facts giving rise to the change.  In no event shall
Seller be liable to Purchaser for, or be deemed to be in default hereunder, or
shall Purchaser have the right to terminate this Agreement by reason of, any
breach of representation or warranty which results from any change that (i)
occurs between the Effective Date and the Closing Date and (ii) is either
expressly permitted under the terms of this Agreement or as is beyond the
reasonable control of Seller to prevent.  Notwithstanding anything to the
contrary herein, (X) Seller does not represent or warrant that a particular
Lease will be in force and effect at Closing or that tenants under the Leases
will have performed their obligations thereunder, and (Y) the same shall not be
a condition to Purchaser’s obligation to close hereunder, except to the extent
provided in Section 4.4 and Section 5.6(a) as to Required Tenant Estoppels,
Section 5.6(c) as to bankruptcy proceedings, and Sections 8.1 and 8.2 as to a
Major loss or damage.  If, and only if, a breach of a representation or warranty
by Seller (i) is not permitted hereunder or is not beyond the reasonable control
of Seller to prevent and (ii) is materially adverse to Purchaser, shall such
breach constitute the non-fulfillment of the condition set forth in Section
5.6(b) hereof; if, despite changes or other matters described in such
certificate, the Closing occurs, Seller’s representations and warranties set
forth in this Agreement shall be deemed to have been modified by all statements
made in such certificate;
 
(g) deliver to the Title Company such evidence as it may reasonably require as
to the authority of the person or persons executing documents on behalf of
Seller;
 
(h) execute and deliver to Purchaser the FIRPTA Certificate, duly executed by
Seller, together with the Withholding Escrow Agreement in the form attached
hereto as Exhibit Q, duly executed by Seller, all as more particularly described
in Section 6.4(c) hereof;
 
(i) cause the delivery to Purchaser at the Property of the Leases and Operating
Agreements, together with the leasing and property files and records in Seller’s
possession and/or in Manager’s possession that relate to the continued
operation, leasing and maintenance of the Property, but excluding any
Confidential Documents;
 
(j) execute and deliver to the Title Company an owner’s affidavit in the form
attached hereto as Exhibit R and other customary documents of assurance or
evidence of authority required by the Title Company;
 
(k) deliver to Purchaser possession and occupancy of the Property, subject to
the Permitted Exceptions;
 
(l) execute and deliver a closing statement in the format attached hereto as
Exhibit H, reflecting the prorations, adjustments and costs described in this
Agreement (the “Closing Statement”), which Seller shall prepare and provide to
Purchaser for review at least two (2) business days prior to Closing;
 
(m) terminate, at Seller’s cost and expense, the Seller’s Property Management
Agreement and the Seller’s Leasing Agreements;
 
(n) execute and deliver, in recordable form, such instruments (the “Declaration
Release”) as may be required to release of record the “Declaration” between
Seller and M.M. Warburg & CO KGaA with respect to the Property (the
“Declaration”);
 
(o) execute and deliver such instruments as may be required to delete as
exceptions to coverage from the Title Policy the Expired Lease Memoranda;
 
(p) execute and deliver any returns, questionnaires and other documents as shall
be required pursuant to Section 5.5(a) hereof;
 
(q) deliver to Purchaser, at Purchaser’s sole cost and expense not to exceed
$1,000.00 each, reliance letters addressed to Purchaser and Purchaser’s lender,
if any, with respect to (1) the 2010 Environmental Report and (2) the most
current physical property condition report, each authorizing Purchaser to rely
on such reports;
 
(r) deliver to Purchaser the Required Tenant Estoppels, if obtained; and
 
(s) execute and deliver such additional documents as shall be reasonably
required by the Title Company or Purchaser to consummate the transaction
contemplated by this Agreement.
 


 
SECTION 5.3. Purchaser’s Obligations at Closing.  At Closing, Purchaser shall:
 
(a) pay to Seller the full amount of the Purchase Price (less the amount of the
Deposit released by the Escrow Agent and to be applied towards the Purchase
Price, including all accrued interest earned thereon, if applicable), as
increased or decreased by prorations and adjustments as herein provided, in
immediately available wire transferred funds pursuant to Section 2.4 hereof;
 
(b) join Seller in execution of the Assignment of Leases, Assignment of
Contracts, Tenant Notices and Withholding Escrow Agreement;
 
(c) deliver to Seller a certificate of Purchaser, dated as of the Closing and
executed on behalf of Purchaser by a duly authorized officer thereof, certifying
that the representations and warranties of Purchaser contained in Section 6.5
are true, complete and correct in all material respects as of the Closing;
 
(d) deliver to the Title Company such evidence as it may reasonably require as
to the authority of the person or persons executing documents on behalf of
Purchaser;
 
(e) deliver such affidavits and other documents as may be customarily and
reasonably required by the Title Company, in a form reasonably acceptable to
Purchaser;
 
(f) execute and deliver the Closing Statement;
 
(g) execute and deliver any returns, questionnaires and other documents as shall
be required pursuant to Section 5.5(a) hereof;
 
(h) execute and deliver the Certificate and Release; and
 
(i) deliver such additional documents as shall be reasonably required by the
Title Company or Seller to consummate the transaction contemplated by this
Agreement.
 
SECTION 5.4. Credits and Prorations.
 
(a) All income and expenses of the Property shall be apportioned as of
11:59 p.m. on the day prior to the Closing Date, as if Purchaser were vested
with title to the Property during the entire day on which the Closing
occurs.  Such prorated items shall include, without limitation, the following:
 
(i) all Rents, if any, as and when collected;
 
(ii) taxes and assessments levied against the Property (including personal
property taxes on the Personal Property) in accordance with Section 5.4(b)(ii)
below;
 
(iii) utility charges for which Seller is liable, if any, such charges to be
apportioned at Closing on the basis of the most recent meter reading occurring
prior to Closing (dated not more than fifteen (15) days prior to Closing) or, if
unmetered, on the basis of a current bill for each such utility;
 
(iv) all amounts payable under the Operating Agreements which are assigned to
Purchaser pursuant to Section 5.2(d); and
 
(v) any other operating expenses or other items due and payable pertaining to
the Property which are customarily prorated between a purchaser and a seller in
the county in which the Project is located.
 
(b) Notwithstanding anything contained in Section 5.4(a) hereof:
 
(i) At Closing, (A) Seller shall credit to the account of Purchaser the amount
of all cash Security Deposits (to the extent such Security Deposits have not
been applied against delinquent Rents or otherwise as provided in the Leases)
and interest accrued thereon, to the extent that either the Leases or applicable
law requires that the same bear interest, and (B) Seller shall be entitled to
receive and retain such refundable cash and deposits.  With respect to those
Leases for which Seller is holding letters of credit as security deposits,
Seller shall deliver such letters of credit to Purchaser at Closing so that
Purchaser and the applicable tenants can arrange to have the letters of credit
reissued in favor of, or endorsed to, Purchaser.  Seller agrees to cooperate
with Purchaser post-Closing in connection with the reissuance or endorsement of
any letters of credit and act at the reasonable discretion of Purchaser with
respect thereto, until the letters of credit are re-issued or endorsed to
Purchaser;
 
(ii) Notwithstanding anything to the contrary herein, Purchaser acknowledges
that only real estate taxes and assessments (“Minnesota Real Estate Taxes”) for
calendar year 2009, which are payable in 2010, are being prorated hereunder, and
no proration is being made for 2010 Minnesota Real Estate Taxes payable in
2011.  Seller shall be responsible for 2009 Minnesota Real Estate Taxes
corresponding to the number of days between January 1, 2010 and the Closing
Date.  Seller has paid the first estimated installment of 2009 Minnesota Real
Estate Taxes due May 15, 2010, and shall be responsible for the payment of the
second installment of 2009 Minnesota Real Estate Taxes payable on or before
October 15, 2010.  Purchaser shall be responsible for the payment of the 2010
Minnesota Real Estate Taxes payable in 2011 and will receive a charge at Closing
for the period from the Closing Date through December 31, 2010.  If the final
tax bill for the 2009 Minnesota Real Estate Taxes payable in 2010 has not been
issued as of Closing, the proration of Minnesota Real Estate Taxes hereunder
shall be reasonably estimated based on the 2008 Minnesota Real Estate Taxes paid
in 2009.  To the extent that the actual 2009 Minnesota Real Estate Taxes differ
from the 2008 amount on which the proration was based, Seller and Purchaser
agree to reprorate such 2009 Minnesota Real Estate Taxes within thirty (30) days
of receipt of the actual tax bill applicable to such period.  Any additional
taxes (i.e., other than general real estate taxes) relating to the year of
Closing or prior years arising out of a change in the use of the Land or the
Improvements by Purchaser or a change in ownership will be assumed by Purchaser
effective as of Closing and paid by Purchaser when due and payable, and
Purchaser will indemnify, defend, and hold Seller harmless for, from, and
against any and all such taxes, which indemnification obligation will survive
the Closing, provided that the foregoing shall have no effect on the proration
of Minnesota Real Estate Taxes as described above.  When the amount of such
taxes is finally ascertained, any further adjustment will be promptly made
between the parties in cash.  Notwithstanding the foregoing, Seller will not be
liable for any taxes to the extent that reimbursement of such taxes is payable
by a Tenant under a Lease;
 
 
(iii) Seller shall be responsible for the payment of only those Tenant
Inducement Costs and leasing commissions that are identified as “Seller’s
Responsibility” on Exhibit F attached hereto.  To the extent that any such items
identified on Exhibit F as “Seller’s Responsibility” remain unpaid as of
Closing, Purchaser shall receive a credit against the Purchase Price for the
unpaid balance of all such items.  Except as otherwise indicated on Exhibit F,
Purchaser shall be responsible for the payment of (A) all Tenant Inducement
Costs and leasing commissions which become due and payable (whether before or
after Closing, whether to Hines, Welsh or another broker) (1) as a result of any
renewals or expansions of existing Leases, to the extent the renewal term or
term with respect to the expansion space commences after the Effective Date
hereof, and (2) under any new Leases entered into by Seller and approved by
Purchaser between the Effective Date and the Closing Date as provided in Section
6.4(b) hereof, and (B) all Tenant Inducement Costs and leasing commissions which
become due and payable from and after the Closing Date with respect to all
existing Leases, including, without limitation, those set forth on Exhibit F
(other than those identified as “Seller’s Responsibility”) and any such
commissions arising out of continuing obligations under the leasing agreements
(notwithstanding the termination thereof) set forth on Exhibit C; provided
Purchaser shall be obligated to pay such leasing commissions as to Hines and
Welsh only in accordance with Seller’s Leasing Agreements and only with respect
to (i) the commissions described in items (A)(1), (A)(2) and (B) of this
sentence, and (ii) any Lease signed by Purchaser within ninety (90) days after
the Closing with any party identified on a list (each a “Prospect List”)
delivered by Hines and one hundred fifty (150) days after the Closing with any
party identified on a Prospect List delivered by Welsh pursuant to Seller’s
Leasing Agreements as a party with whom Hines or Welsh was negotiating prior to
Closing.  Seller shall deliver to Purchaser at Closing true and correct copies
of all Prospect Lists.  If, as of the Closing Date, Seller shall have paid any
Tenant Inducement Costs or leasing commissions for which Purchaser is
responsible pursuant to the foregoing provisions, Purchaser shall reimburse
Seller for a prorated portion (based on each party’s respective period of
ownership of the Property as compared to the demised term of such Lease) of such
Tenant Inducement Costs at Closing.  For purposes hereof, the term “Tenant
Inducement Costs” shall mean any out-of-pocket payments required to be paid by
the landlord under a Lease (including reasonable legal fees directly related to
the Lease) to or for the benefit of the tenant thereunder which is in the nature
of a tenant inducement, including specifically, without limitation, tenant
improvement construction costs, tenant improvement allowances and other tenant
improvement costs, lease buyout costs, and moving, design, refurbishment and
club membership allowances.  The term “Tenant Inducement Costs” shall not
include loss of income resulting from any free or reduced rental period, it
being agreed that Purchaser shall bear such loss resulting from any free or
reduced rental period from and after the Closing Date.  Except for those items
identified as “Seller’s Responsibility” as set forth on Exhibit F, Purchaser
shall be entitled to no credits against the Purchase Price in connection with,
and Seller shall have no liability to Purchaser for any period of free, reduced
or abated rent under any Lease from and after the Effective Date.  Exhibit F
discloses a $533,815.78 tenant improvement allowance payable to Dorsey under the
Lease for Dorsey upon the satisfaction of certain conditions more particularly
described in such Lease (the “Dorsey Allowance”).  Purchaser shall be
responsible for the payment of the Dorsey Allowance with no credit to or
reduction of the Purchase Price at Closing.
 
(iv) Unpaid and delinquent Rent collected by Seller and Purchaser after the
Closing Date shall be delivered as follows: (A) if Seller collects any unpaid or
delinquent Rent for the Property, Seller shall, within fifteen (15) days after
the receipt thereof, deliver to Purchaser any such Rent to which Purchaser is
entitled hereunder relating to any period on or after the Closing Date, and (B)
if Purchaser collects any unpaid or delinquent Rent from the Property, Purchaser
shall, within fifteen (15) days after the receipt thereof, deliver to Seller any
such Rent to which Seller is entitled hereunder relating to the period prior to
the Closing Date.  Seller and Purchaser agree that all Rent received by Seller
or Purchaser from and after the Closing Date shall be applied first, to Rents
that become due and payable after Closing, and second, to those which were due
and payable prior to Closing, in reverse order of maturity.  Purchaser will make
a good faith effort after Closing to collect all Rents in the usual course of
Purchaser’s operation of the Property for a period of nine (9) months, but
Purchaser will not be obligated to institute any lawsuit or seek to evict any
tenant or terminate any lease to collect delinquent Rents.  Seller may attempt
to collect any delinquent Rents owed Seller and may institute any lawsuit or
collection procedures, but may not evict or seek to evict any tenant or
terminate or seek to terminate any Lease.
 
(v) If the annual reconciliation of tenant pass-throughs under the Leases for
the 2010 calendar year results in there being amounts due and payable by the
tenants, Purchaser will collect such amounts and pay same over to Seller
promptly upon Purchaser’s receipt (but in no event later than one (1) year after
Closing) the portion of such amounts attributable to Seller’s period of
ownership of the Property in 2010.  If such reconciliation results in there
being refunds due and payable to tenants on account of the pass-through of
specifically designated expenses incurred during Seller’s period of ownership,
Seller will pay to Purchaser the portion of any such documented pass-through
expenses attributable to Seller’s period of ownership of the Property in 2010,
promptly upon receipt of a written request therefor from Purchaser (which shall
in no event be delivered later than one (1) year after Closing), whereupon
Purchaser will promptly disburse the appropriate refunds to the tenants.  In the
event that there shall be any Rents or other charges under any Leases which,
although relating to a period prior to Closing, do not become due and payable
until after Closing, or are paid prior to Closing but are subject to adjustment
after Closing (such as year end common area expense reimbursements and the
like), then any Rents or charges of such type received by Purchaser or its
agents subsequent to Closing shall, to the extent applicable to a period
extending through the Closing, be prorated between Seller and Purchaser as of
Closing and Seller’s portion thereof shall be paid to Seller by Purchaser at
Closing.
 
(c) Except as otherwise provided herein, any revenue or expense amount which
cannot be ascertained with certainty as of Closing shall be prorated on the
basis of the parties’ good faith reasonable estimate of such amount, and shall
be the subject of a final proration one hundred eighty (180) days after Closing,
as soon thereafter as the precise amounts can be ascertained, or as otherwise
provided in this Section 5.4.  Purchaser shall promptly notify Seller when it
becomes aware that any such estimated amount has been ascertained.  Once all
revenue and expense amounts have been ascertained, Purchaser shall prepare, and
certify as correct, a final proration statement which shall be subject to
Seller’s approval.  Upon Seller’s acceptance and approval of any final proration
statement submitted by Purchaser, such statement shall be conclusively deemed to
be accurate and final.
 
(d) Seller may prosecute appeals (if any) of the real estate taxes and
assessments for the period prior to the Closing, and may take related action
which Seller deems appropriate in connection therewith.  Purchaser shall
cooperate with Seller in connection with such appeal and collection of a refund
of real estate taxes and assessments paid.  Seller owns and holds all right,
title and interest in and to such appeals and refund, and all amounts payable in
connection therewith shall be paid directly to Seller by the applicable
authorities.  If such refund or any part thereof is received by Purchaser,
Purchaser shall promptly pay such amount to Seller.  Any refund received by
Seller shall be distributed as follows:  first, to reimburse Seller for all
costs incurred in connection with the appeal; second, with respect to refunds
payable to tenants under the Leases, to such tenants in accordance with the
terms of such Leases; and third, to Seller to the extent such appeal covers the
period prior to the Closing, and to Purchaser to the extent such appeal covers
the period as of the Closing and thereafter.  If and to the extent any such
appeal covers the period after the Closing, Purchaser shall have the right to
participate in such appeal and approve the settlement or prosecution thereof.
 
(e) Subject to the final sentence of Section 5.4(c) hereof, the provisions of
this Section 5.4 shall survive Closing.
 
SECTION 5.5. Transaction Taxes and Closing Costs.
 
(a) Seller and Purchaser shall execute such returns, questionnaires and other
documents as shall be required with regard to all applicable real property
transaction taxes imposed by applicable federal, state or local law or ordinance
including without limitation the PE20 And PE20A Certificate Of Real Estate Value
and Certificate Of Real Estate Value Supplemental Schedule forms attached hereto
as Exhibit U.
 
(b) Seller shall pay the fees of any counsel representing Seller in connection
with this transaction.  Seller shall also pay the following costs and expenses:
 
(i) one-half (1/2) of the escrow or closing fee, if any, which may be charged by
the Escrow Agent or Title Company;
 
(ii) the cost of the updated Survey delivered to Purchaser, but not any
subsequent updates thereto that Purchaser may obtain;
 
(iii) the costs to obtain and/or update only the environmental reports and
property condition assessment reports included among the Deliveries, but not any
additional costs for additional reports commissioned by Purchaser;
 
(iv) the transfer, documentary stamp, recordation or similar taxes which becomes
payable by reason of the transfer of the Property and recording the Deed;
 
(v) the cost of all recording fees for the Declaration Release and any documents
required to remove the Monetary Objections;
 
(vi) any commission or fees payable to Eastdil Secured Broker Services, Inc.
(“Broker”) by reason of the sale of the Property; and
 
(vii) the fee for the title examination, the Title Commitment and the premium
for the Title Policy (other than endorsements) to be issued to Purchaser by the
Title Company at Closing pursuant to the Title Commitment.
 
(c) Purchaser shall pay the fees of any counsel representing Purchaser in
connection with this transaction. Purchaser shall also pay the following costs
and expenses:
 
(i) any premiums or additional costs attributable to endorsements to the Title
Policy or additional title insurance coverage, including, without limitation,
any endorsements or title coverage related to any financing by Purchaser;
 
(ii) the cost of any new updates to the Survey delivered to Purchaser or surveys
Purchaser may obtain;
 
(iii) one hundred percent (100%) of any mortgage tax, documentary stamp tax,
intangibles tax or similar tax which becomes payable by reason of any security
instrument caused by Purchaser to be recorded on the Property;
 
(iv) all due diligence costs incurred by Purchaser, including, without
limitation, costs incurred to obtain any new environmental reports and property
condition assessment reports or to further update any such reports included
among the Deliveries;
 
(v) costs of any consultants, advisors, brokers (excluding Broker) and other
agents or independent contractors engaged by Purchaser; and
 
(vi) recording fees for any and all documents to be recorded other than those
set forth in Section 5.5(b)(v) hereof; and
 
(vii) one-half (1/2) of the escrow or closing fees, if any, which may be charged
by the Escrow Agent or Title Company.
 
(d) All costs and expenses incident to this transaction and the closing thereof,
and not specifically described above, shall be paid by the party incurring same.
 
(e) The provisions of this Section 5.5 shall survive the Closing.
 
SECTION 5.6. Conditions Precedent to the Obligations of the Purchaser.  The
obligation of Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment on or before the Closing Date of
all of the following conditions, any or all of which may be waived by Purchaser
in its sole discretion:
 
(a) Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser pursuant to the terms of this Agreement, including but
not limited to, those provided for in Sections 4.4 and 5.2 hereof;
 
(b) All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the Effective
Date, subject to the provisions of Section 5.2(f) hereof;
 
(c) None of the Major Tenants shall have filed for protection under the United
States Bankruptcy Code, or had involuntary bankruptcy proceedings commenced
against it which have not been dismissed;
 
(d) Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date; and
 
(e) issuance of the Title Policy in the form required by the Title Commitment in
the full amount of the Purchase Price.
 
SECTION 5.7. Conditions Precedent to the Obligations of the Seller.  The
obligation of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment on or before the Closing Date of
all of the following conditions, any or all of which may be waived by Seller in
its sole discretion:
 
(a) Escrow Agent shall have received the Purchase Price, as adjusted as provided
herein, with instructions to disburse same in accordance with the agreed-upon
Closing Statement simultaneously with Seller’s authorization to release its Deed
for recordation, all pursuant to and payable in the manner provided for in this
Agreement;
 
(b) Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 5.3 hereof;
 
(c) All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date; and
 
(d) Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date.
 
SECTION 5.8. Failure of Condition.  In the event that (i) any condition set
forth in Section 5.6 above is not satisfied by Seller or waived by Purchaser, or
(ii) any condition set forth in Section 5.7 above is not satisfied by Purchaser
or waived by Seller, on or as of the Closing Date, except as set forth in
Article VII to the extent such condition was not satisfied as a result of a
default (in which event Article VII shall govern), the sole right of Purchaser
or Seller, as the case may be, shall be either to (a) terminate this Agreement
by delivering written notice of such termination to the other party on or prior
to the Closing Date, in which event the Deposit shall be returned to Purchaser
and the parties shall have no further obligations or liabilities hereunder, (b)
waive the satisfaction of such condition or conditions and proceed to Closing in
accordance with and subject to the terms of this Agreement.
 
 
ARTICLE
VI                                                                                
 
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
SECTION 6.1. Representations and Warranties of Seller.  Seller hereby makes the
following representations and warranties to Purchaser as of the Effective Date,
which representations and warranties shall be deemed to have been made again,
subject to any changes permitted pursuant to Section 5.2(f), as of the Closing;
provided, however, all representations and warranties set forth in this Section
6.1 shall be qualified by, and Seller shall have no liability for any breach if
such results from or is based on a condition, state of facts or other matter
which was disclosed in writing to Purchaser or described in the Deliveries or
otherwise prior to the Effective Date, as more particularly set forth in and
subject to the limitations set forth in Section 6.3 hereof and subject to
Purchaser’s right to terminate this Agreement as provided in Section 5.2(f):
 
(a) Organization and Authority.  Seller has been duly organized and is validly
existing under the laws of Germany.  Seller has the full right and authority to
enter into this Agreement and to transfer all of the Property and to consummate
or cause to be consummated the transaction contemplated by this Agreement.  The
person or persons signing this Agreement on behalf of Seller are authorized to
do so and to execute the Deed and other documents to be delivered by Seller at
Closing.
 
(b) Pending Actions.  To Seller’s knowledge, except as set forth on Exhibit M,
there is no action, suit, arbitration, unsatisfied order or judgment, government
investigation or proceeding pending against Seller which, if adversely
determined, could individually or in the aggregate materially interfere with the
consummation of the transaction contemplated by this Agreement or have a
material adverse effect on the Property.
 
(c) Operating Agreements.  To Seller’s knowledge, the Operating Agreements
listed on Exhibit C are all of the material agreements concerning the operation
and maintenance of the Property affecting the Property that will be in effect as
of the Closing, and Seller has delivered to Purchaser a true, correct and
complete copy of each Operating Agreement.  Except for Seller’s Property
Management Agreement and Seller’s Leasing Agreements, which shall be terminated
by Seller as of Closing, all other such Operating Agreements shall, unless
otherwise terminated as provided in Section 5.2(d) hereof, be assigned to and
assumed by Purchaser at Closing, and Purchaser shall assume responsibility for
any and all payments due and payable from and after Closing with respect to such
assumed Operating Agreements to the extent provided in Exhibit K.
 
(d) Condemnation.  To Seller’s knowledge, except as set forth on Exhibit M,
there is no pending, and Seller has received no written notice of any
threatened, condemnation proceedings relating to the Property.
 
(e) Tenant Inducement Costs.  There are no outstanding Tenant Inducement Costs
as of the date hereof that shall be due and payable before or after Closing with
respect to any Lease except as set forth on Exhibit F.
 
(f) Violations.  Except as set forth on Exhibit M attached hereto, Seller has
not received written notice of any uncured violation of any federal, state or
local law relating to the use or operation of the Property which would
materially adversely affect the Property or use thereof.
 
(g) Leases.  The list of the Leases attached hereto as a part of Exhibit O is
accurate in all material respects and lists all of the Leases currently
affecting the Property, there are no Leases affecting the Property other than
those listed on Exhibit O, and Seller has delivered to Purchaser a true, correct
and complete copy of all the Leases.  Except as noted on Exhibit N, Seller has
not delivered any written notice to any tenant under a Lease that such tenant
continues to be delinquent in the payment of rent for more than thirty (30)
days, or is otherwise in uncured material default under its Lease.  Neither
Seller nor any tenant is in material default under any Lease, and Seller has not
received any written notice from a tenant that Seller is in uncured material
default under any Lease.  The schedule of Security Deposits attached as
Exhibit X is a true, correct, and complete list of all Security Deposits under
the Leases.
 
(h) Commission Agreements.  Exhibit P attached hereto includes all agreements
between Seller and any leasing broker for the payment of leasing commissions
with respect to any existing Lease (collectively, the “Commission
Agreements”).  Included in the Deliveries were true, correct and complete copies
of all Commission Agreements listed on Exhibit P.  Seller shall be responsible
for the termination of only those Commission Agreements that are leasing
agreements entered into by Seller (“Seller’s Leasing Agreements”), as indicated
on Exhibit P.  Commissions due under any remaining Commission Agreements from
and after the Effective Date shall be paid by the parties as provided in Section
5.4(b)(iii) hereof.  Except as set forth in Exhibit F or as may be due under the
agreement listed on Exhibit F in connection with the renewal or expansion after
the Effective Date of any existing Leases, there are no brokerage commissions or
other such payments due from and after Closing in connection with any Lease
except as set forth on Exhibit F.
 
(i) Environmental Notices. Except as set forth in the environmental reports
listed on Exhibit E (which have been made available to Purchaser pursuant to
Section 4.1) or as otherwise disclosed in writing to Purchaser, to Seller’s
knowledge, Seller has received no written notification from any governmental or
quasi-governmental authority that any such authority has alleged or determined
that there are violations of any Environmental Laws at the Property.  As used
herein, “Environmental Laws” means collectively Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (commonly known as “CERCLA”),
as amended, the Superfund Amendments and Reauthorization Act (commonly known as
“SARA”), the Resource Conservation and Recovery Act (commonly known as “RCRA”),
and any other federal, state or local environmental legislation or ordinances
applicable to the Property.  Except as expressly set forth in this Section
6.1(i), Seller makes no representation whatsoever regarding: (a) compliance with
Environmental Laws, or (b) the presence, location or scope of any materials,
waste, contaminants, pollutants, mold, fungus, bacteria or other substances or
conditions which are toxic, dangerous, radioactive, disease causing,
carcinogenic, infectious, caustic, or contain petroleum products or by-products,
asbestos, heavy metals, or are defined as toxic, dangerous to health or
otherwise hazardous by reference to any Environmental Laws.
 
(j) Seller has not (i) made a general assignment for the benefit of creditors;
(ii) filed any involuntary petition in bankruptcy or suffered the filing of an
involuntary petition by Seller’s creditor’s; (iii) suffered the appointment of a
receiver to take possession of all or substantially all of Seller’s assets; (iv)
suffered the attachment or other judicial seizure of all, or substantially all,
of Seller’s assets; (v) admitted in writing its inability to pay its debts as
they come due; or (vi) made an offer of settlement, extension or compromise to
its creditors generally.  Seller is solvent and able to pay its debts as they
come due in the usual and ordinary course of business.
 
(k) Seller (i) is not an “employee benefit plan” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974 (“ERISA”), which is subject
to Title I of ERISA, or a “plan” as defined in Section 4975(e)(1) of the Code,
which is subject to Section 4975 of the Code; (ii) the assets of Seller do not
constitute “plan assets” of one or more such plans for purposes of Title I of
ERISA or Section 4975 of the Code; (iii) Seller is not a “governmental plan”
within the meaning of Section 3(32) of ERISA, and ·assets of Seller do not
constitute plan assets of one or more such plans; and (iv) transactions by or
with Seller are not in violation of state statutes applicable to Seller’s
regulating investments of and fiduciary obligations with respect to governmental
plans.
 
(l) (i) Seller is not now nor shall it be at any time until Closing be an
individual, corporation, partnership, joint venture, association, joint stock
company, trust, trustee, estate, limited liability company, unincorporated
organization, real estate investment trust, government or any agency or
political subdivision thereof, or any other form of entity (collectively, a
“Person”) with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories (collectively, a
“U.S. Person”), is prohibited from transacting business of the type contemplated
by this Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom U.S.
Persons may not transact business or must limit· their interactions to types
approved by OFAC [“Specially Designated Nationals and Blocked Persons”]) or
otherwise.
 
(ii) Neither Seller nor, to Seller’s knowledge, any Person who owns a ten
percent (10%) or greater interest in Seller (collectively, a “Seller Party”) is
now nor shall be at any time until Closing a Person with whom a U.S. Person,
including a United States Financial Institution as defined in 31 U.S.C. 5312, as
periodically amended (“Financial Institution”), is prohibited from transacting
business of the type contemplated by this Agreement, Whether such prohibition
arises under United States law, regulation, executive orders and lists published
by the OFAC (including those executive orders and lists published by OFAC with
respect to Specially Designated Nationals and Blocked Persons) or otherwise.
 
(iii) Seller hereby covenants and agrees that if Seller obtains knowledge that
any of the representations and warranties contained in this Section 6.1(l) is or
becomes false, then Seller will immediately notify Purchaser in writing, and, in
such event, Purchaser will have the right to terminate this Agreement without
penalty or liability to Purchaser immediately upon delivery of written notice
thereof to Seller, in which event the Deposit will promptly be returned to
Purchaser and neither party will have any further rights or obligations under
this Agreement, except for such as specifically survive termination.
 
(m) There is no “well” (as defined in Minnesota Statutes § 103I.005, Subd. 21)
located on the Property.
 
(n) There is no “subsurface sewage treatment system” (as defined in Minnesota
Statutes § 115.55, Subd. 1(g)) located on the Property.
 
(o) To the best of Seller’s knowledge, methamphetamine production has not
occurred on the Property.  This disclosure is made pursuant to Minnesota
Statutes § 152.0275, Subd. 2(m).
 
SECTION 6.2. Knowledge Defined.  References to the “knowledge” of Seller shall
refer only to the current actual knowledge of the Designated Representatives (as
hereinafter defined) of Seller, and shall not be construed, by imputation or
otherwise, to refer to the knowledge of Seller or any affiliate of Seller, to
any property manager or leasing agent, or to any other officer, agent, manager,
representative or employee of Seller or any affiliate thereof or to impose upon
such Designated Representatives any duty to investigate the matter to which such
actual knowledge, or the absence thereof, pertains.  As used herein, the term
“Designated Representatives” shall refer to Birgit Prasch and M. Gregory Moore,
and Seller represents that these Designated Representatives hold supervisory
positions relating to the investment in the Property and the related asset
management thereof.  Purchaser hereby acknowledges and agrees that no Designated
Representative shall have any personal liability or responsibility whatsoever
with respect to Seller’s representations and warranties hereunder by reason of
his or her designation as a Designated Representative, and no alleged breach of
any representation or warranty or any claim whatsoever shall at any time be
asserted or enforceable against any one or more of the Designated
Representatives.
 
SECTION 6.3. Survival of Seller’s Representations and Warranties; Basket;
Cap.  The representations and warranties of Seller set forth in Section 6.1
hereof, as updated as of the Closing Date in accordance with the terms of this
Agreement, shall survive Closing until May 4, 2011 (the “Survival Period”), at
which time they will be of no further force or effect except as hereinafter
provided in this Section 6.3.  No claim asserted after Closing for a breach of
any representation or warranty of Seller shall be actionable or payable if the
breach in question results from or is based on a condition, state of facts or
other matter which was known to Purchaser prior to Closing or disclosed or
referenced in this Agreement, the Deliveries, the Title Commitment or the
Survey.  Seller shall have no liability to Purchaser for a breach of any
representation or warranty (a) unless the valid claims for all breaches
aggregate more than One Hundred Thousand Dollars ($100,000.00) (the “Basket”),
in which event the full amount of such valid claims shall be actionable, up to
the Cap (as defined in this Section 6.3), and (b) unless written notice
containing a description of the specific nature of such breach shall have been
given by Purchaser to Seller prior to May 4, 2011, and an action shall have been
commenced by Purchaser against Seller within thirty (30) days after delivery of
notice of the alleged breach.  As used herein, the term “Cap” shall mean an
amount equal to One Million Dollars ($1,000,000.00).  In no event whatsoever
shall Seller have any liability to Purchaser in excess of the Cap for any and
all claims asserted after Closing for any breach of a representation or warranty
under this Agreement or the closing documents executed in connection herewith.
 
SECTION 6.4. Covenants of Seller.  Seller hereby covenants with Purchaser as
follows:
 
(a) From the Effective Date hereof until the Closing or earlier termination of
this Agreement, (i) Seller shall use commercially reasonable efforts to operate
and maintain the Property in a manner generally consistent with the manner in
which Seller has operated and maintained the Property prior to the Effective
Date and (ii) Seller shall not intentionally execute and record any documents in
the real property records which result in any liens or other encumbrances on the
Property which are not released prior to Closing.
 
(b) A copy of any amendment, renewal or expansion of an existing Lease, any term
sheet for a new Lease or any new Lease that Seller wishes to execute between the
Effective Date and the Closing Date (each, a “Proposed Lease Transaction”) will
be submitted to Purchaser prior to execution by Seller.  Seller shall not enter
into, amend, modify or terminate a Lease without Purchaser’s approval.  Seller
shall follow the following procedure with respect to each Proposed Lease
Transaction:  (1) Seller shall seek Purchaser’s prior written approval to the
Proposed Lease Transaction; (2) if Purchaser disapproves of the Proposed Lease
Transaction, then Purchaser shall set forth in the disapproval notice delivered
to Seller the specific objections of Purchaser; and (3) if Purchaser fails to
grant its approval or give notice of its disapproval of the Proposed Lease
Transaction within five (5) business days after receipt of a copy of said
document, together with a request for such approval, then it shall be deemed an
approval of said document in the form presented to Purchaser for
review.  Notwithstanding the foregoing provisions of this Section 6.4, Purchaser
shall have no right to approve any Proposed Lease Transaction the documentation
of which is in Material Conformance with the Pending Renewals/Expansions or a
term sheet that was approved by Purchaser pursuant to the above-described
procedure.  “Material Conformance” means that the economic terms of a Proposed
Lease Transaction materially conform to those set forth in Exhibit W or the
approved term sheet and that the Proposed Lease Transaction contains no other
terms or provisions which materially deviate from what is customary for the
leasing of office space in the Minneapolis, Minnesota metropolitan area.  At
Closing, Purchaser shall reimburse Seller for any Tenant Inducement Costs,
leasing commissions or other expenses, including reasonable legal fees, incurred
by Seller in connection with any Proposed Lease Transaction executed by Seller
between the Effective Date and Closing or executed by Purchaser after Closing
and assume all post-Closing obligations with respect to such Proposed Lease
Transaction.  Any amendment to an approved Proposed Lease Transaction shall be
deemed a “Proposed Lease Transaction” for the purpose of this Section 6.4(b).
 
(c) Prior to Closing, Seller intends to file a Form 8288-B, FIRPTA Withholding
Certificate (the “FIRPTA Certificate”) in the form required by the Internal
Revenue Service, a copy of which shall be provided to Purchaser.  The FIRPTA
Certificate will indicate the taxable gain, if any, that Seller will recognize
upon the sale of the Property to Purchaser and the tax liability amount required
to be paid to the Internal Revenue Service in connection therewith (the
“Certificate Tax Amount”).  Pursuant to Section 4.01 of Revenue Procedure
2000-35, 2000-2 CB 211 (August 9, 2000) and the filing of such FIRPTA
Certificate with the Internal Revenue Service prior to the date of sale,
Purchaser is required to withhold from the sales proceeds ten percent (10%) of
the gross sales proceeds derived from the sale of the Property, but is not
required to pay such withheld amounts to the Internal Revenue Service pending
approval of the FIRPTA Certificate by the Internal Revenue
Service.  Accordingly, Seller and Purchaser agree that Purchaser shall withhold
ten percent (10%) of the gross sales proceeds (the “Escrowed Funds”), from the
Purchase Price and pay the Escrowed Funds to Escrow Agent, acting as withholding
escrow agent (“Withholding Escrow Agent”) to hold pending approval of the FIRPTA
Certificate by the Internal Revenue Service.  Upon such approval of the FIRPTA
Certificate, Seller and Purchaser shall direct Withholding Escrow Agent to apply
the Escrowed Funds to pay such approved tax liability (the “Final Tax
Liability”) within twenty (20) days after such approval.  If the Final Tax
Liability is greater than the Escrowed Funds, then Seller shall promptly pay
such deficiency to the Withholding Escrow Agent for payment to the Internal
Revenue Service.  If the Final Tax Liability is less than the Escrowed Funds,
then the Withholding Agent shall promptly pay the excess to Seller, together
with the interest or income earned on the Escrowed Funds.  It is anticipated
that the Final Tax Liability will equal the Certificate Tax Amount.  Seller
shall file or cause to be filed any and all tax returns, information returns or
any other required filings in connection with the transfer on or before the due
date of such returns with the Internal Revenue Service and timely pay any and
all tax liabilities associated therewith.  Seller hereby agrees to hold
Purchaser harmless from and against any and all losses, liabilities, claims,
damages, costs and expenses (including reasonable attorneys’ fees, interest and
penalties) incurred or realized by Purchaser and relating to the payment to the
Internal Revenue Service of any such withholding tax due upon the sale of the
Property by Seller to Purchaser.  Each of Seller and Purchaser agrees to execute
and deliver at the Closing an escrow agreement with Withholding Escrow Agent
that reflects the provisions of this Section 6.4(c) in the form attached hereto
as Exhibit Q (the “Withholding Escrow Agreement”).  Such escrow agreement shall
provide for the investment of the Escrowed Funds in designated investments or
accounts available to the Withholding Escrow Agent and approved by Seller, and
all interest or other income earned thereon shall be added to and deemed a part
of the Escrowed Funds.  Seller will pay all reasonable costs and expenses
relating to the escrow account established pursuant to this Section 6.4(c).  In
the event that the FIRPTA Certificate is not filed in accordance with this
Section 6.4(c) prior to Closing, Purchaser shall withhold ten percent (10%) of
the gross sales proceeds from the Purchase Price and remit such amount to the
Internal Revenue Service in accordance with its obligations set forth in Section
1445 of the Internal Revenue Code.  In addition, if at any time Purchaser
believes that it is required by applicable law to deliver the Escrowed Funds to
the Internal Revenue Service, Purchaser shall have the authority to instruct the
Withholding Escrow Agent to pay the Escrowed Funds to the Internal Revenue
Service; provided, however, prior to giving any such instruction to the
Withholding Escrow Agent, Purchaser shall give not less than five (5) days prior
notice to Seller of its intent to so instruct the Withholding Escrow Agent and
shall discuss in good faith with Seller its position prior to giving such
instruction.
 
SECTION 6.5. Representations and Warranties of Purchaser.  Purchaser hereby
makes the following representations and warranties to Seller as of the Effective
Date, which representations and warranties shall be deemed to have been made
again as of the Closing, subject to Section 5.3(b) hereof:
 
(a) Organization and Authority.  Purchaser has been duly organized and is
validly existing under the laws of the State of Delaware.  Purchaser has the
full right and authority to enter into this Agreement and to consummate or cause
to be consummated the transaction contemplated by this Agreement.  The person or
persons signing this Agreement on behalf of Purchaser are authorized to do so.
 
(b) Pending Actions.  To Purchaser’s knowledge, there is no action, suit,
arbitration, unsatisfied order or judgment, government investigation or
proceeding pending against Purchaser which, if adversely determined, could
individually or in the aggregate materially interfere with the consummation of
the transaction contemplated by this Agreement.
 
(c) Compliance with International Trade Control Laws and OFAC Regulations.
 
(i) Purchaser is not now nor shall it be at any time until Closing a Person with
whom a U.S. Person is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United
States law, regulation, executive orders and lists published by OFAC (including
those executive orders and lists published by OFAC with respect to Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Specially Designated Nationals and Blocked Persons) or otherwise.
 
(ii) Neither Purchaser nor to Purchaser’s knowledge any Person who owns a ten
percent (10%) or greater interest in Purchaser (collectively, a “Purchaser
Party”) is now nor shall be at any time until Closing a Person with whom a U.S.
Person, including a Financial Institution, is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under United States law, regulation, executive orders and lists published
by the OFAC (including those executive orders and lists published by OFAC with
respect to Specially Designated Nationals and Blocked Persons) or otherwise.
 
(iii) Purchaser hereby covenants and agrees that if Purchaser obtains knowledge
that any of the representations and warranties contained in this Section 6.5(c)
is or becomes false, then Purchaser will immediately notify Seller in writing,
and in such event, Seller will have the right to terminate this Agreement
without penalty or liability to Seller immediately upon delivery of written
notice thereof to Purchaser, in which event the Deposit will promptly be
returned to Purchaser and neither party will have any further rights or
obligations under this Agreement, except for such as specifically survive
termination.
 
SECTION 6.6. Survival of Purchaser’s Representations and Warranties.  The
representations and warranties of Purchaser set forth in Section 6.5 hereof
shall survive Closing.
 
 
ARTICLE VII
 
 
 
DEFAULT
 
SECTION 7.1. Default by Purchaser.  If Purchaser defaults and fails to
consummate this Agreement, for any reason other than Seller’s default or the
permitted termination of this Agreement by either Seller or Purchaser as herein
expressly provided, Seller shall have the right, as its sole and exclusive
remedy to cancel this Agreement pursuant to Minnesota Statutes § 559.21 and
receive the Deposit.  The parties acknowledge that Seller’s damages in such
event would be difficult to determine, so Seller shall receive as liquidated
damages and not as a penalty the Deposit, which Escrow Agent is hereby
instructed to deliver to Seller in accordance with Minnesota Statutes § 559.21
if Seller does cancel this Agreement, it being agreed between the parties hereto
that: (i) it would be impracticable and extremely difficult to fix or establish
actual damages of Seller in the event of a default hereunder by Purchaser and
(ii) the amount of the Deposit is the parties’ best and most reasonable and fair
estimate of Seller’s damages in the event of Purchaser’s default.  Nothing
contained in this Agreement, however, will limit, restrict or impair the
liability of Purchaser under any indemnity provided by Purchaser under this
Agreement, or under Section 11.16 of this Agreement, or under any of the
documents and instruments executed and delivered to Seller pursuant to the terms
and conditions hereof.
 
SECTION 7.2. Default by Seller.  In the event the sale of the Property as
contemplated hereunder is not consummated due to Seller’s default hereunder, and
Purchaser is not in default under this Agreement, Purchaser shall be entitled,
as its sole remedy, either (a) to cancel this Agreement and receive the return
of the Deposit, which Escrow Agent is hereby instructed to deliver to Purchaser
if Purchaser does cancel this Agreement, together with its documented direct
costs and expenses incurred in connection with its inspection of the Property
and negotiations of the transaction contemplated by this Agreement not to exceed
$50,000.00, which return shall operate to terminate this Agreement and release
Seller from any and all liability hereunder, or (b) to enforce specific
performance of Seller’s obligations under this Agreement.  Purchaser expressly
waives its rights to seek monetary damages in the event of Seller’s default
hereunder, except as provided above.  Purchaser shall be deemed to have elected
to terminate this Agreement and receive back the Deposit as provided above if
Purchaser fails to file suit for specific performance against Seller in a court
having jurisdiction in the county and state in which the Property is located, on
or before ninety (90) days following the date upon which Closing was to have
occurred.  Nothing contained in this Section 7.2 shall limit, restrict or impair
Purchaser’s rights under this Agreement or under any of the documents and
instruments executed and delivered to Purchaser pursuant to the terms and
conditions hereof for any and all claims Purchaser shall have from and after
Closing or that survive Closing.
 
SECTION 7.3. Recoverable Damages.  Notwithstanding Sections 7.1 and 7.2 hereof,
in no event shall the provisions of Sections 7.1 and 7.2 limit the damages
recoverable by either party against the other party due to the other party’s
obligation to indemnify such party in accordance with Sections 4.2, 6.3, 6.4,
and 9.1 of this Agreement.
 
 
ARTICLE VIII
 
 
 
RISK OF LOSS
 
SECTION 8.1. Minor Damage.  In the event of loss or damage to or any
condemnation of the Property, or any portion thereof, which is not “Major” (as
hereinafter defined), this Agreement shall remain in full force and effect,
provided Seller performs any necessary repairs or, at Seller’s option, assigns
to Purchaser all of Seller’s right, title and interest to any claims and
proceeds Seller may have with respect to any casualty insurance policies or
condemnation awards.  Seller agrees to maintain the insurance currently in place
with respect to the Property during the term of this Agreement.  In the event
that Seller elects to perform repairs upon the Property, Seller shall use
reasonable efforts to complete such repairs promptly, and the date of Closing
shall be extended for a reasonable time (not to exceed one hundred twenty (120)
days) in order to allow for the completion of such repairs.  If Seller elects to
assign a casualty claim to Purchaser, the Purchase Price shall be reduced by an
amount equal to the lesser of the deductible amount under Seller’s insurance
policy or the cost of such repairs as determined in accordance with Section 8.3
hereof.  Upon Closing, full risk of loss with respect to the Property shall pass
to Purchaser.
 
SECTION 8.2. Major Damage.  In the event of a “Major” loss or damage, as
provided in Section 8.3 hereof, Seller shall promptly notify Purchaser thereof
and Purchaser may terminate this Agreement by written notice to Seller within
ten (10) days of receipt of such notice from Seller.  If Purchaser does not
elect to terminate this Agreement within ten (10) days after Seller sends
Purchaser written notice of the occurrence of such Major loss or damage (which
notice shall state the cost of repair or restoration thereof as opined by an
architect in accordance with Section 8.3 hereof ), then Purchaser shall be
deemed to have elected to proceed with the purchase and sale of the Property, in
which event Seller shall assign to Purchaser all of Seller’s right, title and
interest in and to any claims and proceeds Seller may have with respect to any
related casualty insurance policies or condemnation awards and the Purchase
Price shall be reduced by an amount equal to the lesser of the deductible amount
under Seller’s insurance policy or the cost of such repairs as determined in
accordance with Section 8.3 hereof.
 
SECTION 8.3. Definition of “Major” Loss or Damage.  For purposes of Sections 8.1
and 8.2, “Major” loss or damage refers to the following: (a) loss or damage to
the Property such that the cost of repairing or restoring the Property to
substantially the same condition which existed prior to the event of damage
would be, in the opinion of an architect selected by Seller and reasonably
approved by Purchaser, equal to or greater than $9,000,000.00, (b) any loss due
to a condemnation which permanently and materially impairs the current use of
the Property, or (c) any loss or damage constituting a basis for a Major Tenant
to terminate its Lease (unless such right to terminate is waived or not timely
exercised).  If Purchaser does not give written notice to Seller of Purchaser’s
reasons for disapproving an architect within ten (10) business days after
receipt of notice of the proposed architect, Purchaser shall be deemed to have
approved the architect selected by Seller.
 
 
ARTICLE IX
 
COMMISSIONS
SECTION 9.1. Brokerage Commissions.  Seller acknowledges that Broker has been
engaged by Seller to assist with this transaction and Seller shall be fully
responsible for any compensation owed Broker in connection with this transaction
pursuant to a separate written agreement between Seller and Broker.  Each of
Purchaser and Seller represent and warrant to the other that it has not dealt
with any broker or agent in the negotiation of this transaction other than
Broker.  Each party hereto agrees that if any person or entity makes a claim for
brokerage commissions or finder’s fees related to the sale of the Property by
Seller to Purchaser, and such claim is made by, through or on account of any
acts or alleged acts of said party or its representatives, said party will
protect, indemnify, defend and hold the other party free and harmless from and
against any and all losses, liabilities, costs, damages and expenses (including
reasonable attorneys’ fees) in connection therewith.  The provisions of this
paragraph shall survive Closing or any termination of this Agreement.
 
 
ARTICLE
X                                                                                
 
 
DISCLAIMERS AND WAIVERS
 
SECTION 10.1. NO RELIANCE ON DOCUMENTS.  EXCEPT AS EXPRESSLY STATED HEREIN OR IN
THE DOCUMENTS EXECUTED AND DELIVERED AT CLOSING, SELLER MAKES NO REPRESENTATION
OR WARRANTY AS TO THE TRUTH, ACCURACY OR COMPLETENESS OF ANY MATERIALS, DATA OR
INFORMATION DELIVERED BY SELLER OR ITS BROKERS OR AGENTS TO PURCHASER IN
CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY.  PURCHASER ACKNOWLEDGES AND
AGREES THAT ALL MATERIALS, DATA AND INFORMATION DELIVERED BY SELLER TO PURCHASER
IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY ARE PROVIDED TO PURCHASER
AS A CONVENIENCE ONLY AND THAT ANY RELIANCE ON OR USE OF SUCH MATERIALS, DATA OR
INFORMATION BY PURCHASER SHALL BE AT THE SOLE RISK OF PURCHASER, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN.  NEITHER SELLER, NOR ANY AFFILIATE OF
SELLER, NOR THE PERSON OR ENTITY WHICH PREPARED ANY REPORT OR REPORTS DELIVERED
BY SELLER TO PURCHASER SHALL HAVE ANY LIABILITY TO PURCHASER FOR ANY INACCURACY
IN OR OMISSION FROM ANY SUCH REPORTS.
 
SECTION 10.2. AS-IS SALE; DISCLAIMERS.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN ANY OF THE DOCUMENTS EXECUTED AND DELIVERED AT CLOSING, IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO FITNESS FOR A PARTICULAR PURPOSE. PURCHASER ACKNOWLEDGES
AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO PURCHASER AND
PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT
TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR IN ANY OTHER
DOCUMENT EXECUTED BY SELLER AND DELIVERED TO PURCHASER AT CLOSING.  PURCHASER
HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY,
ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, OFFERING PACKAGES DISTRIBUTED WITH RESPECT TO
THE PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGERS OF THE PROPERTY, OR ANY
REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS
SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN ANY OF THE DOCUMENTS EXECUTED AND
DELIVERED AT CLOSING.  PURCHASER ALSO ACKNOWLEDGES THAT THE PURCHASE PRICE
REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS-IS.”
 
PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED
TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS
NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND
THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT OR IN ANY OF THE DOCUMENTS EXECUTED AND DELIVERED AT
CLOSING.  UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND EXCEPT WITH RESPECT TO MATTERS WHICH BY THE EXPRESS TERMS OF
THIS AGREEMENT SURVIVE CLOSING OR IN ANY OF THE DOCUMENTS EXECUTED AND DELIVERED
AT CLOSING, UPON CLOSING, PURCHASER SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED
AND RELEASED SELLER (AND SELLER’S PARTNERS, OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED
AGAINST SELLER (AND SELLER’S PARTNERS, OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR
PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, ENVIRONMENTAL CONDITIONS,
VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER FACTS, OMISSIONS, EVENTS
CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY.
 
SECTION 10.3. SURVIVAL OF DISCLAIMERS.  THE PROVISIONS OF THIS ARTICLE X SHALL
SURVIVE CLOSING OR ANY TERMINATION OF THIS AGREEMENT.
 
 
ARTICLE
XI                                                                                
 
 
 
MISCELLANEOUS
 
SECTION 11.1. Confidentiality.  Except as required by law, Purchaser and its
representatives shall hold in strictest confidence all data and information
obtained with respect to Seller or its business, whether obtained before or
after the execution and delivery of this Agreement, and shall not disclose the
same to others; provided, however, that it is understood and agreed that
Purchaser may disclose such data and information to the employees, lenders,
consultants, accountants and attorneys of Purchaser or as required by
law.  Notwithstanding the foregoing, Purchaser shall have no obligation to
maintain the confidentiality of any information which is available to the
public.  In the event this Agreement is terminated or Purchaser fails to perform
hereunder, Purchaser shall promptly return to Seller any statements, documents,
schedules, exhibits or other written information obtained from Seller in
connection with this Agreement or the transaction contemplated herein.  In the
event of a breach or threatened breach by Purchaser or its agents or
representatives of this Section 11.1, Seller shall be entitled to an injunction
restraining Purchaser or its agents or representatives from disclosing, in whole
or in part, such confidential information.  Nothing herein shall be construed as
prohibiting Seller from pursuing any other available remedy at law or in equity
for such breach or threatened breach.  Notwithstanding anything to the contrary
herein, (i) Seller (or its affiliates or any entity advised by Seller’s
affiliates) shall be permitted to disclose in press releases, fund reports
and/or investor communications and other filings with governmental authorities,
financial statements and/or other communications (A) the existence of this
Agreement, the identity of Purchaser and the status of the Agreement along with
(B) such information regarding the transaction contemplated by this Agreement
and/or the terms of this Agreement and any such information relating to the
Property as may be necessary or advisable to comply with any applicable German
or U.S. federal or state banking or securities laws, rules, or regulations; and
(ii) Purchaser (or its affiliates or any entity advised by Purchaser’s
affiliates) shall be permitted to disclose in press releases, U.S. Securities
and Exchange Commission (“SEC”) and other filings with governmental authorities,
financial statements and/or other communications such information regarding the
transaction contemplated by this Agreement and/or the terms of this Agreement
and any such information relating to the Property as may be necessary or
advisable to comply with any applicable federal or state securities laws, rules,
or regulations (including SEC rules and regulations), “generally accepted
accounting principles,” or other accounting rules or procedures or in accordance
with Hines Global REIT Inc.’s prior custom, practice, or procedure.  Hines
Global REIT, Inc. will be required to publicly disclose the possible
transactions contemplated hereby and file this Agreement with the SEC promptly
after the execution of the same by both parties or as sooner required by
law.  In the event that any disclosure is required of Purchaser in accordance
with the preceding sentence, Purchaser shall give to Seller a copy of any such
filings or other disclosures to be made not less than two (2) business days
prior to making the filing or other disclosure and shall permit Seller to make
any similar, concurrent public disclosure as Seller deems desirable or
appropriate.  The provisions of this Section 11.1 shall survive any termination
of this Agreement.
 
SECTION 11.2. Public Disclosure.  Except as required by law, and except as
provided in Section 11.1, any release to the public of information with respect
to the sale contemplated herein or any matters set forth in this Agreement will
be made only in the form reasonably approved by Purchaser and Seller.  After
Closing, either party may without consent of the other make any press release or
other disclosure.  The provisions of this Section 11.2 shall survive any
termination of this Agreement.
 
SECTION 11.3. Assignment.  Subject to the provisions of this Section 11.3, the
terms and provisions of this Agreement are to apply to and bind the permitted
successors and assigns of the parties hereto.  Except with respect to an
assignment occurring after the making of the Initial Deposit to an affiliate of
Purchaser or an entity controlling, controlled by, or under common-control with
Purchaser, or a wholly-owned subsidiary, Purchaser may not assign its rights
under this Agreement without first obtaining Seller’s written approval, which
approval may be given or withheld in Seller’s sole discretion.  In the event
that Purchaser desires to assign its rights hereunder, (a) Purchaser shall send
Seller written notice of its request at least five (5) business days prior to
Closing, which request shall include the legal name and structure of the
proposed assignee, as well as any other information that Seller may reasonably
request, and (b) Purchaser and the proposed assignee shall execute an assignment
and assumption of this Agreement in form and substance satisfactory to Seller
pursuant to which the proposed assignee will expressly assume Purchaser’s
obligations hereunder, and (c) in no event shall any assignment of this
Agreement release or discharge Purchaser from any liability or obligation
hereunder through Closing, provided that only the entity acquiring the Property
shall have any liability hereunder from and after Closing.  Except for transfers
of direct or indirect interests in Hines Global REIT, Inc., any transfer,
directly or indirectly, of any stock, partnership interest or other ownership
interest in Purchaser shall constitute an assignment of this Agreement.  The
provisions of this Section 11.3 shall survive the Closing or any termination of
this Agreement.
 
SECTION 11.4. Notices.  Any notice pursuant to this Agreement shall be given in
writing and sent by (a) personal delivery, (b) reputable overnight delivery
service with proof of delivery, (c) United States Mail, postage prepaid,
registered or certified mail, return receipt requested, or (d) legible facsimile
transmission, sent to the intended addressee at the address set forth below, or
to such other address or to the attention of such other person as the addressee
shall have designated by written notice sent in accordance herewith, and shall
be deemed to have been given upon receipt or refusal to accept delivery, or, in
the case of facsimile transmission, as of the date of the facsimile
transmission, provided that any facsimile received after 5:00 p.m. Eastern
Standard Time shall be deemed received on the next succeeding business day, and
further provided that an original of such facsimile is also sent to the intended
addressee by means described in clauses (a), (b) or (c) above. Unless changed in
accordance with the preceding sentence, the addresses for notices given pursuant
to this Agreement shall be as follows:
 


If to Seller:
KanAm Grund Kapitalanlagegesellschaft mbH

The Forum
3290 Northside Parkway
Suite 840
Atlanta, Georgia 30327
 
Attention:
Mr. M. Gregory Moore

 
Mr. Manish Bhatia

Facsimile:                                                                                     (678)
651-2671


with a copy to:
KanAm Grund Kapitalanlagegesellschaft mbH

Messe Turm
60308 Frankfurt am Main
Germany
 
Attention:
Olivier Catusse, Managing Director

Facsimile:                                                                                     011-49-69-7104-11-600


and with a copy to:                                King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309
Attention:                  W. Clay Gibson, Esq.
Facsimile:                                                                                     (404)
572-5131
 
 
If to Purchaser:                                c/o Hines Interests Limited
Partnership
1 South Dearborn, Suite 2000
Chicago, Illinois  60603
Attention:                  John McDermott
Telephone:                                                        (312) 419-4900
Facsimile:                  (312) 346-4180


with a copy to:                                Hines Interests Limited
Partnership
2800 Post Oak Blvd.
Suite 4800
Houston, TX  77056
Attention:  Jason Maxwell
Telephone: (713) 621-8000
Facsimile: (713) 966-2075


with a copy to:                                           Baker Botts LLP
2001 Ross Avenue
Dallas, Texas  75201-2980
Attention: Jonathan W. Dunlay
Telephone: (214) 953-6711
Facsimile: (214) 661-4711


If to Escrow Agent or
Withholding Escrow
Agent:                                Fidelity National Title Insurance Company
200 Galleria Parkway
Suite 2060
Atlanta, Georgia 30339
Attention: Ms. Amy Risser
Facsimile: (770) 850-8222


SECTION 11.5. Modifications.  This Agreement cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge
this Agreement in whole or in part unless such executory agreement is in writing
and is signed by the parties against whom enforcement of any waiver, change,
modification or discharge is sought.
 
SECTION 11.6. Entire Agreement.  This Agreement, including the exhibits and
schedules hereto, together with that certain Access Agreement entered into
between Purchaser and Seller with respect to the Property, if any, and that
certain Principal Confidentiality Agreement entered into between Purchaser and
Broker for the benefit of Seller with respect to the Property, if any, contains
the entire Agreement between the parties hereto pertaining to the subject matter
hereof.  This Agreement fully supersedes all prior written or oral agreements
and understandings (other than the Access Agreement, if any, and the Principal
Confidentiality, if any, executed by Seller and Purchaser with respect to the
Property, which shall remain in full force and effect until terminated in
accordance with the terms of such agreements) between the parties pertaining to
such subject matter.
 
SECTION 11.7. Further Assurances.  Each party agrees that it will execute and
deliver such other documents and take such other action, whether prior or
subsequent to Closing, as may be reasonably requested by the other party to
consummate the transaction contemplated by this Agreement.  The provisions of
this Section 11.7 shall survive Closing.
 
SECTION 11.8. Counterparts.  This Agreement may be executed in counterparts, all
such executed counterparts shall constitute the same Agreement, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.
 
SECTION 11.9. Facsimile or E-Mail Signatures.  In order to expedite the
transaction contemplated herein, telecopied or e-mailed signatures may be used
in place of original signatures on this Agreement. Seller and Purchaser intend
to be bound by the signatures on the telecopied or e-mailed document, are aware
that the other party will rely on the telecopied or e-mailed signatures, and
hereby waive any defenses to the enforcement of the terms of this Agreement
based on the form of signature.
 
SECTION 11.10. Severability.  If any provision of this Agreement is determined
by a court of competent jurisdiction to be invalid or unenforceable, the
remainder of this Agreement shall nonetheless remain in full force and effect;
provided that the invalidity or unenforceability of such provision does not
materially adversely affect the benefits accruing to any party hereunder.
 
SECTION 11.11. Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the state in which the Property is
located.  Purchaser and Seller agree that the provisions of this Section 11.11
shall survive the Closing or any termination of this Agreement.
 
SECTION 11.12. No Third-Party Beneficiary.  The provisions of this Agreement and
of the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.
 
SECTION 11.13. Captions.  The Section headings appearing in this Agreement are
for convenience of reference only and are not intended, to any extent and for
any purpose, to limit or define the text of any Section or any subsection
hereof.
 
SECTION 11.14. Construction.  The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.
 
SECTION 11.15. Recordation.  Neither this Agreement, nor any memorandum hereof,
may be recorded by any party hereto without the prior written consent of the
other party hereto; provided, however, Seller may grant or withhold its consent
in its sole and absolute discretion and Purchaser shall be reasonable.  The
provisions of this Section 11.15 shall survive the Closing or any termination of
this Agreement.
 
SECTION 11.16. Attorneys’ Fees.  If either party commences legal proceedings for
any relief against the other party arising out of this Agreement or any
documents, agreements, exhibits or certificates contemplated hereby, the losing
party shall pay the prevailing party’s reasonable attorney’s fees and costs upon
final settlement, judgment or appeal thereof, as determined by the court.  The
provisions of this Section shall survive Closing or any termination of this
Agreement.
 
SECTION 11.17. Computation of Time Periods.  All periods of time referred to in
this Agreement shall include all Saturdays, Sundays and state or national
holidays, unless the period of time specifies business days, provided that if
the date or last date to perform any act or give any notice or approval shall
fall on a Saturday, Sunday or national holiday, such act or notice may be timely
performed or given on the next succeeding day which is not a Saturday, Sunday or
national holiday.
 
SECTION 11.18. No Waiver; Cumulative Remedies.  No provision of this Agreement
shall be deemed to have been waived, except if such waiver is contained in a
written instrument executed by the party against whom such waiver is to be
enforced.  No failure to exercise, nor any delay in exercising of any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that any party would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
rights or remedies provided by law, unless expressly provided herein to the
contrary.  The provisions of this Section shall survive Closing or any
termination of this Agreement.
 
SECTION 11.19. Exculpation of Seller and Related Parties.  Notwithstanding
anything to the contrary contained in this Agreement or in any exhibits attached
hereto or in any documents executed in connection herewith, it is expressly
understood and agreed by and between the parties hereto that: (a) the recourse
of Purchaser or its successors or assigns against Seller in connection with this
Agreement, including, without limitation, with respect to any alleged act or
omission of Seller or any representative of Seller, any misrepresentation
(whether allegedly intentional or unintentional) by or on behalf of Seller, or
any breach by or on the part of Seller of any representation, warranty,
covenant, undertaking, indemnity or agreement contained in this Agreement or in
any of the documents delivered by Seller at Closing, and any attorneys’ fees
provided for under Section 11.16 (collectively, “Seller’s Undertakings”) will
not exceed the lesser of (i) the Cap or (ii) the value of Seller’s interest in
the Property prior to Closing and in any event will not survive Closing beyond
May 4, 2011, unless written notice containing a description of the specific
nature of such breach will have been given by Purchaser to Seller prior to May
4, 2011,  and an action will have been commenced by Purchaser against Seller for
said breach within thirty (30) days after delivery of the notice of the alleged
breach, and (b) no personal liability or personal responsibility of any sort
with respect to any of Seller’s Undertakings or any alleged breach thereof is
assumed by, or will at any time be asserted or enforceable against, Seller or
its affiliates, or against any of the respective shareholders, directors,
officers, employees, agents, advisors, constituent partners, members,
beneficiaries, trustees or representatives of Seller or its affiliates;
provided, however, if Seller distributes the net proceeds realized by Seller at
the Closing pursuant to the transaction described herein, then Seller will
retain sufficient funds to satisfy any liability for Seller’s Undertakings, up
to the Cap, for the duration of the Survival Period and, if prior to the
expiration of the Survival Period Purchaser asserts a claim with respect to
Seller’s Undertakings, then until such claim is resolved but only to the extent
of the good faith amount of such claim.  Notwithstanding anything to the
contrary herein, (I) the provisions of Section 5.4 that expressly survive for a
period beyond May 4, 2011, shall survive until the date specified, and (II) the
obligations and indemnities set forth in Section 6.4(c) and the Withholding
Escrow Agreement shall not be subject to the survival limitation or the Cap set
forth in this Section 11.19.
 
SECTION 11.20. Discharge of Obligations.  The acceptance of the Deed by
Purchaser will be deemed to be a full performance and discharge of every
representation and warranty made by Seller herein and every agreement and
obligation on the part of Seller to be performed pursuant to the provisions of
this Agreement, except those which are herein specifically stated to survive
Closing.
 
SECTION 11.21. Reliability of Information.  The Deliveries and any additional
information requested by Purchaser are being furnished to Purchaser for
information purposes only.  Purchaser acknowledges and agrees that it is
accepting the Deliveries and other documents with the understanding that the
information therein has been compiled by persons and entities other than Seller,
and Seller has not verified and does not independently certify that the
information contained therein is true, correct or complete in all
respects.  With respect to the third-party reports, Purchaser further
acknowledges and agrees that it understands and has been informed by Seller that
Seller has not and does not adopt or ratify the findings of the third-party
consultants who prepared the third-party reports, does not represent that the
third-party reports are accurate in all or any respects, and does not warrant or
represent that the third-party reports can or should be relied upon by Purchaser
in making its investment decisions concerning the Property.
 
SECTION 11.22. Purchaser Certificate and Release.  It is a condition precedent
to the obligations of Seller under this Agreement that the Certificate and
Release attached hereto as Exhibit Y (the "Certificate and Release") be fully
executed and delivered at Closing by Purchaser to Seller.  The Certificate and
Release certifies and supports the fact that Purchaser and its consultants,
independent contractors, and other professional advisors of Purchaser’s choice
have (or could have) (a) physically inspected the Property, (b) determined the
fair market value of the Property in its As Is condition, (c) satisfied
themselves as to the financial performance of the Property and its potential
return on investment, (d) analyzed the present and projected uses of the
Property, (e) independently verified the completeness and accuracy of the
Deliveries and all other information provided by Seller and/or its agents which
Purchaser deemed necessary or material in connection with the transactions
contemplated by this Agreement, (f) independently tested and examined the
Property from a physical, structural and environmental standpoint,  and
(g) otherwise conducted a complete and thorough investigation and examination of
the Property and the tenants under the Leases employing the highest levels of
due diligence and that Purchaser has accepted the Property As Is, subject to the
representations and warranties set forth in Article 6.  The Certificate and
Release further releases Seller from and waives all claims against and liability
of Seller to Purchaser for any structural, physical, and environmental condition
at the Property and further releases Seller from and waives all liability of
Seller to Purchaser for any and all claims or causes of action based on,
connected with, or arising out of any Environmental Laws, hazardous material,
requirement or liability imposed under any other law or regulation or any
governmental agency or regulatory body having jurisdiction over the Property, or
otherwise asserted against the Property or Purchaser by any person or entity
whatsoever, except as set forth in Article 6.  The Certificate and Release
further will confirm the agreement of the parties that Purchaser has not relied
upon any representation, inducement, or unperformed promise of Seller or
Seller’s employees, agents, contractors, or investment advisors, except to the
extent expressly set forth in this Agreement.
 
SECTION 11.23. Cooperation with Purchaser’s Auditors and SEC Filing
Requirements.  Seller shall provide to Purchaser, or shall cause  Manager to
provide to Purchaser (at Purchaser’s expense), copies of, or shall provide
Purchaser access to, such factual information as may be reasonably requested by
Purchaser and in the possession or control of Seller, Manager or Seller’s
accountants, to enable Purchaser’s auditor (Deloitte & Touche LLP or any
successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the year to date of the year in which the Closing
occurs plus up to one additional calendar year (the “Relevant Period”),
excluding any Confidential Documents.  Purchaser shall be responsible for all
out-of-pocket costs associated with this audit.  Seller shall reasonably
cooperate (at no cost to Seller) with Purchaser’s auditor in the conduct of such
audit.  As a condition to Seller’s granting access and delivering information as
provided for under this Section 11.23, Purchaser agrees to cause Manager to
provide to Purchaser’s auditor when requested by Purchaser’s auditor letters of
representation in the forms attached hereto as Exhibit Z, with such changes as
requested by Purchaser’s auditor (the “Representation Letters”); provided,
however, Purchaser shall cause Manager to deliver to Purchaser’s auditor the
Representation Letters (whether or not requested by Purchaser’s auditor) and
provide Seller with a copy thereof after the completion of any such
audit.  Purchaser shall provide, or cause Manager to provide, to Seller copies
of any GAAP financial statements for the Property covering the Relevant Period
generated by Purchaser or Manager either in advance of or after submitting the
same to the Securities and Exchange Commission or other governmental authority
or any other third party. If requested by such auditor, Seller agrees to provide
historical financial statements for the Property for the Relevant Period,
including income and balance sheet data for the Property, but only to the extent
prepared by or for Seller for the Relevant Period, whether required before or
after Closing.  Without limiting the foregoing, (i) Purchaser or its designated
independent or other auditor may audit Seller’s operating statements of the
Property for the Relevant Period, at Purchaser’s expense, and Seller shall
provide such documentation as Purchaser or its auditor may reasonably request in
order to complete such audit, and (ii) Seller shall furnish to Purchaser such
financial and other information relating to the Relevant Period as may be
reasonably required by Purchaser or any Affiliate of Purchaser to make any
required filings with the Securities and Exchange Commission or other
governmental authority; provided, however, that the foregoing obligations of
Seller shall be limited to providing such information or documentation as
relates to the Relevant Period and as may be in the possession of, or reasonably
obtainable by, Seller, Manager or Seller’s accountants, at no cost to Seller,
and in the format that Seller (or Manager or Seller’s accountants) have
maintained such information.  Nothing contained in this Section 11.23 shall
expand any representations or warranties of Seller set forth in this Agreement,
and Seller does not make, and expressly disclaims, any representations and
warranties to Purchaser with respect to the information to be provided to the
auditor as described in this Section 11.23, and no such information shall be
relied upon by Purchaser.  This provision shall survive Closing.
 


[signatures commence on following page]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.





 
SELLER:
 
 
KANAM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German limited liability company,
for the benefit of KanAm US-grundinvest Fonds, a German open-end real estate
fund sponsored by KanAm Grund Kapitalanlagegesellschaft mbH
 
 
By:        
Name:
Title:
 
 
By:        
Name:
Title:
 
   

















[signatures continue on following page]

Signature Page to Purchase and Sale Agreement
 
 

--------------------------------------------------------------------------------

 




 
PURCHASER:
 
 
HINES GLOBAL REIT 50 SOUTH SIXTH LLC,
a Delaware limited liability company
 
 
By: _____________________________
       Name: _______________________
       Title: ________________________
 
 









[signatures continue on following page]



Signature Page to Purchase and Sale Agreement
 
 

--------------------------------------------------------------------------------

 



JOINDER BY ESCROW AGENT


Escrow Agent executes this Agreement below solely for the purpose of
acknowledging that it agrees to be bound by the provisions of Sections 2.5, 2.7,
6.4(c), 7.1, and 7.2  hereof.


 
ESCROW AGENT


FIDELITY NATIONAL TITLE INSURANCE COMPANY






By:                                                                
Name:
Title:



Signature Page to Joinder
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
DESCRIPTION OF LAND




PARCEL 1:


TRACT A:


Lots 2, 3, 4 and 5, Auditor’s Subdivision Number Eighty-two (82), Hennepin
County, Minnesota, according to the plat thereof on file or of record in the
office of the Register of Deeds in and for said County.


TRACT B:


The Southwesterly 90 feet of Southeasterly 132 feet of Block 86, except the
Southwesterly 45 feet of the Southeasterly 88 feet thereof, Town of Minneapolis,
Hennepin County, Minnesota, according to the recorded plat thereof.


TRACT C:


That part of Lot 5, Block 86, Town of Minneapolis, lying Northwesterly of the
Northwesterly line of Lot 10, Auditor’s Subdivision Number Eighty-two (82),
Hennepin County, Minnesota, and the Northeasterly extension of said
Northwesterly line to the Northeasterly line of said Lot 5, according to the
recorded plat thereof.


TRACT D:


The Southeasterly 22 feet of Lot 4, Block 86, Town of Minneapolis, Hennepin
County, Minnesota, according to the plat thereof on file or of record in the
office of the Register of Deeds in and for said County.


Torrens Certificate Number:  1165775




PARCEL 2:


The Southwesterly 45 feet of the Southeasterly 88 feet of Block 86, Town of
Minneapolis, Hennepin County, Minnesota, according to the recorded plat thereof.


Torrens Certificate Number:  1165775




PARCEL 3:


Lots 6 and 7, Auditor’s Subdivision Number Eighty-two (82), Hennepin County,
Minnesota, according to the plat thereof on file or of record in the office of
the Register of Deeds in and for said County.


Abstract Property


PARCEL 4:


Lots 8, 9 and 10, Auditor’s Subdivision Number Eighty-two (82), Hennepin County,
Minnesota, according to the plat thereof on file or of record in the office of
the Register of Deeds in and for said County.


Abstract Property


Together with the benefits of Skyway Agreement dated November 6, 1984, recorded
October 21, 1987 in the office of the  Hennepin County Recorder as Document No.
5338110, and recorded November 2, 1987 in the office of the Hennepin County
Registrar of Titles as Document No. 1884773; as amended by Amended and Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the Hennepin County Recorder as Document No. 7554048, and recorded October 9,
2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442896.


Together with the benefits of Restated Skyway Agreement dated August 9, 1991,
recorded May 16, 1997 in the office of the Hennepin County Recorder as Document
No. 6734501, and recorded June 5, 1998 in the office of the Hennepin County
Registrar of Titles as Document No. 3033126; as amended by Amended and Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the  Hennepin County Recorder as Document No. 7554047, and recorded October
9, 2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442897.


Together with the benefits of Skyway Agreement dated October 28, 1985, recorded
June 30, 1987 as Document No. 5290872 in the office of the Hennepin County
Recorder, and recorded September 7, 1999 as Document No. 3200698 in the office
of the Hennepin County Registrar of Titles; amended by Amended and Restated
Skyway Agreement dated May 14, 1999, recorded June 14, 1999 in the office of the
Hennepin County Recorder as Document No. 7128438 and recorded September 7, 1999
as Document No. 3200699 in the office of the Hennepin County Registrar of
Titles.


Together with the benefits of a Party Wall Termination and Doorway Agreement
dated June 3, 1999, recorded July 1, 1999 in the office of the Hennepin County
Recorder as Document No. 7139563.  A Notice of Interest dated July 1, 1999,
recorded  July 2, 1999 in the office of the Hennepin County Recorder as Document
No. 7139717, and recorded July 6, 1999, in the office of the Hennepin County
Registrar of Titles as Document No. 3176982.

Exhibit A - Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
TITLE COMMITMENT


[See Attached]





Exhibit B - Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
LIST OF OPERATING AGREEMENTS


[See Attached]





Exhibit C - Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
LIST OF DELIVERIES


[See Attached]





Exhibit D - Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
LIST OF ENVIRONMENTAL REPORTS


1.  
Phase I Environmental Site Assessment Report prepared by Dames and Moore, dated
May 15, 1998.

 
2.  
Phase I Environmental Assessment prepared by Real Estate Advisory, L.L.C., dated
February 25, 2004.

 
3.  
Phase I Environmental Site Assessment, IVI Project No.50917444, prepared by IVI
Assessment Services, Inc., dated September 16, 2005.

 
4.  
Phase I Environmental Site Assessment, IVI Project No.PC0075204, prepared by IVI
Assessment Services, Inc., dated August 2, 2010.

 


 

Exhibit E - Page
 
 

--------------------------------------------------------------------------------

 



EXHIBIT F
SCHEDULE OF OUTSTANDING BROKERAGE COMMISSIONS, TENANT ALLOWANCES AND OTHER
TENANT INDUCEMENTS




See Attached.


If any of the Pending Lease Transactions described on Exhibit W are entered into
in accordance with Section 6.4(b), then there will be brokerage commissions,
tenant allowances and tenant inducements payable as set forth on Exhibit W.




“Seller’s Responsibility”


None.

Exhibit F - Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
FORM OF DEED




LIMITED WARRANTY DEED






STATE DEED TAX DUE
HEREON:                                                                           $___________________


Date:                      __________________, 2010








FOR VALUABLE CONSIDERATION, KANAM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German
limited liability company, (the “Grantor”) hereby conveys and quitclaims to
HINES GLOBAL REIT 50 SOUTH SIXTH LLC, a Delaware limited liability company, real
property located in Hennepin County, Minnesota, described as follows:


See Exhibit A attached hereto and made a part hereof by reference.


Subject to the matters shown on Exhibit B attached hereto and made a part hereof
by reference (the “Permitted Exceptions”), together with all hereditaments and
appurtenances.


This Deed conveys after-acquired title.  Grantor warrants that Grantor has not
done or suffered anything to encumber the property, EXCEPT for the Permitted
Exceptions.


Check applicable box:
 
oThe Seller certifies that the Seller does not know of any wells on the
described real property.
oA well disclosure certificate accompanies this document.
oI am familiar with the property described in this instrument and I certify that
the status and number of wells on the described real property have not changed
since the last previously filed well disclosure certificate.
 



 

Exhibit G - Page
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the said Grantor has caused this instrument to be executed
by and through its duly authorized officer the day and year first above written.
 
GRANTOR:


KANAM GRUND KAPITALANLAGEGESELLSCHAFT
MBH, a German limited liability company




By:                                                                           
Name:                                                                           
 
Title:
 



 
By:                                                                           
Name:                                                                           
 
Title:
 



 
STATE OF
________________                                                           )
)
COUNTY OF
______________                                                           )


 
The foregoing instrument was acknowledged before me this ___ day of
________________, 2010 by _________________ and _______________________, each as
Directors of KanAm Grund Kapitalanlagegesellschaft mbH, a German limited
liability company, the within named bargainor, and they executed the foregoing
instrument for the purposes therein contained.
 
WITNESS my hand and Official Seal as of this _______ day of ___________, 2010.
 


 
__________________________________________
 
Notary Public
 
My Commission Expires:
 
___________________________
 
Notarial Stamp
 
THIS INSTRUMENT PREPARED
BY:                                                                                     RETURN
TAX STATEMENTS TO:


King & Spalding
LLP                                                                           
1180 Peachtree
Street                                                                           
Atlanta,
Georgia  30309                                                                           
Attention:   W. Clay Gibson,
Esq.                                                                                     

Exhibit G - Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
TO EXHIBIT G
LEGAL DESCRIPTION
PARCEL 1:


TRACT A:


Lots 2, 3, 4 and 5, Auditor’s Subdivision Number Eighty-two (82), Hennepin
County, Minnesota, according to the plat thereof on file or of record in the
office of the Register of Deeds in and for said County.


TRACT B:


The Southwesterly 90 feet of Southeasterly 132 feet of Block 86, except the
Southwesterly 45 feet of the Southeasterly 88 feet thereof, Town of Minneapolis,
Hennepin County, Minnesota, according to the recorded plat thereof.


TRACT C:


That part of Lot 5, Block 86, Town of Minneapolis, lying Northwesterly of the
Northwesterly line of Lot 10, Auditor’s Subdivision Number Eighty-two (82),
Hennepin County, Minnesota, and the Northeasterly extension of said
Northwesterly line to the Northeasterly line of said Lot 5, according to the
recorded plat thereof.


TRACT D:


The Southeasterly 22 feet of Lot 4, Block 86, Town of Minneapolis, Hennepin
County, Minnesota, according to the plat thereof on file or of record in the
office of the Register of Deeds in and for said County.


Torrens Certificate Number:  1165775




PARCEL 2:


The Southwesterly 45 feet of the Southeasterly 88 feet of Block 86, Town of
Minneapolis, Hennepin County, Minnesota, according to the recorded plat thereof.


Torrens Certificate Number:  1165775




PARCEL 3:


Lots 6 and 7, Auditor’s Subdivision Number Eighty-two (82), Hennepin County,
Minnesota, according to the plat thereof on file or of record in the office of
the Register of Deeds in and for said County.


Abstract Property


PARCEL 4:


Lots 8, 9 and 10, Auditor’s Subdivision Number Eighty-two (82), Hennepin County,
Minnesota, according to the plat thereof on file or of record in the office of
the Register of Deeds in and for said County.


Abstract Property


Together with the benefits of Skyway Agreement dated November 6, 1984, recorded
October 21, 1987 in the office of the  Hennepin County Recorder as Document No.
5338110, and recorded November 2, 1987 in the office of the Hennepin County
Registrar of Titles as Document No. 1884773; as amended by Amended and Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the Hennepin County Recorder as Document No. 7554048, and recorded October 9,
2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442896.


Together with the benefits of Restated Skyway Agreement dated August 9, 1991,
recorded May 16, 1997 in the office of the Hennepin County Recorder as Document
No. 6734501, and recorded June 5, 1998 in the office of the Hennepin County
Registrar of Titles as Document No. 3033126; as amended by Amended and Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the  Hennepin County Recorder as Document No. 7554047, and recorded October
9, 2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442897.


Together with the benefits of Skyway Agreement dated October 28, 1985, recorded
June 30, 1987 as Document No. 5290872 in the office of the Hennepin County
Recorder, and recorded September 7, 1999 as Document No. 3200698 in the office
of the Hennepin County Registrar of Titles; amended by Amended and Restated
Skyway Agreement dated May 14, 1999, recorded June 14, 1999 in the office of the
Hennepin County Recorder as Document No. 7128438 and recorded September 7, 1999
as Document No. 3200699 in the office of the Hennepin County Registrar of
Titles.


Together with the benefits of a Party Wall Termination and Doorway Agreement
dated June 3, 1999, recorded July 1, 1999 in the office of the Hennepin County
Recorder as Document No. 7139563.  A Notice of Interest dated July 1, 1999,
recorded  July 2, 1999 in the office of the Hennepin County Recorder as Document
No. 7139717, and recorded July 6, 1999, in the office of the Hennepin County
Registrar of Titles as Document No. 3176982.

Exhibit A to Exhibit G - Page 1
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
TO EXHIBIT G
PERMITTED EXCEPTIONS

 
1.
Real estate taxes and special assessments payable in 2011 and all subsequent
years thereto.



2.
Levied assessments for the year 2010 and all subsequent years thereto:



3.
Terms and conditions contained in a party wall agreement dated June 6, 1881 and
recorded in Book 11 of Miscellaneous Records, Page 234 (per recital on the
Certificate of Title for Tract B of Parcel 1 and Parcel 2); provided that such
terms and conditions are hereby specifically limited to the obligation to repair
and maintain said party wall to the extent it still exists over the
Northwesterly 1 foot of the Southwesterly 24 feet of the Southeasterly 89 feet
of said Block 86.



4.
Terms and conditions contained in a party wall agreement dated January 3, 1882
and recorded in Book 12 of Miscellaneous Records, Page 270 (per recital on the
Certificate of Title for Tract B of Parcel 1 and Parcel 2); provided that such
terms and conditions are hereby specifically limited to the obligation to repair
and maintain said party wall to the extent it still exists over the
Northeasterly 1 foot of the Southwesterly 46 feet of the Southeasterly 80 feet
of said Block 86.



5.
Easement for alley purposes over the Northeasterly 8 feet of Tract C of Parcel
1, Parcel 3 and Parcel 4, as referenced in Warranty Deed dated December 12,
1975, recorded December 15, 1975 as Document No. 4181813 and Quit Claim Deed
dated January 1, 1982, recorded April 6, 1983 as Document No. 4783629.  Said
easement is also referenced as a recital on the Certificate of Title for Tract C
of Parcel 1.



6.
Terms and conditions of Skyway Agreement dated October 28, 1985, recorded June
30, 1987 as Document No. 5290872 in the office of the Hennepin County Recorder
and recorded September 7, 1999 as Document No. 3200698 in the office of the
Hennepin County Registrar of Titles; amended by Amended and Restated Skyway
Agreement dated May 14, 1999, recorded June 14, 1999 in the office of the
Hennepin County Recorder as Document No. 7128438 and recorded September 7, 1999
as Document No. 3200699 in the office of the Hennepin County Registrar of
Titles.



7.
Terms and conditions of Skyway Agreement dated November 6, 1984, recorded
October 21, 1987 in the office of the  Hennepin County Recorder as Document No.
5338110 and recorded November 2, 1987 in the office of the Hennepin County
Registrar of Titles as Document No. 1884773; as amended by Amended and  Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the Hennepin County Recorder as Document No. 7554048 and recorded October 9,
2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442896.



8.
Terms and conditions of Restated Skyway Agreement dated August 9, 1991, recorded
May 16, 1997 in the office of the Hennepin County Recorder as Document No.
6734501 and recorded June 5, 1998 in the office of the Hennepin County Registrar
of Titles as Document No. 3033126; as amended by Amended and Restated Skyway
Agreement dated October 27, 2000, recorded October 5, 2001 in the office of the
Hennepin County Recorder as Document No. 7554047 and recorded October 9,  2001
in the office of the Hennepin County Registrar of Titles as Document No.
3442897.



9.
Restrictions contained in Section 3 of that certain Quit Claim Deed dated
February 1, 1999, recorded February 23, 1999 in the office of the Hennepin
County Registrar of Titles as Document No. 3125340.



10.
Terms and conditions of a Party Wall Termination and Doorway Agreement dated
June 3, 1999, recorded July 1, 1999 in the office of the Hennepin County
Recorder as Document No. 7139563.  A Notice of Interest dated July 1, 1999,
recorded July 2, 1999 in the office of the Hennepin County Recorder as Document
No. 7139717 and recorded July 6, 1999 in the office of the Hennepin County
Registrar of Titles as Document No. 3176982.



11.
All matters as shown on the Survey of Property prepared by Northstar Surveying
dated July 27, 2010, bearing Bock & Clark’s Network Project No. 201001113-1.



12.
Terms and conditions of Settlement Agreement to Resolve Disputes Over Street
Encroachments, dated February 23, 2002, by and between Sixth & Nicollet L.L.C.,
M.A. Mortenson Company and the City of Minneapolis, recorded October 11, 2005 in
the office of the Hennepin County Recorder as Document No. 8671381 and recorded
October 11, 2005 in the office of the Hennepin County Registrar of Titles as
Document No. 4172275.



13.
Rights or claims of all tenants, as tenants only, in possession of the Property
pursuant to existing Leases.



Exhibit B to Exhibit G - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
FORMAT OF CLOSING STATEMENT


CLOSING STATEMENT


SELLER:
KANAM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German limited liability company,
for the benefit of KanAm US-grundinvest Fonds, a German open-end real estate
fund sponsored by KanAm Grund Kapitalanlagegesellschaft mbH



PURCHASER:
HINES GLOBAL REIT 50 SOUTH SIXTH LLC, a Delaware limited liability company



ESCROW/                                           FIDELITY NATIONAL TITLE
INSURANCE COMPANY,
DISBURSING AGENT:                                           200 Galleria
Parkway, Suite 2060, Atlanta, Georgia  30339


TRANSACTION:
Sale of 50 South Sixth Street, Minneapolis, Minnesota, pursuant to the terms of
that certain Purchase and Sale Agreement (the “Agreement”) by and between Seller
and Purchaser dated __________________, 2010



CLOSING DATE:                                           __________________, 2010




1.  
Definitions.                      Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Agreement.



2.  
Attachments.                      Attached hereto are the following:



a.           Summary Statement;
b.           Seller Closing Statement;
c.           Purchaser Closing Statement;
d.           Disbursement Listing; and
e.           Payment Instructions.
 
3.  
Authorization to Disburse.  Seller and Purchaser hereby direct, request and
authorize the Disbursing Agent to make disbursements in the amounts and to the
payees indicated on the Attachments.



4.  
Counterparts.                                This Closing Statement may be
executed in multiple counterparts, each of which shall be deemed an original and
all of which shall constitute one agreement and the signatures of any party to
any counterpart shall be deemed to be a signature to, and may be appended to,
any other counterpart.  To facilitate execution and delivery of this Closing
Statement, the parties may execute and exchange counterparts of signature pages
hereof by telecopier, email or such other form of electronic transmission.



[SIGNATURES COMMENCE ON FOLLOWING PAGE]

Exhibit H - Page 1
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Closing Statement as of
the date first written above.



 
SELLER:
 
 
KANAM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German limited liability company,
for the benefit of KanAm US-grundinvest Fonds, a German open-end real estate
fund sponsored by KanAm Grund Kapitalanlagegesellschaft mbH
 
 
By:        
Name:
Title:
 
 
By:        
Name:
Title:
 
     
PURCHASER:
 
 
HINES GLOBAL REIT 50 SOUTH SIXTH LLC,
a Delaware limited liability company
 
By: _____________________________
       Name: _______________________
       Title: ________________________
 
 
 
 
ESCROW AGENT/DISBURSING AGENT:
 
 
FIDELITY NATIONAL TITLE INSURANCE COMPANY
 
 
By: _____________________________
       Name: _______________________
       Title: ________________________
 








Exhibit H – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
FORM OF BILL OF SALE
KNOW ALL MEN BY THESE PRESENTS, that KANAM GRUND KAPITALANLAGEGESELLSCHAFT MBH,
a German limited liability company, for the benefit of KanAm US-grundinvest
Fonds, a German open-end real estate fund sponsored by KanAm Grund
Kapitalanlagegesellschaft mbH (the “Seller”), for and in consideration of the
sum of Ten Dollars and other valuable consideration to it in hand paid by HINES
GLOBAL REIT 50 SOUTH SIXTH LLC, a Delaware limited liability company (the
“Purchaser”), the receipt and sufficiency of which are hereby acknowledged,
hereby sells, assigns, transfers and conveys unto said Purchaser any and all of
Seller’s right, title and interest in and to all tangible personal property
located upon the land described in Exhibit “A” attached hereto and hereby made a
part hereof (the “Land”) or within the improvements located thereon, including,
without limitation, any and all appliances, machines, apparatus, furniture
(including furniture and equipment located in the management office), artwork,
planters, canopies, carpeting, draperies and curtains, tools and supplies,
inventories, equipment and other items of personal property owned by Seller
(excluding cash, other than security deposits, and any software other than
software necessary to operate the improvements on the Land (“Improvements”))
located on and used exclusively in the operation of the Land and Improvements,
as is, where is, and without warranty of title or use, and without warranty,
express or implied, of merchantability or fitness for a particular purpose,
except that Seller represents and warrants to Purchase that Seller has not
previously conveyed, assigned, or encumbered title to the property described on
Exhibit B attached hereto and hereby made a part hereof.


TO HAVE AND TO HOLD all of said personal property unto Purchaser, its successors
and assigns, to its own use forever.


Notwithstanding anything to the contrary contained in this Bill of Sale, it is
expressly understood and agreed by and between the parties hereto that any
liability of Seller hereunder will be limited as set forth in Sections 6.3 and
11.19 of that certain Purchase and Sale Agreement by and between Seller and
Purchaser dated September ___, 2010.






[SIGNATURES COMMENCE ON FOLLOWING PAGE]

Exhibit I – Page
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the _____ day of
_________, 2010.



 
SELLER:
 
 
KANAM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German limited liability company,
for the benefit of KanAm US-grundinvest Fonds, a German open-end real estate
fund sponsored by KanAm Grund Kapitalanlagegesellschaft mbH
 
By:        
Name:
Title:
 
By:        
Name:
Title:


Exhibit I – Page 2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
TO EXHIBIT I
PARCEL 1:


TRACT A:


Lots 2, 3, 4 and 5, Auditor’s Subdivision Number Eighty-two (82), Hennepin
County, Minnesota, according to the plat thereof on file or of record in the
office of the Register of Deeds in and for said County.


TRACT B:


The Southwesterly 90 feet of Southeasterly 132 feet of Block 86, except the
Southwesterly 45 feet of the Southeasterly 88 feet thereof, Town of Minneapolis,
Hennepin County, Minnesota, according to the recorded plat thereof.


TRACT C:


That part of Lot 5, Block 86, Town of Minneapolis, lying Northwesterly of the
Northwesterly line of Lot 10, Auditor’s Subdivision Number Eighty-two (82),
Hennepin County, Minnesota, and the Northeasterly extension of said
Northwesterly line to the Northeasterly line of said Lot 5, according to the
recorded plat thereof.


TRACT D:


The Southeasterly 22 feet of Lot 4, Block 86, Town of Minneapolis, Hennepin
County, Minnesota, according to the plat thereof on file or of record in the
office of the Register of Deeds in and for said County.


Torrens Certificate Number:  1165775




PARCEL 2:


The Southwesterly 45 feet of the Southeasterly 88 feet of Block 86, Town of
Minneapolis, Hennepin County, Minnesota, according to the recorded plat thereof.


Torrens Certificate Number:  1165775




PARCEL 3:


Lots 6 and 7, Auditor’s Subdivision Number Eighty-two (82), Hennepin County,
Minnesota, according to the plat thereof on file or of record in the office of
the Register of Deeds in and for said County.


Abstract Property


PARCEL 4:


Lots 8, 9 and 10, Auditor’s Subdivision Number Eighty-two (82), Hennepin County,
Minnesota, according to the plat thereof on file or of record in the office of
the Register of Deeds in and for said County.


Abstract Property


Together with the benefits of Skyway Agreement dated November 6, 1984, recorded
October 21, 1987 in the office of the  Hennepin County Recorder as Document No.
5338110, and recorded November 2, 1987 in the office of the Hennepin County
Registrar of Titles as Document No. 1884773; as amended by Amended and Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the Hennepin County Recorder as Document No. 7554048, and recorded October 9,
2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442896.


Together with the benefits of Restated Skyway Agreement dated August 9, 1991,
recorded May 16, 1997 in the office of the Hennepin County Recorder as Document
No. 6734501, and recorded June 5, 1998 in the office of the Hennepin County
Registrar of Titles as Document No. 3033126; as amended by Amended and Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the  Hennepin County Recorder as Document No. 7554047, and recorded October
9, 2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442897.


Together with the benefits of Skyway Agreement dated October 28, 1985, recorded
June 30, 1987 as Document No. 5290872 in the office of the Hennepin County
Recorder, and recorded September 7, 1999 as Document No. 3200698 in the office
of the Hennepin County Registrar of Titles; amended by Amended and Restated
Skyway Agreement dated May 14, 1999, recorded June 14, 1999 in the office of the
Hennepin County Recorder as Document No. 7128438 and recorded September 7, 1999
as Document No. 3200699 in the office of the Hennepin County Registrar of
Titles.


Together with the benefits of a Party Wall Termination and Doorway Agreement
dated June 3, 1999, recorded July 1, 1999 in the office of the Hennepin County
Recorder as Document No. 7139563.  A Notice of Interest dated July 1, 1999,
recorded  July 2, 1999 in the office of the Hennepin County Recorder as Document
No. 7139717, and recorded July 6, 1999, in the office of the Hennepin County
Registrar of Titles as Document No. 3176982.

Exhibit A to Exhibit I – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
TO EXHIBIT I
PERSONAL PROPERTY


[See Attached]



Exhibit B to Exhibit I – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT J
FORM OF ASSIGNMENT OF LEASES
THIS ASSIGNMENT OF LEASES (the “Assignment”) is made as of this ______ day of
__________, 2010 between KANAM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German
limited liability company, for the benefit of KanAm US-grundinvest Fonds, a
German open-end real estate fund sponsored by KanAm Grund
Kapitalanlagegesellschaft mbH (“Assignor”) and HINES GLOBAL REIT 50 SOUTH SIXTH
LLC, a Delaware limited liability company (“Assignee”)


For and in consideration of the sum of Ten Dollars ($10.00) and other valuable
consideration to it in hand paid by Assignee to Assignor, the conveyance by
Assignor to Assignee of all that certain real property being particularly
described on Exhibit “A” attached hereto and incorporated herein by this
reference (the “Property”), and the mutual covenants herein contained, the
receipt and sufficiency of the foregoing consideration being hereby acknowledged
by the parties hereto, Assignor hereby assigns, transfers, sets over and conveys
to Assignee all of Assignor’s right, title and interest in, to and under the
leases, licenses and occupancy agreements, and related guarantees (“Leases”), of
the improvements comprising a part of the Property as described on Exhibit “B”
attached hereto and incorporated herein by this reference (collectively, the
“Leases”), together with all sums due and payable thereunder, including without
limitation, base rent, operating expense and tax recoverables and percentage
rent, and any and all security deposits relating to the Leases.


Assignee does hereby assume and agree to perform all of Assignor’s obligations
under or with respect to the Leases accruing from and after the date hereof,
including without limitation, any and all obligations to pay leasing commissions
and finder’s fees which are due or payable after the date hereof with respect to
the Leases, and claims made by tenants with respect to the tenants’ security
deposits to the extent paid, credited or assigned to Assignee by
Assignor.  Assignee agrees to indemnify, protect, defend and hold Assignor
harmless from and against any and all liabilities, losses, costs, damages and
expenses (including reasonable attorneys’ fees) directly or indirectly arising
out of or related to any breach or default in Assignee’s obligations
hereunder.  Assignor shall remain liable to third parties for all of Assignor’s
obligations under or with respect to the Leases accruing prior to the date
hereof and during the period of Assignor’s ownership of the Property.


Assignor agrees to protect, defend, indemnify and hold harmless Assignee, its
legal representatives, successors and assigns from any and all losses, damages,
expenses, fees (including, without limitation, reasonable attorneys’ fees),
court costs, suits, judgments, liability, claims and demands whatsoever in law
or in equity, incurred or suffered by Assignee, its legal representatives,
successors and assigns or any of them arising out of or in connection with the
Leases as to events occurring prior to the date hereof.
 
Notwithstanding anything to the contrary contained in this Assignment of Leases,
it is expressly understood and agreed by and between the parties hereto that any
liability of Assignor hereunder will be limited as set forth in Sections 6.3 and
11.19 of that certain Purchase and Sale Agreement by and between Assignor and
Assignee dated September ___, 2010.


 
This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective heirs, executors, administrators, successors and
assigns.
 
This Assignment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 


 
[SIGNATURES COMMENCE ON FOLLOWING PAGE]
 

Exhibit J – Page
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment as
of the date first written above.





 
ASSIGNOR:
 
 
KANAM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German limited liability company,
for the benefit of KanAm US-grundinvest Fonds, a German open-end real estate
fund sponsored by KanAm Grund Kapitalanlagegesellschaft mbH
 
 
By:        
Name:
Title:
 
 
By:        
Name:
Title:
 
 
ASSIGNEE:
 
 
HINES GLOBAL REIT 50 SOUTH SIXTH LLC,
a Delaware limited liability company
 
By: _____________________________
       Name: _______________________
       Title: ________________________
 
 




Exhibit J – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
TO EXHIBIT J
LEGAL DESCRIPTION
PARCEL 1:


TRACT A:


Lots 2, 3, 4 and 5, Auditor’s Subdivision Number Eighty-two (82), Hennepin
County, Minnesota, according to the plat thereof on file or of record in the
office of the Register of Deeds in and for said County.


TRACT B:


The Southwesterly 90 feet of Southeasterly 132 feet of Block 86, except the
Southwesterly 45 feet of the Southeasterly 88 feet thereof, Town of Minneapolis,
Hennepin County, Minnesota, according to the recorded plat thereof.


TRACT C:


That part of Lot 5, Block 86, Town of Minneapolis, lying Northwesterly of the
Northwesterly line of Lot 10, Auditor’s Subdivision Number Eighty-two (82),
Hennepin County, Minnesota, and the Northeasterly extension of said
Northwesterly line to the Northeasterly line of said Lot 5, according to the
recorded plat thereof.


TRACT D:


The Southeasterly 22 feet of Lot 4, Block 86, Town of Minneapolis, Hennepin
County, Minnesota, according to the plat thereof on file or of record in the
office of the Register of Deeds in and for said County.


Torrens Certificate Number:  1165775




PARCEL 2:


The Southwesterly 45 feet of the Southeasterly 88 feet of Block 86, Town of
Minneapolis, Hennepin County, Minnesota, according to the recorded plat thereof.


Torrens Certificate Number:  1165775




PARCEL 3:


Lots 6 and 7, Auditor’s Subdivision Number Eighty-two (82), Hennepin County,
Minnesota, according to the plat thereof on file or of record in the office of
the Register of Deeds in and for said County.


Abstract Property


PARCEL 4:


Lots 8, 9 and 10, Auditor’s Subdivision Number Eighty-two (82), Hennepin County,
Minnesota, according to the plat thereof on file or of record in the office of
the Register of Deeds in and for said County.


Abstract Property


Together with the benefits of Skyway Agreement dated November 6, 1984, recorded
October 21, 1987 in the office of the  Hennepin County Recorder as Document No.
5338110, and recorded November 2, 1987 in the office of the Hennepin County
Registrar of Titles as Document No. 1884773; as amended by Amended and Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the Hennepin County Recorder as Document No. 7554048, and recorded October 9,
2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442896.


Together with the benefits of Restated Skyway Agreement dated August 9, 1991,
recorded May 16, 1997 in the office of the Hennepin County Recorder as Document
No. 6734501, and recorded June 5, 1998 in the office of the Hennepin County
Registrar of Titles as Document No. 3033126; as amended by Amended and Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the  Hennepin County Recorder as Document No. 7554047, and recorded October
9, 2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442897.


Together with the benefits of Skyway Agreement dated October 28, 1985, recorded
June 30, 1987 as Document No. 5290872 in the office of the Hennepin County
Recorder, and recorded September 7, 1999 as Document No. 3200698 in the office
of the Hennepin County Registrar of Titles; amended by Amended and Restated
Skyway Agreement dated May 14, 1999, recorded June 14, 1999 in the office of the
Hennepin County Recorder as Document No. 7128438 and recorded September 7, 1999
as Document No. 3200699 in the office of the Hennepin County Registrar of
Titles.


Together with the benefits of a Party Wall Termination and Doorway Agreement
dated June 3, 1999, recorded July 1, 1999 in the office of the Hennepin County
Recorder as Document No. 7139563.  A Notice of Interest dated July 1, 1999,
recorded  July 2, 1999 in the office of the Hennepin County Recorder as Document
No. 7139717, and recorded July 6, 1999, in the office of the Hennepin County
Registrar of Titles as Document No. 3176982.



Exhibit A to Exhibit J – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
TO EXHIBIT J
LEASES
[To be attached]



Exhibit B to Exhibit J – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT K
FORM OF ASSIGNMENT OF CONTRACTS
ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND INTANGIBLES


THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND INTANGIBLES (the “Assignment”)
is made as of the _______ day of ______, 2010 between KANAM GRUND
KAPITALANLAGEGESELLSCHAFT MBH, a German limited liability company, for the
benefit of KanAm US-grundinvest Fonds, a German open-end real estate fund
sponsored by KanAm Grund Kapitalanlagegesellschaft mbH (“Assignor”) and HINES
GLOBAL REIT 50 SOUTH SIXTH LLC, a Delaware limited liability company
(“Assignee”)


For and in consideration of the sum of Ten Dollars ($10.00) and other valuable
consideration to it in hand paid by Assignee to Assignor, the conveyance by
Assignor to Assignee of all that certain real property being particularly
described on Exhibit “A” attached hereto and incorporated herein by this
reference, (the “Property”), and the mutual covenants herein contained, the
receipt and sufficiency of the foregoing consideration being hereby acknowledged
by the parties hereto, Assignor hereby assigns, transfers, sets over and conveys
to Assignee all of Assignor’s right, title and interest, to the extent
assignable, in, to and under any and all of the following, to wit:


 
(i)
the contracts and agreements listed and described on Exhibit “B” attached hereto
and incorporated herein by this reference (the “Contracts”);



 
(ii)
all existing warranties and guaranties (express or implied) issued to or held by
Assignor in connection with the improvements or the personal property being
conveyed to Assignee by Bill of Sale on the date hereof;



 
(iii)
all existing permits, consents, licenses, approvals and authorizations issued by
any governmental authority in connection with the Property, certificates of
occupancy, dedications, subdivision maps or plats, land sale registrations,
property reports, environmental impact statements and entitlements issued,
approved or granted to or for the benefit of Assignor or Assignor’s predecessors
in interest by applicable governmental authorities or otherwise in effect and
which relate to the Property, and including (without limitation) all assignable
development rights, if any, and other intangible rights, titles, interests,
privileges and appurtenances owned by Assignor or Assignor’s
predecessors-in-interest as owner of the Property and in any way related to or
used in connection with the  Property;



 
(iv)
all assignable trade names, logos, marks, trademarks, service marks, symbols and
items of identification relative to the Property which are owned by Seller;



 
(v)
all assignable licenses, consents, easements, rights of way and approvals
required to make use of utilities and to ensure vehicular and pedestrian ingress
and egress to the Property;



 
(vi)
all assignable plans, drawings, specifications, surveys, engineering reports,
and other technical descriptions, if any, relating to the Property in Assignor’s
possession; and



 
(vii)
all other items of intangible personal property owned by Assignor that related
in any way to the ownership, use, leasing, maintenance, service, or operation of
the Property to the extent owned by Assignor and assignable.



All items described in (ii), (iii), (iv), (v), (vi), and (vii) above are
hereinafter collectively referred to as “Intangible Property.”
 
Assignee does hereby assume and agree to perform all of Assignor’s obligations
under the Contracts and Intangible Property accruing from and after the date
hereof.  Assignee agrees to indemnify, protect, defend and hold Assignor
harmless from and against any and all liabilities, losses, costs, damages and
expenses (including reasonable attorneys’ fees) directly or indirectly arising
out of or related to any breach or default in Assignee’s obligations
hereunder.  Assignor shall remain liable to third parties for all of Assignor’s
obligations under or with respect to the Contracts and Intangible Property
accruing prior to the date hereof and during the period of Assignor’s ownership
of the Property.
 
Assignor hereby covenants that Assignor will, upon written request, execute and
deliver to Assignee or Assignee’s successors, nominees or assigns (collectively,
“Assignee’s Successors”), any instruments as Assignee or Assignee’s Successors
may reasonably request in order to fully assign to Assignee or Assignee’s
Successors all Assignor’s right, title, and interest in and to the contracts
listed on Exhibit B hereto.
 
Assignor will be responsible for and Assignee will not be liable for any and all
costs (including reasonable attorneys’ fees and costs), damages, liabilities,
claims, losses and causes of action incurred by or asserted against Assignee as
a result of any failure to perform any obligation of Assignor under said
Contracts and Intangible Property which accrued prior to the date of this
Assignment.
 
Notwithstanding anything to the contrary contained in this Assignment and
Assumption of Contracts and Intangibles, it is expressly understood and agreed
by and between the parties hereto that any liability of Assignor hereunder will
be limited as set forth in Sections 6.3 and 11.19 of that certain Purchase and
Sale Agreement by and between Assignor and Assignee dated September ___, 2010.


This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective heirs, executors, administrators, successors and
assigns.
 
This Assignment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 

Exhibit K – Page
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment as
of the date first written above.



 
ASSIGNOR:
 
 
KANAM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German limited liability company,
for the benefit of KanAm US-grundinvest Fonds, a German open-end real estate
fund sponsored by KanAm Grund Kapitalanlagegesellschaft mbH
 
 
By:        
Name:
Title:
 
 
By:        
Name:
Title:
 
 
ASSIGNEE:
 
 
HINES GLOBAL REIT 50 SOUTH SIXTH LLC,
a Delaware limited liability company
 
By: _____________________________
       Name: _______________________
       Title: ________________________
 
 


Exhibit K – Page
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
TO EXHIBIT K
LEGAL DESCRIPTION
PARCEL 1:


TRACT A:


Lots 2, 3, 4 and 5, Auditor’s Subdivision Number Eighty-two (82), Hennepin
County, Minnesota, according to the plat thereof on file or of record in the
office of the Register of Deeds in and for said County.


TRACT B:


The Southwesterly 90 feet of Southeasterly 132 feet of Block 86, except the
Southwesterly 45 feet of the Southeasterly 88 feet thereof, Town of Minneapolis,
Hennepin County, Minnesota, according to the recorded plat thereof.


TRACT C:


That part of Lot 5, Block 86, Town of Minneapolis, lying Northwesterly of the
Northwesterly line of Lot 10, Auditor’s Subdivision Number Eighty-two (82),
Hennepin County, Minnesota, and the Northeasterly extension of said
Northwesterly line to the Northeasterly line of said Lot 5, according to the
recorded plat thereof.


TRACT D:


The Southeasterly 22 feet of Lot 4, Block 86, Town of Minneapolis, Hennepin
County, Minnesota, according to the plat thereof on file or of record in the
office of the Register of Deeds in and for said County.


Torrens Certificate Number:  1165775




PARCEL 2:


The Southwesterly 45 feet of the Southeasterly 88 feet of Block 86, Town of
Minneapolis, Hennepin County, Minnesota, according to the recorded plat thereof.


Torrens Certificate Number:  1165775




PARCEL 3:


Lots 6 and 7, Auditor’s Subdivision Number Eighty-two (82), Hennepin County,
Minnesota, according to the plat thereof on file or of record in the office of
the Register of Deeds in and for said County.


Abstract Property


PARCEL 4:


Lots 8, 9 and 10, Auditor’s Subdivision Number Eighty-two (82), Hennepin County,
Minnesota, according to the plat thereof on file or of record in the office of
the Register of Deeds in and for said County.


Abstract Property


Together with the benefits of Skyway Agreement dated November 6, 1984, recorded
October 21, 1987 in the office of the  Hennepin County Recorder as Document No.
5338110, and recorded November 2, 1987 in the office of the Hennepin County
Registrar of Titles as Document No. 1884773; as amended by Amended and Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the Hennepin County Recorder as Document No. 7554048, and recorded October 9,
2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442896.


Together with the benefits of Restated Skyway Agreement dated August 9, 1991,
recorded May 16, 1997 in the office of the Hennepin County Recorder as Document
No. 6734501, and recorded June 5, 1998 in the office of the Hennepin County
Registrar of Titles as Document No. 3033126; as amended by Amended and Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the  Hennepin County Recorder as Document No. 7554047, and recorded October
9, 2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442897.


Together with the benefits of Skyway Agreement dated October 28, 1985, recorded
June 30, 1987 as Document No. 5290872 in the office of the Hennepin County
Recorder, and recorded September 7, 1999 as Document No. 3200698 in the office
of the Hennepin County Registrar of Titles; amended by Amended and Restated
Skyway Agreement dated May 14, 1999, recorded June 14, 1999 in the office of the
Hennepin County Recorder as Document No. 7128438 and recorded September 7, 1999
as Document No. 3200699 in the office of the Hennepin County Registrar of
Titles.


Together with the benefits of a Party Wall Termination and Doorway Agreement
dated June 3, 1999, recorded July 1, 1999 in the office of the Hennepin County
Recorder as Document No. 7139563.  A Notice of Interest dated July 1, 1999,
recorded  July 2, 1999 in the office of the Hennepin County Recorder as Document
No. 7139717, and recorded July 6, 1999, in the office of the Hennepin County
Registrar of Titles as Document No. 3176982.

Exhibit B to Exhibit K – Page
 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
TO EXHIBIT K
CONTRACTS
[To be attached]





Exhibit B to Exhibit K – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT L
FORM OF TENANT NOTICE


TENANT NOTIFICATION LETTER
[DATE OF SALE CLOSING]
HAND DELIVERED


TO:           All Tenants at 50 South Sixth Street, Minneapolis, Minnesota


RE:           Notification Regarding Change of Ownership


This letter is to notify you as a Tenant at 50 South Sixth Street, Minneapolis,
Minnesota (the “Property”), that the Property has been sold by KANAM GRUND
KAPITALANLAGEGESELLSCHAFT MBH, a German limited liability company, for the
benefit of KanAm US-grundinvest Fonds, a German open-end real estate fund
sponsored by KanAm Grund Kapitalanlagegesellschaft mbH (“Seller”), to HINES
GLOBAL REIT 50 SOUTH SIXTH LLC, a Delaware limited liability company
(“Purchaser”).  As of the date hereof, your Lease has been assigned by Seller to
Purchaser.  From the date of this letter, any and all unpaid rent as well as all
future rent, or any other amounts due under the terms of your Lease, shall be
directed as follows:


TO:           _____________________________
ATTN:________________________
AT: ___________________________


As part of the sale, all refundable tenant deposits, if any, actually held by
Seller with respect to the Property have been transferred to, and Seller’s
obligations with respect to such deposits have been assumed by, Purchaser as of
the date of this letter.  Any and all payments of rent (or other sums due under
your Lease) hereafter paid to any party other than Purchaser shall not relieve
you of the obligation of making said payment to Purchaser.


Purchaser hereby directs you to add Purchaser as an additional insured under
your comprehensive general liability insurance and all other insurance
maintained by you pursuant to your lease, which pursuant to your lease is
required to name landlord as an additional insured.  Please forward to Purchaser
at the address where notices are to be sent a certificate evidencing such
coverage.

Exhibit L – Page
 
 

--------------------------------------------------------------------------------

 




 
SELLER:
 
 
KANAM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German limited liability company,
for the benefit of KanAm US-grundinvest Fonds, a German open-end real estate
fund sponsored by KanAm Grund Kapitalanlagegesellschaft mbH
 
 
By:        
Name:
Title:
 
 
By:        
Name:
Title:
 
 
PURCHASER:
 
HINES GLOBAL REIT 50 SOUTH SIXTH LLC,
a Delaware limited liability company
 
By: _____________________________
       Name: _______________________
       Title: ________________________
 
 




Exhibit L – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT M
SELLER’S DISCLOSURES




Notices of Pending Actions:


None


Notices of Condemnation Proceedings:


None


Notices of Litigation:


None


Notices of Violations:


None



Exhibit M - Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT N
SCHEDULE OF TENANT DELINQUENCIES


[See Attached]

Exhibit N - Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT O


SCHEDULE OF LEASES


1.  
Lease dated January 3, 2005, by and between KanAm Grund
Kapitalanlagegesellschaft mbH (as successor in interest to Sixth and Nicollet
L.L.C.) and Advanced Capital Group, Inc., as amended by that certain First
Amendment to Lease dated as of September 5th, 2007, as further amended by that
certain Memorandum of Commencement Date and Net Rentable Area dated March 31,
2005.

 
2.  
Lease dated December 14, 2004, by and between KanAm Grund
Kapitalanlagegesellschaft mbH (as successor in interest to Sixth and Nicollet
L.L.C.) and ATI Title Company LLC, d/b/a Rels Title, as amended by that certain
Memorandum of Commencement Date and Net Rentable Area dated January 28, 2005.

 
3.  
Lease dated February 28, 2001, by and between KanAm Grund
Kapitalanlagegesellschaft mbH (as successor in interest to Sixth and Nicollet
L.L.C.) and Sixth Street Brothers, Inc., as amended by that certain First
Amendment to Lease dated November 1, 2001, and as further amended by (i) that
certain Second Amendment to Lease dated July 1, 2009, and (ii) that certain
Memorandum of Commencement dated October 22, 2001.

 
4.  
Lease dated July 20, 2001, by and between KanAm Grund Kapitalanlagegesellschaft
mbH (as successor in interest to Sixth and Nicollet L.L.C.) and Capital Real
Estate, Inc., as amended by that certain First Amendment to Lease dated March
27, 2006, and as further amended by:  (i) that certain Second Amendment to Lease
dated February 28, 2008, and (ii) that certain Memorandum of Commencement dated
October 26, 2001.

 
5.  
Lease dated December 22, 1999, by and between KanAm Grund
Kapitalanlagegesellschaft mbH (as successor in interest to Sixth and Nicollet
L.L.C.) and Caribou Coffee Company, Inc, as amended by that certain Memorandum
of Commencement Date and Net Rentable Area dated June 28, 2002.

 
6.  
Lease dated August 28, 2006, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and Carleton College, as amended by that certain
Memorandum of Commencement Date and Net Rentable Area dated October 2, 2006.

 
7.  
Lease dated October 27, 2000, by and between KanAm Grund
Kapitalanlagegesellschaft mbH (as successor in interest to Sixth and Nicollet
L.L.C.) and Chipotle Mexican Grill, Inc., as assigned to Chipotle Mexican Grill
of Colorado, LLC, pursuant to Certificate of Assignment, dated June 16, 2001, as
amended by that certain Memorandum of Commencement Date and Net Rentable Area
dated August 17, 2001.

 
8.  
Lease dated October 22, 2007, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and Deloitte & Touche USA LLP, as amended by that
certain Memorandum of Term Commencement Date and Net Rentable Area dated January
28, 2009.

 
9.  
Lease dated February 10, 1999, by and between KanAm Grund
Kapitalanlagegesellschaft mbH (as successor in interest to Sixth and Nicollet
L.L.C.) and Dorsey & Whitney LLP, as amended by that certain First Amendment to
Lease Agreement dated June 12, 2000, and as further amended by: (i) that certain
Second Amendment  to Lease Agreement dated January 5, 2001, (ii) that certain
Third Amendment to Lease Agreement dated January 11, 2005, (iii) that certain
Fourth Amendment to Lease Agreement dated December 14, 2006, (iv) that certain
letter dated September 16, 2010, from Dorsey & Whitney LLP to KanAm Grund
Kapitalanlagegesellschaft mbH, (v) that certain letter dated September 20, 2010,
from Russell G. Van Beck, General Property Manager, to Dorsey & Whitney LLP, and
(vi) that certain Memorandum of Commencement Date and Net Rentable Area dated
October 1, 2001.

 
10.  
Lease dated July 31, 2006, by and between KanAm Grund Kapitalanlagegesellschaft
mbH and Dunham Associates, Inc., as amended by that certain First Amendment to
Lease dated January 15, 2008, and as further amended by that certain Memorandum
of Commencement Date and Net Rentable Area dated November 1, 2006.

 
11.  
Lease dated October __, 2006, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and E*Trade Brokerage Services, Inc, as amended by
that certain Memorandum of Commencement Date and Net Rentable Area dated January
1, 2007.

 
12.  
Lease dated May 11, 2005, by and between KanAm Grund Kapitalanlagegesellschaft
mbH (as successor in interest to Sixth and Nicollet L.L.C.) and Gempeler
Butwinick & Donaldson, P.L.C., as amended by that certain First Amendment to
Lease dated June 9, 2008 , as further amended by that certain Memorandum of
Commencement Date and Net Rentable Area dated May 26, 2005.

 
13.  
Lease dated June 1, 2008, by and between KanAm Grund Kapitalanlagegesellschaft
mbH and Pearl & Company II, LLC.

 
14.  
Lease dated December 4, 2009, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and GVA Marquette Advisors, Inc., as supplemented
by that certain Storage Space Agreement dated January 1, 2010, and as amended by
that certain Memorandum of Commencement Date and Net Rentable Area dated January
15, 2010.

 
15.  
Lease dated June 12, 2001, by and between KanAm Grund Kapitalanlagegesellschaft
mbH (as successor in interest to Sixth and Nicollet L.L.C.) and Hines Interests
Limited Partnership, as amended by that certain First Amendment to Lease dated
October 1, 2004, and as further amended by: (i) that certain Second Amendment to
Lease dated April 24, 2009, (ii) that certain Third Amendment to Lease dated
September 1, 2009, (iii) that certain Memorandum of Relocation Date and Net
Rentable Area dated April 14, 2005, and (iv) that certain Memorandum of Second
Relocation Date and Net Rentable Area dated April 24, 2009.

 
16.  
Lease dated August 27, 2002, by and between KanAm Grund
Kapitalanlagegesellschaft mbH (as successor in interest to Sixth and Nicollet
L.L.C.) and Ike’s, LLC, as amended by that certain First Amendment to Lease
dated Septemnber 12, 2002, as further amended by:  (i) that certain Second
Amendment to Lease and Storage Space Termination Agreement dated March 5, 2003,
and (ii) that certain Memorandum of Commencement dated January 28, 2003.

 
17.  
Lease dated March 11, 2001, by and between KanAm Grund Kapitalanlagegesellschaft
mbH (as successor in interest to Sixth and Nicollet L.L.C.) and KHCD II, Inc.,
d/b/a Kinderberry Hill, as amended by that certain Memorandum of Commencement
Date and Net Rentable Area dated August 17, 2001.

 
18.  
Lease dated August 18, 2004, by and between KanAm Grund
Kapitalanlagegesellschaft mbH (as successor in interest to Sixth and Nicollet
L.L.C.) and Lakeside Capital Partners, LLC, as amended by that certain First
Amendment to Lease dated April 15, 2009 , as further amended by that certain
Memorandum of Commencement dated February 15, 2005.

 
19.  
Lease dated April 29, 2008, by and between KanAm Grund Kapitalanlagegesellschaft
mbH and Lucidata, Inc., as amended by that certain First Amendment to Lease
dated September 9, 2008, and as further amended by that certain Memorandum of
Commencement Date dated July 1, 2008.

 
20.  
Lease dated July 13, 2005, by and between KanAm Grund Kapitalanlagegesellschaft
mbH (as successor in interest to Sixth and Nicollet L.L.C.) and McCormick and
Schmick Restaurant Corp., as amended by that certain First Amendment to Lease
dated September 6, 2005, and as further amended by:  (i) that certain Second
Amendment to Lease dated January 6, 2006, (ii) that certain Third Amendment to
Lease dated July 1, 2008, and (iii) that certain Fourth Amendment to Lease dated
March 23, 2010; and as guaranteed by that certain Guaranty dated _____________,
by Douglas L. Schmick.

 
21.  
Lease dated June 4, 2003, by and between KanAm Grund Kapitalanlagegesellschaft
mbH (as successor in interest to Sixth and Nicollet L.L.C.) and Excel Bank
Minnesota (as successor in interest to M&I Marshall & Ilsley Bank, Inc.), , as
amended by that certain Memorandum of Commencement Date and Net Rentable Area
dated January 14, 2004, as further amended by that certain side letter dated
November 12, 2007.

 
22.  
Lease dated March 11, 2008, by and between KanAm Grund Kapitalanlagegesellschaft
mbH and MP Johnson Construction, Inc, as amended by that certain Memorandum of
Commencement Date and Net Rentable Area dated September 4, 2008.

 
23.  
Lease dated October 20, 2004, by and between KanAm Grund
Kapitalanlagegesellschaft mbH (as successor in interest to Sixth and Nicollet
L.L.C.) and Oppenheimer & Co., Inc., as amended by that certain Memorandum of
Commencement Date and Net Rentable Area dated June 13, 2005.

 
24.  
Lease dated June __, 2007, by and between KanAm Grund Kapitalanlagegesellschaft
mbH and Central Bancord, Inc. (as successor in interest to James B. Oswald
Company), as affected by that certain Consent to Sublease dated March 16, 2010.

 
25.  
Lease dated December 1, 2008, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and the Privatebank and Trust Company, as amended
by that certain First Amendment to Lease dated May 13, 2009, and as further
amended by that certain Memorandum of Commencement Date and Net Rentable Area
dated January 27, 2009.

 
26.  
Lease dated January 14, 2005, by and between KanAm Grund
Kapitalanlagegesellschaft mbH (as successor in interest to Sixth and Nicollet
L.L.C.) and Sightline Partners, Inc.

 
27.  
Lease dated April 25, 2005, by and between KanAm Grund Kapitalanlagegesellschaft
mbH (as successor in interest to Sixth and Nicollet L.L.C.) and Standard Parking
Corporation, as supplemented by that certain Storage Space Agreement dated
November 1, 2006, and as amended by that certain Memorandum of Commencement Date
and Net Rentable Area dated July 7, 2005.

 
28.  
Lease dated February 1, 2008, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and Those Guys, LLC, as amended by that certain
Memorandum of Commencement Date and Net Rentable Area dated March 6, 2008.

 
29.  
Telecommunications Lease Agreement, dated May 13, 2004, by and between KanAm
Grund Kapitalanlagegesellschaft mbH (as successor in interest to Sixth and
Nicollet L.L.C.) and Time Warner Telecom of Minnesota, LLC, as amended by that
certain First Amendment to Telecommunications Lease Agreement dated December 1,
2006.

 
30.  
Lease dated August 18, 2009, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and Upland Real Estate Group, Inc., as amended by
that certain letter agreement dated April 12, 2010, and as further amended by
that certain Memorandum of Commencement Date dated August 31, 2009.

 
31.  
Drop Box License Agreement, dated March __, 2008, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and United Parcel Service Inc..

 
32.  
Lease dated July 31, 2001, by and between KanAm Grund Kapitalanlagegesellschaft
mbH (as successor in interest to Sixth and Nicollet L.L.C.) and Wells Fargo
Bank, N.A. (as successor in interest to Marquette Capital Bank, N.A.), as
subleased in part to Affinity Plus Federal Credit Union pursuant to that certain
Sublease Agreement dated May 31, 2002, as subleased in part to Solonis pursuant
to that certain Sublease Agreement dated August 16, 2002, as amended by that
certain First Amendment to Lease dated July 18, 2006, and as further amended by:
(i) that certain Option Agreement between Landlord and Subtenant, dated July 18,
2006, and (ii) that certain Memorandum of Commencement Date and Net Rentable
Area dated November 26, 2001.

 
33.  
Lease dated September 15, 2008, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and Wilmington Trust FSB, as amended by that
certain First Amendment to Lease dated October 23, 2008, and as further amended
by that certain Memorandum of Commencement Date and Net Rentable Area dated
September 25, 2008.

 



Exhibit O - Page
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT P

SCHEDULE OF COMMISSION AGREEMENTS




Leasing Agreements to continue after Closing


1.  
Commission Agreement, dated July 10, 2006, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and TaTonka Real Estate Advisors, Inc.

 
2.  
Commission Agreement, dated July 19, 2006, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and Nelson, Tietz & Hoye, Inc.

 
3.  
Commission Agreement, dated July __, 2006, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and CB Richard Ellis, Inc.

 
4.  
Commission Agreement, dated June 4, 2008, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and Cushman & Wakefield of Minnesota.

 
5.  
Commission Agreement, dated April 29, 2009, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and Real Estate Advisors, Inc.

 
6.  
Commission Agreement, dated April 30, 2008, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and Upland Real Estate Group, Inc.

 
7.  
Commission Agreement, dated April 11, 2007, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and The Staubach Company—Minnesota, Inc.

 
8.  
Commission Agreement, dated December 22, 2008, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and Nelson, Tietz & Hoye, Inc.

 
9.  
Commission Agreement, dated September 8, 2008, by and between KanAm Grund
Kapitalanlagegesellschaft mbH and Keewaydin Real Estate Advisors, Inc.

 
Leasing Agreements to be Terminated by Seller


Seller’s Leasing Agreements





Exhibit P - Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT Q
FORM OF WITHHOLDING ESCROW AGREEMENT
 
WITHHOLDING ESCROW AGREEMENT


THIS ESCROW AGREEMENT (this “Agreement”) made as of this 17th day of March,
2010, by and among KANAM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German limited
liability company, for the benefit of KanAm US grundinvest Fonds, a German
open-end real estate fund sponsored by KanAm Grund (“Seller”), HINES GLOBAL REIT
50 SOUTH SIXTH LLC, a Delaware limited liability company (“Purchaser”), and
FIDELITY NATIONAL TITLE INSURANCE COMPANY, as escrow agent (“Escrow Agent”).


W I T N E S S E T H :


WHEREAS, simultaneously herewith, Seller and Purchaser have consummated the
transactions contemplated by that certain Purchase and Sale Agreement (the
“Agreement”) by and between Seller and Purchaser dated __________________, 2010.


WHEREAS, in accordance with the Agreement, Purchaser has transferred (or,
pursuant to separate instructions, has directed Escrow Agent to transfer) to an
account designated by Escrow Agent simultaneously herewith the amount of
__________________ and No/100 Dollars ($__________________.00) (the “Escrow
Amount”), which Escrow Amount shall be deposited with Escrow Agent, to be held
pursuant to the terms of this Agreement.


WHEREAS, the parties desire that Escrow Agent hold the Escrow Amount in escrow,
and Escrow Agent has agreed to hold the Escrow Amount in escrow, all upon the
terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:


1. Escrow Agent hereby acknowledges receipt of the Escrow Amount, which shall be
held by Escrow Agent subject to the provisions of this Agreement.
 
2. The Escrow Amount shall be held in an interest bearing account at Wachovia
Bank, National Association (or at such other commercial bank as Escrow Agent
shall select and that Seller shall approve, such approval not to be unreasonably
withheld).  Notwithstanding the foregoing, Escrow Agent shall be under no
obligation to invest the Escrow Amount until it is in receipt of an IRS Form W-9
showing the tax identification number for the entity to benefit from any
interest.
 
3. All references to the Escrow Amount shall be deemed to include the interest,
if any, that is earned on the Escrow Amount.  Escrow Agent shall not be
responsible for (i) any interest earned on the Escrow Amount except for such
interest as is actually earned or (ii) for the loss of any interest resulting
from the withdrawal of any interest-bearing investment prior to maturity or the
date interest is posted on such investment.  In addition, Purchaser may at any
time instruct Escrow Agent to disburse the Escrow Amount to the Internal Revenue
Service if Purchaser believes that such disbursement is required by applicable
law; provided, however, prior to giving any such instruction to Escrow Agent,
Purchaser shall give not less than five (5) days prior notice to Seller of its
intent to so instruct Escrow Agent and shall discuss in good faith with Seller
its position prior to giving such instruction.
 
4. Within one hundred twenty (120) days of the date hereof, Seller and Purchaser
shall deliver jointly a written notice to Escrow Agent instructing Escrow Agent
as to the manner in which Escrow Agent is to disburse the Escrow Amount.
 
5. In the event that Seller shall desire to have the Escrow Amount invested in a
manner other than as provided for in this Agreement, Seller and Escrow Agent
shall use good faith efforts to agree on an alternate means of holding the
Escrow Amount, including without limitation, depositing the Escrow Amount with
an alternate escrow agent, reasonably satisfactory to Purchaser and Seller.
 
6. Any notice pursuant to this Agreement shall be given in writing and sent by
(a) personal delivery, (b) reputable overnight delivery service with proof of
delivery, (c) United States Mail, postage prepaid, registered or certified mail,
return receipt requested, or (d) legible facsimile transmission, sent to the
intended addressee at the address set forth below, or to such other address or
to the attention of such other person as the addressee shall have designated by
written notice sent in accordance herewith, and shall be deemed to have been
given upon receipt or refusal to accept delivery, or, in the case of facsimile
transmission, as of the date of the facsimile transmission, provided that any
facsimile received after 5:00 p.m. Eastern Standard Time shall be deemed
received on the next succeeding business day, and further provided that an
original of such facsimile is also sent to the intended addressee by means
described in clauses (a), (b) or (c) above. Unless changed in accordance with
the preceding sentence, the addresses for notices given pursuant to this
Agreement shall be as follows:


If to Seller:
KanAm Grund Kapitalanlagegesellschaft mbH

The Forum
3290 Northside Parkway
Suite 840
Atlanta, Georgia 30327
 
Attention:
Mr. M. Gregory Moore

 
Mr. Manish Bhatia

Facsimile:                                                                                     (678)
651-2671


with a copy to:
KanAm Grund Kapitalanlagegesellschaft mbH

Messe Turm
60308 Frankfurt am Main
Germany
 
Attention:
Olivier Catusse, Managing Director

Facsimile:                                                                                     011-49-69-7104-11-600


and with a copy to:                                King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309
Attention:                  W. Clay Gibson, Esq.
Facsimile:                                                                                     (404)
572-5131
 
 
If to Purchaser:                                c/o Hines Interests Limited
Partnership
1 South Dearborn, Suite 2000
Chicago, Illinois  60603
Attention:                  John McDermott
Telephone:                                                       (312) 419-4900
Facsimile::                                                       (312) 346-4180


with a copy to:                                Hines Interests Limited
Partnership
2800 Post Oak Blvd.
Suite 4800
Houston, TX  77056
Attention:  Jason Maxwell
Telephone: (713) 621-8000
Facsimile: (713) 966-2075


with a copy to:                                           Baker Botts LLP
2001 Ross Avenue
Dallas, Texas  75201-2980
Attention: Jonathan W. Dunlay
Telephone: (214) 953-6711
Facsimile: (214) 661-4711


If to Escrow Agent:                                Fidelity National Title
Insurance Company
200 Galleria Parkway
Suite 2060
Atlanta, Georgia 30339
Attention: Ms. Amy Risser
Facsimile: (770) 850-8222


7. In the event any disagreement or dispute shall arise between or among any of
the parties hereto and/or any other persons resulting in adverse claims and
demands being made for the Escrow Amount, then, at Escrow Agent’s option (i)
Escrow Agent may refuse to comply with any claims or demands on it and continue
to hold the Escrow Amount until (a) Escrow Agent receives written notice signed
by Seller, Purchaser and any other person who may have asserted a claim to or
made a demand for the Escrow Amount directing the disbursement of the Escrow
Amount, in which event Escrow Agent shall then disburse the Escrow Amount in
accordance with said direction, or (b) Escrow Agent receives a certified copy of
a final and non-appealable judgment of a court of competent jurisdiction
directing the disbursement of the Escrow Amount, in which event Escrow Agent
shall then disburse the Escrow Amount in accordance with said direction; or (ii)
in the event Escrow Agent shall receive a written notice advising that a
litigation over entitlement to the Escrow Amount has been commenced, Escrow
Agent may deposit the Escrow Amount with the clerk of the court in which said
litigation is pending; or (iii) Escrow Agent may deposit the Escrow Amount in a
court of competent jurisdiction by the commencement of an action for
interpleader, the costs thereof to be borne by whichever of Seller and Purchaser
is the losing party.  Notwithstanding the foregoing, and notwithstanding any
objection by Seller, Escrow Agent shall deliver the Escrowed Funds to the
Internal Revenue Service if directed to do so by Purchaser subject to compliance
with Section 3 hereof.
 
8. Escrow Agent shall not be or become liable in any way or to any person for
its refusal to comply with adverse claims and demands being made for the Escrow
Amount.  Escrow Agent shall not be responsible for any act or failure to act on
its part nor shall it have any liability under this Agreement or in connection
herewith except in the case of its own willful misconduct or gross
negligence.  This Agreement shall terminate and Escrow Agent shall be
automatically released from all responsibility and liability hereunder upon
Escrow Agent’s delivery or deposit of the Escrow Amount in accordance with the
provisions of this Agreement.  Nonetheless, at Escrow Agent’s request, Purchaser
and Seller shall deliver to Escrow Agent, upon the termination of this
Agreement, a general release with respect to all matters arising out of or in
connection with this Agreement.  Notwithstanding the foregoing, and
notwithstanding any objection by Seller, Escrow Agent shall deliver the Escrowed
Funds to the Internal Revenue Service if directed to do so by Purchaser.
 
9. It is expressly understood that Escrow Agent acts hereunder as an
accommodation to Seller and Purchaser and as a depository only and is not
responsible or liable in any manner whatsoever for the sufficiency, correctness,
genuineness or validity of any instrument deposited with it, or for the form of
execution of such instruments, or for the identity, authority or right of any
person executing or depositing the same, or for the terms and conditions of any
instrument pursuant to which Escrow Agent or the parties may act.
 
10. The duties of Escrow Agent are purely ministerial.  The Escrow Agent shall
not have any duties or responsibilities except those set forth in this Agreement
and shall not incur any liability in acting upon any signature, notice, request,
waiver, consent, receipt or other paper or document believed by Escrow Agent to
be genuine, and Escrow Agent may assume that any person purporting to give it
any notice on behalf of any party in accordance with the provisions hereof has
been duly authorized to do so.
 
11. Escrow Agent may act or refrain from acting in respect of any matter
referred to herein in full reliance upon and by and with the advice of counsel
which may be selected by it (including any member or employee of its firm) and
shall be fully protected in so acting or refraining from acting upon the advice
of such counsel.  Notwithstanding the foregoing, and notwithstanding any
objection by Seller, Escrow Agent shall deliver the Escrowed Funds to the
Internal Revenue Service if directed to do so by Purchaser.
 
12. By its execution hereof, Seller hereby agrees to indemnify and save Escrow
Agent harmless from any and all loss, damage, claims, liabilities, judgments and
other cost and expense of every kind and nature which may be incurred by Escrow
Agent arising out of its acting as Escrow Agent hereunder (including, without
limitation, reasonable attorneys’ fees and disbursements, which shall include
the fees and disbursements of any member or employee of its firm) except in the
case of its own willful misconduct or gross negligence or breach of this
Agreement.
 
13. Neither this Agreement nor any provision hereof may be changed, waived,
discharged or terminated orally but only by an instrument in writing, signed by
the party against whom enforcement of such change, waiver, discharge or
termination is sought.
 
14. This Agreement and all matters relating hereto shall be governed by and
construed and interpreted in accordance with the law of the State of Minnesota.
 
15. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
and assigns.
 
16. This Agreement may be executed in multiple counterparts each of which shall
be deemed an original and all of which, when taken together, shall constitute
one and the same instrument.  In addition, this Agreement may be executed and
delivered via facsimile and/or e-mail, provided that the document so transmitted
has been manually signed by (or on behalf of) the applicable party(ies), and
each such signature delivered by facsimile or e-mail shall have the same force
and effect as if the signatory(ies) had manually signed this Agreement.
 
17. It is understood and agreed that all understandings and agreements
heretofore had between the parties hereto with respect to the subject matter
hereof are merged into this Agreement, which alone fully and completely
expresses their agreement.
 
18. All parties agree that nothing herein shall be construed so as to make
Escrow Agent a party responsible for withholding under FIRPTA or any other
applicable act, law or regulation.
 
[signatures commence on following page]

Exhibit Q - Page
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Withholding Escrow
Agreement as of the day and year first written above.


 
Seller:
KANAM GRUND

KAPITALANLAGEGESELLSCHAFT MBH, a German limited liability company, for the
benefit of KanAm US grundinvest Fonds, a German open-end real estate fund
sponsored by KanAm Grund Kapitalanlagegesellschaft mbH
 


 
By:
   

Name:           
Title:           




 
By:
   

Name:           
 
Title:
   

 




 
Purchaser:
HINES GLOBAL REIT 50 SOUTH SIXTH LLC, a Delaware limited liability company





 
By:
   

Name:           
Title:           




 
Escrow Agent:
FIDELITY NATIONAL TITLE INSURANCE COMPANY





 
By:
   

 
Name:
 

 
Title:
 



 

Exhibit Q - Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT R
FORM OF OWNER’S AFFIDAVIT


COMMERCIAL AFFIDAVIT OF TITLE
[Minnesota]




STATE OF                                                       )
                      )    ss:
COUNTY OF                                                       )    to wit;




BEFORE ME, the undersigned authority, personally appeared __________________, as
__________________ KANAM KAPITALANLAGEGESELLSCHAFT MBH, a German limited
liability company (the “Owner”), who first being duly sworn, deposes and says to
the best knowledge and belief the following as of the date hereof:


1.
That Owner is the owner of all of the real property and improvements described
on Exhibit A, attached hereto and by this reference made a part hereof
(hereinafter referred to as the “Property”), subject only to those matters set
forth on Exhibit B attached hereto and by this reference made a part hereof or
as otherwise disclosed in that certain Commitment for Title Insurance (the
“Commitment”) issued by Fidelity National Title Insurance Company bearing
Commitment No. 230012, dated July 16, 2010 (collectively the “Permitted
Exceptions”).



2.
That no proceedings in bankruptcy or receivership have been instituted by or
against the Owner within the last ten (10) years, and that the Owner has never
made an assignment for the benefit of creditors.



3.
No work has been done or materials supplied for construction or renovation in
connection with the Property for at least the past one hundred eighty (180) days
which has not been fully paid for, except for work done or materials, fixtures,
or apparatus furnished in connection therewith arising out of ordinary
maintenance and repair.



4.
There are no parties in possession of or with such other right to the Property,
except for tenants, as tenants only, pursuant to existing leases or such other
parties pursuant to the Permitted Exceptions.



5.
That there are no mortgages or such other monetary liens against the Property
that are not otherwise being removed in connection with the settlement of this
transaction, or any delinquent property taxes, levied assessments, special
assessments, water or sewer charges against the Property.



6.
Other than (i) Eastdil Secured Broker Services, Inc. (ii) Hines Interests
Limited Partnership, and (iii) Welsh Companies, LLC, Owner has not entered into
any agreement with any broker for the management, sale, purchase, lease or
mortgage of the Property which could result in a lien for which said broker has
not been paid.



7.
That there are no defects, liens, encumbrances, adverse claims or other matters
first appearing in the public records or attaching subsequent to the effective
date of the Commitment but prior to the date the proposed insured acquires for
value of record the estate or interest or mortgage thereon covered by the
Commitment.



The purpose of this Affidavit is to induce Fidelity National Title Insurance
Company to make settlement of the Property in accordance with the matters stated
above and to issue its Title Insurance Policy or Policies in accordance
therewith, making no exceptions therein as to possible outstanding mechanic’s or
materialmen’s liens, or as to unpaid liens or as to any other matters stated
above except as set forth in this Affidavit.










[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

Exhibit R - Page
 
 

--------------------------------------------------------------------------------

 

Dated this   day of ____________, 2010.


OWNER:


KANAM GRUND KAPITALANLAGEGESELLSCHAFT
 
MBH, a German limited liability company





By:                                                                                     
Name:                                                                                     
Title:
 



 
By:                                                                                     
Name:                                                                                     
Title:
 



 
STATE OF
________________                                                           )
)
COUNTY OF
______________                                                           )


 
The foregoing instrument was acknowledged before me this ___ day of
________________, 2010 by _________________ and _______________________, each as
Directors of KanAm Grund Kapitalanlagegesellschaft mbH, a German limited
liability company, for the benefit of KanAm US-grundinvest Fonds, the within
named Owner, and they executed the foregoing instrument for the purposes therein
contained.
 
WITNESS my hand and Official Seal as of this _______ day of ___________, 2010.


__________________________________________
Notary Public
My Commission Expires:
___________________________
Notarial Stamp


 



Exhibit R - Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
TO EXHIBIT R
LEGAL DESCRIPTION
PARCEL 1:


TRACT A:


Lots 2, 3, 4 and 5, Auditor’s Subdivision Number Eighty-two (82), Hennepin
County, Minnesota, according to the plat thereof on file or of record in the
office of the Register of Deeds in and for said County.


TRACT B:


The Southwesterly 90 feet of Southeasterly 132 feet of Block 86, except the
Southwesterly 45 feet of the Southeasterly 88 feet thereof, Town of Minneapolis,
Hennepin County, Minnesota, according to the recorded plat thereof.


TRACT C:


That part of Lot 5, Block 86, Town of Minneapolis, lying Northwesterly of the
Northwesterly line of Lot 10, Auditor’s Subdivision Number Eighty-two (82),
Hennepin County, Minnesota, and the Northeasterly extension of said
Northwesterly line to the Northeasterly line of said Lot 5, according to the
recorded plat thereof.


TRACT D:


The Southeasterly 22 feet of Lot 4, Block 86, Town of Minneapolis, Hennepin
County, Minnesota, according to the plat thereof on file or of record in the
office of the Register of Deeds in and for said County.


Torrens Certificate Number:  1165775




PARCEL 2:


The Southwesterly 45 feet of the Southeasterly 88 feet of Block 86, Town of
Minneapolis, Hennepin County, Minnesota, according to the recorded plat thereof.


Torrens Certificate Number:  1165775




PARCEL 3:


Lots 6 and 7, Auditor’s Subdivision Number Eighty-two (82), Hennepin County,
Minnesota, according to the plat thereof on file or of record in the office of
the Register of Deeds in and for said County.


Abstract Property


PARCEL 4:


Lots 8, 9 and 10, Auditor’s Subdivision Number Eighty-two (82), Hennepin County,
Minnesota, according to the plat thereof on file or of record in the office of
the Register of Deeds in and for said County.


Abstract Property


Together with the benefits of Skyway Agreement dated November 6, 1984, recorded
October 21, 1987 in the office of the  Hennepin County Recorder as Document No.
5338110, and recorded November 2, 1987 in the office of the Hennepin County
Registrar of Titles as Document No. 1884773; as amended by Amended and Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the Hennepin County Recorder as Document No. 7554048, and recorded October 9,
2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442896.


Together with the benefits of Restated Skyway Agreement dated August 9, 1991,
recorded May 16, 1997 in the office of the Hennepin County Recorder as Document
No. 6734501, and recorded June 5, 1998 in the office of the Hennepin County
Registrar of Titles as Document No. 3033126; as amended by Amended and Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the  Hennepin County Recorder as Document No. 7554047, and recorded October
9, 2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442897.


Together with the benefits of Skyway Agreement dated October 28, 1985, recorded
June 30, 1987 as Document No. 5290872 in the office of the Hennepin County
Recorder, and recorded September 7, 1999 as Document No. 3200698 in the office
of the Hennepin County Registrar of Titles; amended by Amended and Restated
Skyway Agreement dated May 14, 1999, recorded June 14, 1999 in the office of the
Hennepin County Recorder as Document No. 7128438 and recorded September 7, 1999
as Document No. 3200699 in the office of the Hennepin County Registrar of
Titles.


Together with the benefits of a Party Wall Termination and Doorway Agreement
dated June 3, 1999, recorded July 1, 1999 in the office of the Hennepin County
Recorder as Document No. 7139563.  A Notice of Interest dated July 1, 1999,
recorded  July 2, 1999 in the office of the Hennepin County Recorder as Document
No. 7139717, and recorded July 6, 1999, in the office of the Hennepin County
Registrar of Titles as Document No. 3176982.

Exhibit A to Exhibit R - Page
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
TO EXHIBIT R
PERMITTED TITLE EXCEPTIONS


1.
Real estate taxes and special assessments payable in 2011 and all subsequent
years thereto.



2.
Levied assessments for the year 2010 and all subsequent years thereto:



3.
Terms and conditions contained in a party wall agreement dated June 6, 1881 and
recorded in Book 11 of Miscellaneous Records, Page 234 (per recital on the
Certificate of Title for Tract B of Parcel 1 and Parcel 2); provided that such
terms and conditions are hereby specifically limited to the obligation to repair
and maintain said party wall to the extent it still exists over the
Northwesterly 1 foot of the Southwesterly 24 feet of the Southeasterly 89 feet
of said Block 86.



4.
Terms and conditions contained in a party wall agreement dated January 3, 1882
and recorded in Book 12 of Miscellaneous Records, Page 270 (per recital on the
Certificate of Title for Tract B of Parcel 1 and Parcel 2); provided that such
terms and conditions are hereby specifically limited to the obligation to repair
and maintain said party wall to the extent it still exists over the
Northeasterly 1 foot of the Southwesterly 46 feet of the Southeasterly 80 feet
of said Block 86.



5.
Easement for alley purposes over the Northeasterly 8 feet of Tract C of Parcel
1, Parcel 3 and Parcel 4, as referenced in Warranty Deed dated December 12,
1975, recorded December 15, 1975 as Document No. 4181813 and Quit Claim Deed
dated January 1, 1982, recorded April 6, 1983 as Document No. 4783629.  Said
easement is also referenced as a recital on the Certificate of Title for Tract C
of Parcel 1.



6.
Terms and conditions of Skyway Agreement dated October 28, 1985, recorded June
30, 1987 as Document No. 5290872 in the office of the Hennepin County Recorder
and recorded September 7, 1999 as Document No. 3200698 in the office of the
Hennepin County Registrar of Titles; amended by Amended and Restated Skyway
Agreement dated May 14, 1999, recorded June 14, 1999 in the office of the
Hennepin County Recorder as Document No. 7128438 and recorded September 7, 1999
as Document No. 3200699 in the office of the Hennepin County Registrar of
Titles.



7.
Terms and conditions of Skyway Agreement dated November 6, 1984, recorded
October 21, 1987 in the office of the  Hennepin County Recorder as Document No.
5338110 and recorded November 2, 1987 in the office of the Hennepin County
Registrar of Titles as Document No. 1884773; as amended by Amended and  Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the Hennepin County Recorder as Document No. 7554048 and recorded October 9,
2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442896.



8.
Terms and conditions of Restated Skyway Agreement dated August 9, 1991, recorded
May 16, 1997 in the office of the Hennepin County Recorder as Document No.
6734501 and recorded June 5, 1998 in the office of the Hennepin County Registrar
of Titles as Document No. 3033126; as amended by Amended and Restated Skyway
Agreement dated October 27, 2000, recorded October 5, 2001 in the office of the
Hennepin County Recorder as Document No. 7554047 and recorded October 9,  2001
in the office of the Hennepin County Registrar of Titles as Document No.
3442897.



9.
Restrictions contained in Section 3 of that certain Quit Claim Deed dated
February 1, 1999, recorded February 23, 1999 in the office of the Hennepin
County Registrar of Titles as Document No. 3125340.



10.
Terms and conditions of a Party Wall Termination and Doorway Agreement dated
June 3, 1999, recorded July 1, 1999 in the office of the Hennepin County
Recorder as Document No. 7139563.  A Notice of Interest dated July 1, 1999,
recorded July 2, 1999 in the office of the Hennepin County Recorder as Document
No. 7139717 and recorded July 6, 1999 in the office of the Hennepin County
Registrar of Titles as Document No. 3176982.



11.
All matters as shown on the Survey of Property prepared by Northstar Surveying
dated July 27, 2010, bearing Bock & Clark’s Network Project No. 201001113-1.



12.
Terms and conditions of Settlement Agreement to Resolve Disputes Over Street
Encroachments, dated February 23, 2002, by and between Sixth & Nicollet L.L.C.,
M.A. Mortenson Company and the City of Minneapolis, recorded October 11, 2005 in
the office of the Hennepin County Recorder as Document No. 8671381 and recorded
October 11, 2005 in the office of the Hennepin County Registrar of Titles as
Document No. 4172275.



13.
Rights or claims of all tenants, as tenants only, in possession of the Property
pursuant to existing Leases.



Exhibit B to Exhibit R - Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT S
INTENTIONALLY DELETED





Exhibit S – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT T-1
FORM OF ESTOPPEL FOR DORSEY


TENANT ESTOPPEL CERTIFICATE






 
To:           ________________________________
________________________________
________________________________
________________________________


To:           Hines Global REIT 50 South Sixth LLC, a Delaware limited liability
company (“Purchaser”), the purchaser of the Property (as defined below), and its
lenders, and their respective successors and assigns


Re:
Lease Agreement dated February 10, 1999, between KanAm Grund
Kapitalanlagegesellschaft mbH, a German limited liability company (“Landlord”),
as successor-in-interest to Sixth and Nicollet, L.L.C., a Delaware limited
liability company and Dorsey & Whitney LLP (“Tenant”), a Minnesota limited
liability partnership (as amended, the “Lease”) concerning 50 South Sixth
Street, Minneapolis, Minnesota (the “Project”)



Gentlemen:
 
The undersigned Tenant understands that Purchaser intends to acquire the
property located at 50 South Sixth Street, Minneapolis, Minnesota (the
“Property”) from (“Seller”).  The undersigned Tenant does hereby certify to
Seller, Purchaser and any lender of Purchaser as follows:


1.
Tenant is occupying and conducting business in the Leased Premises.



2.
The Base Rental under the Lease currently is $_______________, and the Base
Rental Supplement currently is $_______________ per month payable in advance on
the first day of each calendar month.  Base Rental and Base Rental
Supplement-Landlord billed is paid through __________  ___, ____.



3.
Tenant’s Forecast Additional Rental under the Lease currently is
$_______________ per month payable in advance on the first day of each calendar
month, with the exception of May and October when Tenant’s Forecast Additional
Rental is adjusted to $_______________ to reflect Tenant’s proportionate share
of Property Taxes due.  Tenant’s Forecast Additional Rental is paid through
_________  __, ____.



4.
Parking Rental under the Lease currently is $_______________ per month payable
in advance on the first day of each calendar month.  Parking Rental is paid
through __________  __, ____.



5.
The Lease is in full force and effect and Tenant has not assigned or subleased
its interest in the Lease except as specified on Schedule A attached to this
Estoppel Certificate.



6.
A true and correct copy of the Lease and all amendments thereto is attached as
Schedule B to this Estoppel Certificate.



7.
The Lease is the entire agreement between Landlord and Tenant concerning the
Leased Premises.



8.
The Lease Term expires on September 30, 2016.



9.
Landlord has satisfied all of its obligations regarding the installation of
leasehold improvements and the payment of allowances.



10.
To the current actual knowledge of Tenant, no Event of Default by Tenant or
default by Landlord has occurred under the Lease and is continuing and no act or
omission has occurred that with the giving of notice or passage of time or both
would constitute an Event of Default by Tenant except as specified on Schedule
A.



11.
Tenant is not entitled to any abatements, setoffs, or deductions from Rent under
the Lease except as specified in Schedule A or in the Lease.



12.                      No Rent has been paid more than one month in advance.


13.
Tenant, with the cooperation of Landlord, has conducted an audit of the Actual
Operating Expenses pursuant to Section 4.09 of the Lease.



Defined terms in the Lease have the same meanings in this Estoppel Certificate.


Dated: ____________________________


DORSEY & WHITNEY LLP,
a Minnesota limited liability partnership




By:                                                                           
Name:                                                                           
Title:                                                                           

Exhibit T-1 – Page
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
TO EXHIBIT T-1


I.
List any assignments or subleases or state NONE:



 
None











II.
List any Events of Default by Tenant that have occurred and are continuing or
any acts or omissions that have occurred that with the giving of notice or
passage of time or both would constitute an Event of Default by Tenant or state
NONE:



 
None









III.
List any Events of Default by Landlord that have occurred and are continuing or
any acts or omissions that have occurred that with the giving of notice or
passage of time or both would constitute an Event of Default by Landlord or
state NONE:



 
None









IV.
List any abatements, setoffs, or deductions from Rent to which Tenant is
entitled at this time or state NONE:



 
None





 
 

Schedule A to Exhibit T- 1 – Page
 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
TO EXHIBIT T-1
LEASE




[to be attached]





Schedule B to Exhibit T-1 – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT T-2
FORM OF ESTOPPEL FOR DELOITTE


TENANT ESTOPPEL CERTIFICATE


TO:           Hines Global REIT 50 South Sixth LLC, a Delaware limited liability
company (“Purchaser”), the purchaser of the Property (as defined below), and its
lenders, and their respective successors and assigns


 
Deloitte & Touche USA LLP (“Tenant”) understands that Purchaser intends to
acquire the Property (as defined below) from KanAm Grund
Kapitalanlagegesellschaft mbH, a German limited liability company, for the
benefit of KanAm US-grundinvest Fonds, a German open-end real estate fund
sponsored by (“Landlord”).
 
Tenant hereby certifies to Purchaser, any lender of Purchaser (“Lender”) and
Landlord and their respective successors and assigns as follows:
 
1. The undersigned Tenant is the tenant under that certain Lease dated October
22, 2007 relating to the lease of certain space (the “Premises”) in the improved
property owned by Landlord and commonly located at 50 South Sixth Street,
Minneapolis, Minnesota (the “Property”).
 
2. True, correct and complete copies of the Lease and all amendments,
modifications and supplements thereto are and attached as an exhibit to this
Tenant Estoppel Certificate. The Lease is in full force and effect, and
represents the entire agreement between Tenant and Landlord with respect to the
Premises and the Property described herein. There are no amendments,
modifications or supplements to the Lease, whether oral or written, except as
described above.
 
3. The term of the Lease commenced on _______, 20__ and the expiration date of
the initial term of the Lease is _______, 20__. Except as set forth in the
Lease, the Lease does not contain an option for Tenant to terminate the Lease
prior to this expiration date of the Lease.
 
4. Except as set forth in the Lease, Tenant has no options or rights to renew or
extend the Term of the Lease, rights to lease additional space, rights to reduce
the size of the Premises, rights to terminate the Lease, rights of first offer,
rights to purchase any of the Property, rights of first refusal or any other
options or rights in respect of the Premises or the Property.
 
5. Tenant has paid Base Rent and Tenant’s Forecast Additional Rental through
_______, 20__.
 
6. Except as set forth in the Lease, there are no offsets or credits against
rentals payable under the Lease and there are no future “free rent” periods,
rental concessions or inducements to which Tenant is entitled. To the best of
the knowledge of Tenant, as of the date of this Certificate, Tenant has no
presently enforceable offsets or credits against Rent due or to become due under
the Lease.
 
7. Landlord has not rebated, reduced or waived any amounts due from Tenant under
the Lease, either orally or in writing, nor has Landlord provided financing for,
or made loans or advances to Tenant.
 
8. A security deposit in the amount of $-0-is being held by Landlord.
 
9. Tenant has accepted and taken full possession of the Premises. Except for
obligations pertaining to maintenance and repair set forth in the Lease, all
construction work required to be performed or completed by Landlord as of the
date hereof have been satisfied.  All reimbursements and allowances in respect
of improvements have been paid.  The Improved Allowance (as defined in the
Lease) due to Tenant pursuant to the Lease in connection with any initial
construction work have been paid in full.
 
10. To the best of Tenant’s knowledge, Landlord is not in default in the
performance of the terms and provisions of the Lease.
 
11. Tenant has not received any notice from Landlord of any uncured failure to
perform and obligation as and when due, and, to the best of the knowledge of
Tenant, Tenant is not in any respect in default under the Lease.
 
12. Tenant has not assigned, transferred or hypothecated the Lease or any
interest therein or subleased all or any portion of the Premises.
 
13. To the best of Tenant’s knowledge, there are no actions, voluntary or
involuntary, pending against the Tenant under the bankruptcy laws of the United
States or any state thereof.
 
14. To the best of Tenant’s knowledge, neither Tenant nor Tenant’s employees or
contractors have processed, used, stored, disposed of, released or treated any
explosive, corrosive, hazardous or toxic materials or substances, or materials
capable of emitting toxic fumes, on the Premises or the Property, in any such
case, in violation of the terms of the Lease.
 
The undersigned Tenant hereby executes and delivers this Tenant Estoppel
Certificate to Purchaser, Lender and Landlord with the understanding that
Purchaser, Lender and Landlord, and their respective successors and assigns,
will rely hereon in connection with the purchase of, and the making of a loan
secured by, the Property of which the Premises constitute a part; provided that
Tenant shall have no liability to Purchaser or Landlord for misrepresentation as
a result of any unintentional misstatement contained in this Tenant Estoppel
Certificate (provided, however, that such unintentional misrepresentation shall
not affect the effectiveness of this Tenant Estoppel Certificate, even as to the
unintentional misrepresentation).
 

Exhibit T-2 – Page
 
 

--------------------------------------------------------------------------------

 

DATED: _______,
2010                                                                Deloitte and
Touche USA LLP
 
By: _______________________
Name: _____________________
Its: ________________________

Exhibit T-2 – Page
 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
TO EXHIBIT T-2
LEASE
 
[To be attached]











Schedule B to Exhibit T-2 – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT T-3


FORM OF ESTOPPEL FOR TENANTS OTHER THAN MAJOR TENANTS


TENANT ESTOPPEL CERTIFICATE




______________ ___, 2010
 
KanAm Grund Kapitalanlagegesellschaft mbH
 
The Forum

 
3290 Northside Parkway

 
Suite 840

 
Atlanta, Georgia 30327

Attention:
Mr. M. Gregory Moore

 
Mr. Manish Bhatia

 
________________________________
________________________________
________________________________
________________________________


Re:
Lease dated ______________ ___, 20__ (the “Lease”) executed between KanAm Grund
Kapitalanlagegesellschaft mbH, a German limited liability company (“Landlord”),
[as successor-in-interest to Sixth and Nicollet, L.L.C., a Delaware limited
liability company], and _________________________, a _____________________
(“Tenant”), for those premises located at 50 South Sixth Street, Minneapolis,
Minnesota.

 
Gentlemen:
 
The undersigned Tenant understands that Hines Global REIT 50 South Sixth LLC, a
Delaware limited liability company, or its assigns (“Purchaser”) intend to
acquire the property located at 50 South Sixth Street, Minneapolis, Minnesota
(the “Property”) from KanAm Grund Kapitalanlagegesellschaft mbH (“Seller”).  The
undersigned Tenant does hereby certify to Seller, Purchaser, any lender of
Purchaser and their respective successors and assigns as follows:
 
 
A.
The Lease consists only of the documents identified in items 1 and 2 on Schedule
A attached hereto (“Schedule A”).

 
 
B.
The Lease is in full force and effect and has not been assigned, modified,
supplemented, or amended except as indicated in Item 2 on Schedule A.

 
 
C.
Tenant has not given Landlord written notice of any dispute between Landlord and
Tenant or that Tenant considers Landlord in default under the Lease.

 
 
D.
Tenant does not claim any offsets or credits against rents payable under the
Lease.  There are no tenant improvement or other allowances or landlord
construction obligations that remain unpaid or unperformed except as set forth
below:

 
_____________________________________________________
 
 
E.
Tenant has not paid a security or other deposit with respect to the Lease,
except as shown in Item 3 on Schedule A.

 
 
F.
Tenant has fully paid rent on account of the month of ______________, 2010; the
current monthly base rent under the Lease is as shown in Item 4 on Schedule A.

 
 
G.
Tenant has not paid any rentals in advance except for the current month of
______________, 2010.

 
 
H.
The term of the Lease commenced and will terminate on the dates indicated in
Item 5 on Schedule A.

 
 
I.
Except as shown in Item 6 on Schedule A, Tenant has no right of first refusal or
option to lease space in addition to the premises demised under the Lease.

 
 
J.
Tenant has no right of first refusal or option to purchase the Property or any
part thereof.

 
 
K.
[Tenant, with the cooperation of Landlord, has conducted an audit of the Actual
Operating Expenses pursuant to Section 4.09 of the Lease.] [To be included for
Wells Fargo Bank, N.A. only]

 
 
L.
Tenant understands that this certificate is required in connection with
Purchaser’s acquisition of the Property, and Tenant agrees that Purchaser and
its successors and assigns (including any parties providing financing for the
Property and their respective successors and assigns) will, and will be entitled
to, rely on the truth of this certificate.

 




TENANT:


_________________________, a _____________________




By:                                                        


Name:                                                        
Title:                                                        



Exhibit T-3 – Page
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
TO EXHIBIT T-3


 
1.           Lease:
 
Landlord:                                      KanAm Grund
Kapitalanlagegesellschaft mbH,
[as successor-in-interest to Sixth and Nicollet, L.L.C.]
Tenant:                                      _________________________
Suite #:                                      ______
Date:                                      ______________ ___, 20__
 
2.           Modifications and/or Amendments
 
(a)           Date:                           _________________________
 
(b)           Date:                           _________________________
 
(c)           Date:                           _________________________
 
(If none, state “None”)
 
3.           Security Deposit
(Currently held by
Landlord)                                      $_________________________
 
(If none, state “None”)
 
4.           Current Monthly
Base Rent                                      $_________________________
 
5.           Commencement
Date:                                      ______________ ___, 20__
Termination Date:                                      ______________ ___, 20__
 
6.           Right of First Refusal
 
Or Option to Lease
_________________________



(If none, state “None”)
 
If “yes”, does such right or option still exist or has such right or option been
exercised or waived?
 
Still Exists ___                                      Exercised
___                                Waived ___

Schedule A to Exhibit T-3 – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT U
 
FORMS OF PE20 AND PE20A CERTIFICATE OF REAL ESTATE VALUE AND CERTIFICATE OF REAL
ESTATE VALUE SUPPLEMENTAL SCHEDULE


SEE ATTACHED


 



Exhibit U – Page
 
 

--------------------------------------------------------------------------------

 

SELLER:



   
KANAM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German limited liability company,
for the benefit of KanAm US-grundinvest Fonds, a German open-end real estate
fund sponsored by KanAm Grund Kapitalanlagegesellschaft mbH
 
 
By:        
Name:
Title:
 
 
By:        
Name:
Title:
 
     

BUYER:



   
HINES GLOBAL REIT 50 SOUTH SIXTH LLC,
a Delaware limited liability company
         
By:____________________________
   
Name:_________________________
   
Title:__________________________
     




Exhibit U – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT V
 
SCHEDULE OF INSURANCE COVERAGE REQUIREMENTS
 
Purchaser and the Purchaser Parties will have in effect commercial general
liability insurance naming Seller as an additional insured party, with (i)
limits of not less than $5,000,000.00 per occurrence for personal injury,
including bodily injury and death, and property damage, and (ii) waiver of
subrogation.  Prior to entering the Property, Purchaser must deliver to Seller
certificates of insurance evidencing such coverage, and further evidencing that
such coverage may only be terminated or modified upon thirty (30) days’ prior
written notice to Seller.

Exhibit V – Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT W
 
MATERIAL TERMS OF PENDING RENEWALS/EXPANSIONS
 


[See Attached]


 


 

Exhibit W – Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT X
 
LIST OF SECURITY DEPOSITS
 


[See Attached]

Exhibit X – Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT Y
 


 
FORM OF CERTIFICATE AND RELEASE
 
CERTIFICATE AND RELEASE
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, _________________, a ___________________ (“Purchaser”)
hereby certifies to KANAM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German limited
liability company, for the benefit of KanAm US-grundinvest Fonds, a German
open-end real estate fund sponsored by KanAm Grund Kapitalanlagegesellschaft mbH
(“Seller”) as follows:
 
1.           Purchaser and Seller are parties to that certain Purchase and Sale
Agreement dated September ___, 2010 (as amended, the “Agreement”) regarding
certain property located in Minneapolis, Minnesota and more particularly
described on Exhibit A (the “Property”).
 
2.           Purchaser and its consultants, independent contractors, and other
professional advisors of Purchaser’s choice have, or could have, (a) physically
inspected the Property, (b) determined the fair market value of the Property in
its AS IS condition, (c) satisfied themselves as to the financial performance of
the Property and its potential return on investment, (d) analyzed the present
and projected uses of the Property, (e) independently verified the completeness
and accuracy of the Deliveries and all other information provided by Sellers
and/or their agents which Purchaser deemed necessary or material in connection
with the transactions contemplated by the Agreement, (f) independently tested
and examined the Property from a physical, structural and environmental
standpoint,  and (g) otherwise conducted a complete and thorough investigation
and examination of the Property, employing the highest levels of due diligence
and that Purchaser has accepted the Property AS IS.
 
3.           Purchaser releases Seller from and waives all claims against and
liability of Seller to Purchaser for any structural, physical and environmental
condition at the Property and further releases Seller from and waives all
liability of Seller to Purchaser for any and all claims or causes of action
based on, connected with, or arising out of any Environmental Laws, hazardous
material, requirement or liability imposed under any other law or regulation or
any governmental agency or regulatory body having jurisdiction over the
Property, or otherwise asserted against the Property or Purchaser by any person
or entity whatsoever.
 
4.           Purchaser has not relied upon any representation, inducement, or
unperformed promise of Seller or Seller’s employees, agents, contractors, or
investment advisors, extent to the extent expressly set forth and as expressly
limited in Article 6 and Section 11.19 of the Agreement.
 
5.           All capitalized terms unless otherwise defined have the same
meaning as set forth in the Agreement.
 

Exhibit Y - Page
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Purchaser executed this Certificate and Release as of this
___ day of _________, 2010.
 



 
PURCHASER:
 
 
HINES GLOBAL REIT 50 SOUTH SIXTH LLC,
a Delaware limited liability company
 
 
By: _____________________________
       Name: _______________________
       Title: ________________________
 
 


Exhibit Y - Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
TO EXHIBIT Y
LEGAL DESCRIPTION
PARCEL 1:


TRACT A:


Lots 2, 3, 4 and 5, Auditor’s Subdivision Number Eighty-two (82), Hennepin
County, Minnesota, according to the plat thereof on file or of record in the
office of the Register of Deeds in and for said County.


TRACT B:


The Southwesterly 90 feet of Southeasterly 132 feet of Block 86, except the
Southwesterly 45 feet of the Southeasterly 88 feet thereof, Town of Minneapolis,
Hennepin County, Minnesota, according to the recorded plat thereof.


TRACT C:


That part of Lot 5, Block 86, Town of Minneapolis, lying Northwesterly of the
Northwesterly line of Lot 10, Auditor’s Subdivision Number Eighty-two (82),
Hennepin County, Minnesota, and the Northeasterly extension of said
Northwesterly line to the Northeasterly line of said Lot 5, according to the
recorded plat thereof.


TRACT D:


The Southeasterly 22 feet of Lot 4, Block 86, Town of Minneapolis, Hennepin
County, Minnesota, according to the plat thereof on file or of record in the
office of the Register of Deeds in and for said County.


Torrens Certificate Number:  1165775




PARCEL 2:


The Southwesterly 45 feet of the Southeasterly 88 feet of Block 86, Town of
Minneapolis, Hennepin County, Minnesota, according to the recorded plat thereof.


Torrens Certificate Number:  1165775




PARCEL 3:


Lots 6 and 7, Auditor’s Subdivision Number Eighty-two (82), Hennepin County,
Minnesota, according to the plat thereof on file or of record in the office of
the Register of Deeds in and for said County.


Abstract Property


PARCEL 4:


Lots 8, 9 and 10, Auditor’s Subdivision Number Eighty-two (82), Hennepin County,
Minnesota, according to the plat thereof on file or of record in the office of
the Register of Deeds in and for said County.


Abstract Property


Together with the benefits of Skyway Agreement dated November 6, 1984, recorded
October 21, 1987 in the office of the  Hennepin County Recorder as Document No.
5338110, and recorded November 2, 1987 in the office of the Hennepin County
Registrar of Titles as Document No. 1884773; as amended by Amended and Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the Hennepin County Recorder as Document No. 7554048, and recorded October 9,
2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442896.


Together with the benefits of Restated Skyway Agreement dated August 9, 1991,
recorded May 16, 1997 in the office of the Hennepin County Recorder as Document
No. 6734501, and recorded June 5, 1998 in the office of the Hennepin County
Registrar of Titles as Document No. 3033126; as amended by Amended and Restated
Skyway Agreement dated October 27, 2000, recorded October 5, 2001 in the office
of the  Hennepin County Recorder as Document No. 7554047, and recorded October
9, 2001 in the office of the Hennepin County Registrar of Titles as Document No.
3442897.


Together with the benefits of Skyway Agreement dated October 28, 1985, recorded
June 30, 1987 as Document No. 5290872 in the office of the Hennepin County
Recorder, and recorded September 7, 1999 as Document No. 3200698 in the office
of the Hennepin County Registrar of Titles; amended by Amended and Restated
Skyway Agreement dated May 14, 1999, recorded June 14, 1999 in the office of the
Hennepin County Recorder as Document No. 7128438 and recorded September 7, 1999
as Document No. 3200699 in the office of the Hennepin County Registrar of
Titles.


Together with the benefits of a Party Wall Termination and Doorway Agreement
dated June 3, 1999, recorded July 1, 1999 in the office of the Hennepin County
Recorder as Document No. 7139563.  A Notice of Interest dated July 1, 1999,
recorded  July 2, 1999 in the office of the Hennepin County Recorder as Document
No. 7139717, and recorded July 6, 1999, in the office of the Hennepin County
Registrar of Titles as Document No. 3176982.

Schedule A to Exhibit Y- Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT Z
 


 
FORMS OF REPRESENTATION LETTERS
 
_______ __, 2010
Deloitte & Touche LLP
1111 Bagby Street, Suite 4500
Houston, TX 77002
 
We, Hines Interests Limited Partnership, the property manager (“Property
Manager”) of the property located at 50 South Sixth Street, Minneapolis,
Minnesota (the “Property”) during the relevant period, and the undersigned are
providing this letter in connection with your review of the statement of
revenues and certain operating expenses of the Property for the period beginning
January 1, 2010, and ending on the date of the purchase of the Property by
_____________________ from KanAm Grund Kapitalanlagegesellschaft mbH, a German
limited liability company (“Property Owner”) for the purpose of determining
whether any material modifications should be made to the interim statement of
revenues and certain operating expenses for them to conform with accounting
principles generally accepted in the United States of America. We confirm that
we are responsible for the following:
 
a.
The fair presentation in the interim statement of revenues and certain operating
expenses referred to above in conformity with accounting principles generally
accepted in the United States of America (GAAP).

 
b.
The design and implementation of programs and controls to prevent and detect
fraud since we acquired the Property.

 
c.
Establishing and maintaining effective internal control over financial reporting
as it relates to the statement of revenues and certain operating expenses
referred to above since we acquired the property.

 
Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in light of
surrounding circumstances, makes it probable that the judgment of a reasonable
person relying on the information would be changed or influenced by the omission
or misstatement.
 
We confirm, to the best of our knowledge and belief, the following
representations made to you during your review.
 
1.
The interim statement of revenues and certain operating expenses referred to
above have been prepared and presented in conformity with GAAP applicable to
interim financial information.

 
2.
There are no significant deficiencies, including material weaknesses, in the
design or operation of internal controls that could adversely affect the
property’s ability to record, process, summarize and report interim financial
data.

 
3.
We, as the Property Manager during the Relevant Period, have made available to
you all:

 
 
a.
Financial records and related data.

 
4.
We, as the Property Manager during the Relevant Period, have reviewed and
performed certain procedures to ascertain the information provided to you is
complete and accurate for the Relevant Period.

 
5.
We, as the Property Manager during the Relevant Period, have no knowledge of any
fraud or suspected fraud affecting the Property involving

 
 
a.
Property Manager or Property Owner.

 
 
b.
Employees who have significant roles in the Property Owner’s internal control
over financial reporting.

 
 
c.
Others where the fraud could have a material effect on the statement of revenues
and certain operating expenses.

 
6.
We have no knowledge of any allegations of fraud or suspected fraud affecting
the Property received in communications from employees, former employees,
regulators, tenants, property managers, or others.

 
7.
There have been no communications from regulatory agencies concerning
noncompliance with or deficiencies in financial reporting practices relating to
the Property.

 
8.
There are no unasserted claims or assessments that legal counsel for the
undersigned has advised us are probable of assertion and must be disclosed in
accordance with Financial Accounting Standards Board (FASB) Accounting Standards
Codification (ASC) 450, Contingencies (formerly FASB Statement No. 5, Accounting
for Contingencies).

 
9.
We believe that all revenues and expenses that are comparable to the future
operations of the Property are properly disclosed in the interim statement of
revenues and certain operating expenses in accordance with SEC regulation S-X
Rule 3-14.

 
Except where otherwise stated below, immaterial matters less than $[______]
collectively are not considered to be exceptions that require disclosure for the
purpose of the following representations. This amount is not necessarily
indicative of amounts that would require adjustment to or disclosure in the
statement of revenues and certain operating expenses.
 
10.
There are no transactions that have not been properly recorded in the accounting
records underlying the interim statement of revenues and certain operating
expenses.

 
11.
The following, to the extent applicable, have been appropriately identified,
properly recorded, and disclosed in the statement of revenues and certain
operating expenses:

 
 
a.
Related-party transactions including sales, purchases, loans, transfers, leasing
arrangements, and guarantees (written or oral)

 
 
b.
Guarantees, whether written or oral, under which the Property is contingently
liable.

 
12.
In preparing the interim statement of revenues and certain operating expenses in
conformity with GAAP, the Property Manager uses estimates. All estimates have
been disclosed in the statement of revenues and certain operating expenses for
which known information available prior to the issuance of the statement of
revenues and certain operating expenses indicates that both of the following
criteria are met:

 
 
a.
It is at least reasonably possible that the estimate of the effect on the
statement of revenues and certain operating expenses of a condition, situation,
or set of circumstances that existed at the date of the statement of revenues
and certain operating expenses will change in the near term due to one or more
future confirming events

 
 
b.
The effect of the change would be material to the interim statement of revenues
and certain operating expenses.

 
13.
Risks associated with concentrations, based on information known to us, as the
Property Manager during the Relevant Period, that meet all of the following
criteria have been disclosed in the statement of revenues and certain operating
expenses:

 
 
a.
The concentration exists at the date of the statement of revenues and certain
operating expenses

 
 
b.
The concentration makes the enterprise vulnerable to the risk of a near-term
severe impact

 
 
c.
It is at least reasonably possible that the events that could cause the severe
impact will occur in the near term.

 
14.
There are no:

 
 
a.
Violations or possible violations of laws or regulations whose effects should be
considered for disclosure in the statement of revenues and certain operating
expenses or as a basis for recording a loss contingency.

 
 
b.
Other liabilities or gain or loss contingencies that are required to be accrued
or disclosed by FASB ASC450, Contingencies (formerly FASB Statement No. 5,
Accounting for Contingencies).

 
15.
The Property Owner has complied with all aspects of contractual agreements that
may have an effect on the interim statement of revenues and certain operating
expenses in the event of noncompliance.

 
16.
The Property Owner is responsible for determining and maintaining the adequacy
of the allowance for doubtful accounts receivable, as well as estimates used to
determine such amounts. We, as the Property Manager during the Relevant Period,
believe the allowance is adequate to absorb currently estimated bad debts in the
account balance.

 
17.
We believe that all expenditures that have been deferred to future periods are
recoverable.

 
18.
No events have occurred after the date of the purchase of the Property by
_____________________ that require consideration as adjustments to or
disclosures in the aforementioned interim statement of revenues and certain
operating expenses.

 

Exhibit Z - Page
 
 

--------------------------------------------------------------------------------

 

Hines Interests Limited Partnership




By:                                                                                     
[___], Controller – Hines Interests Limited Partnership,
Property Manager


Hines Global REIT, Inc.




By:                                                                                     
Ryan Sims, Chief Accounting Officer of Hines Global REIT, Inc.


Hines Advisors Limited Partnership




By:                                                                                     
Shea Morgenroth, Senior Controller – Hines Advisors Limited Partnership




By:                                                                                     
Gordon Findlay, Controller/SEC Reporting – Hines Advisors Limited Partnership



Exhibit Z - Page
 
 

--------------------------------------------------------------------------------

 



 
_____ __, 2010
 
Deloitte & Touche LLP
 
1111 Bagby Street, Suite 4500
 
Houston, TX 77002
 
We, Hines Interests Limited Partnership, the property manager (“Property
Manager”) of the property located at 50 South Sixth Street, Minneapolis,
Minnesota (the “Property”) during the relevant period, and the undersigned are
providing this letter in connection with your review of the statement of
revenues and certain operating expenses of the Property for the year begun
January 1, 2009, and ended December 31, 2009 (the “Relevant Period”) for the
purpose of expressing an opinion as to whether the statement of revenues and
certain operating expenses presents fairly, in all material respects, revenues
and certain operating expenses in conformity with accounting principles
generally accepted in the United States of America. We confirm that we are
responsible for the following:
 
a.  
The fair presentation in the statement of revenues and certain operating
expenses referred to above in conformity with accounting principles generally
accepted in the United States of America (GAAP).

 
b.  
The design and implementation of programs and controls to prevent and detect
fraud since we acquired the Property.

 
c.  
Establishing and maintaining effective internal control over financial reporting
as it relates to the statement of revenues and certain operating expenses
referred to above since we acquired the property.

 
Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in light of
surrounding circumstances, makes it probable that the judgment of a reasonable
person relying on the information would be changed or influenced by the omission
or misstatement.
 
We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit.
 
1.  
The statement of revenues and certain operating expenses referred to above is
fairly presented in conformity with accounting principles generally accepted in
the United States of America.

 
2.  
There are no significant deficiencies, including material weaknesses, in the
design or operation of internal controls that could adversely affect the
property’s ability to record, process, summarize and report financial data.

 
3.  
We, as the Property Manager during the Relevant Period, have made available to
you all:

 
a.  
Financial records and related data.

 
4.  
We, as the Property Manager during the Relevant Period, have reviewed and
performed certain procedures to ascertain the information provided to you is
complete and accurate for the Relevant Period.

 
5.  
There have been no communications from regulatory agencies concerning
noncompliance with or deficiencies in financial reporting practices relating to
the Property.

 
6.  
We, as the Property Manager during the Relevant Period, have made available to
you the results of the Property Manager’s assessment of the risk that the
financial statement may be materially misstated as a result of fraud.

 
7.  
We have no knowledge of any fraud or suspected fraud affecting the Property
involving

 
a.  
Property Manager or KanAm Grund Kapitalanlagegesellschaft mbH, a German limited
liability company (“Property Owner”).

 
b.  
Employees who have significant roles in the Property Owner’s internal control
over financial reporting.

 
c.  
Others where the fraud could have a material effect on the statement of revenues
and certain operating expenses.

 
8.  
We have no knowledge of any allegations of fraud or suspected fraud affecting
the Property received in communications from employees, former employees,
regulators, tenants, property managers, or others.

 
9.  
There are no unasserted claims or assessments that legal counsel for the
undersigned has advised us are probable of assertion and must be disclosed in
accordance with Financial Accounting Standards Board (FASB) Accounting Standards
Codification (ASC) 450, Contingencies (formerly FASB Statement No. 5, Accounting
for Contingencies).

 
10.  
We believe that all revenues and expenses that are comparable to the future
operations of the Property are properly disclosed in the statement of revenues
and certain operating expenses in accordance with SEC regulation S-X Rule 3-14.

 
Except where otherwise stated below, immaterial matters less than $[___]
collectively are not considered to be exceptions that require disclosure for the
purpose of the following representations. This amount is not necessarily
indicative of amounts that would require adjustment to or disclosure in the
statement of revenues and certain operating expenses.
 
11.  
There are no transactions that have not been properly recorded in the accounting
records underlying the statement of revenues and certain operating expenses.

 
12.  
The following, to the extent applicable, have been appropriately identified,
properly recorded, and disclosed in the statement of revenues and certain
operating expenses:

 
a.  
Related-party transactions including sales, purchases, loans, transfers, leasing
arrangements, and guarantees (written or oral)

 
b.  
Guarantees, whether written or oral, under which the Property is contingently
liable.

 
13.  
In preparing the statement of revenues and certain operating expenses in
conformity with GAAP, the Property Manager uses estimates. All estimates have
been disclosed in the statement of revenues and certain operating expenses for
which known information available prior to the issuance of the statement of
revenues and certain operating expenses indicates that both of the following
criteria are met:

 
a.  
It is at least reasonably possible that the estimate of the effect on the
statement of revenues and certain operating expenses of a condition, situation,
or set of circumstances that existed at the date of the statement of revenues
and certain operating expenses will change in the near term due to one or more
future confirming events

 
b.  
The effect of the change would be material to the statement of revenues and
certain operating expenses.

 
14.  
Risks associated with concentrations, based on information known to us, as the
Property Manager during the Relevant Period,  that meet all of the following
criteria have been disclosed in the statement of revenues and certain operating
expenses:

 
a.  
The concentration exists at the date of the statement of revenues and certain
operating expenses

 
b.  
The concentration makes the enterprise vulnerable to the risk of a near-term
severe impact

 
c.  
It is at least reasonably possible that the events that could cause the severe
impact will occur in the near term.

 
15.  
There are no:

 
a.  
Violations or possible violations of laws or regulations whose effects should be
considered for disclosure in the statement of revenues and certain operating
expenses or as a basis for recording a loss contingency.

 
b.  
Other liabilities or gain or loss contingencies that are required to be accrued
or disclosed by FASB ASC 450, Contingencies (formerly FASB Statement No. 5,
Accounting for Contingencies).

 
16.  
The Property Owner has complied with all aspects of contractual agreements that
may have an effect on the statement of revenues and certain operating expenses
in the event of noncompliance.

 
17.  
The Property Owner is responsible for determining and maintaining the adequacy
of the allowance for doubtful accounts receivable, as well as estimates used to
determine such amounts. We, as the Property Manager during the Relevant Period,
believe the allowance is adequate to absorb currently estimated bad debts in the
account balance.

 
18.  
We believe that all expenditures that have been deferred to future periods are
recoverable.

 
19.  
No events have occurred after December 31, 2009 that require consideration as
adjustments to or disclosures in the statement of revenues and certain operating
expenses.

 


Hines Interests Limited Partnership




By:                                                                                     
[___], Controller – Hines Interests Limited Partnership,
Property Manager


Hines Global REIT, Inc.




By:                                                                                     
Ryan Sims, Chief Accounting Officer of Hines Global REIT, Inc.


Hines Advisors Limited Partnership




By:                                                                                     
Shea Morgenroth, Senior Controller – Hines Advisors Limited Partnership




By:                                                                                     
Gordon Findlay, Controller/SEC Reporting – Hines Advisors Limited Partnership


 




 

 
 

--------------------------------------------------------------------------------

 
